Exhibit 10.1
 
 

       
CONFIDENTIAL TREATMENT REQUESTED.
INFORMATION FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED IS OMITTED
AND MARKED WITH "[***]". AN UNREDACTED
VERSION OF THIS DOCUMENT HAS ALSO BEEN
FURNISHED SEPARATELY TO THE SECURITIES AND
EXCHANGE COMISSION AS REQUIRED BY RULE
24B-2 UNDER THE SECURITIES EXCHANGE ACT OF
1934, AS AMENDED.
       




 
TRANSITION AND OPERATIONS SUPPORT AGREEMENT




Relating to the Transfer of Kaplan University






Dated as of March 22, 2018
 

--------------------------------------------------------------------------------



TABLE OF CONTENTS


Page


1.
Defined Terms; Interpretation.
2
 
1.1.
Terminology.
2
 
1.2. 
Interpretation. 
 2   1.3 Transition Support.  4 2.
Control of New University; Responsibilities of the Parties.
4
 
2.1.
New University Board of Trustees.
4
 
2.2.
New University Obligations.
4
 
2.3.
New University Operating Policies.
6
 
2.4.
Contributor’s Support Functions.
6
 
2.5.
Support Function Standards.
8
 
2.6.
Root Cause Analysis
11
 
2.7.
Excused Performance; Force Majeure
11
 
2.8.
Reports.
12
 
2.9.
Access.
12
3.
Coordination of Functions.
12
 
3.1.
Advisory Activities - Cooperation.
12
 
3.2.
Relationship Managers; Advisory Committee.
12
4.
New University Budgets.
14
 
4.1.
New University Budget and Line Items.
14
 
4.2.
Line Items.
15
5.
Marketing Plan.
15
6.
Compliance with Laws and Policies.
15
 
6.1.
FERPA; GLB.
15
 
6.2.
Compliance with Law; Changes in Law.
15
 
6.3.
Policies.
16
7.
Confidentiality.
16
 
7.1.
Definition.
16
 
7.2.
Obligations.
16
 
7.3.
Exclusions.
17
 
7.4.
Requests for Documents.
17
 
7.5.
Loss of Confidential Information.
17
 
7.6.
Period of Confidentiality.
17

 
7.7.
Return of Confidential Information.
18
8.
Proprietary Rights.
18
 
8.1.
Licenses.
18
 
8.2.
Third Party Materials.
19
 
8.3.
Reservation.
19
 
8.4.
Residuals.
19
9.
Reimbursements and Payments.
19
10.
Books and Records; Audited Financial Statements; Examination.
19
 
10.1.
Books and Records; Audited Financial Statements.
19
 
10.2.
Examination.
20
11.
Tax Matters.
21
 
11.1.
Tax.
21

 
i

--------------------------------------------------------------------------------

 
 

 
11.2.
Tax Withholding.
21
 
11.3.
Tax Treatment.
22
12.
Representations and Warranties; Covenants.
22
 
12.1.
Representations and Warranties; Covenants - Purdue and New University.
22
 
12.2.
Representations and Warranties; Covenants - Contributor
22
 
12.3.
Performance Warranties.
23
12.4.
Disclaimer.
23
13.
Certain Covenants.
23
 
13.1.
Restrictive Covenants.
23
 
13.2.
Transfer of Revenue Generating Assets
24
14.
Term; Termination.
25
 
14.1.
Term.
25
 
14.2.
Early Termination.
25
 
14.3.
Non-Renewal by New University.
26
 
14.4.
Termination for Certain Financial Results.
26
 
14.5.
Termination of Agreement for Material Breach.
26
 
14.6.
Reports; Unpaid Fees.
28
 
14.7.
Teach-Out Period.
28
 
14.8.
Buyout Option.
29
 
14.9.
Transfer of Certain Support Functions and Related Assets.
32
 
14.10.
Elections and Options.
33
 
14.11.
Survival.
33

15.
Limitation of Liability.
34
16.
Management Escalation; Choice of Law; Available Remedies.
34
 
16.1.
Management Escalation.
34
 
16.2.
Governing Law; Jurisdiction and Forum; Waiver of Jury Trial.
34
 
16.3.
Certain Remedies.
35
17.
Duty to Cooperate.
35
18.
Insurance.
35
19.
Accreditation and Licenses.
35
20.
Miscellaneous.
36
 
20.1.
Third Party Servicer Requirements.
36
 
20.2.
Relationship of the Parties.
36
 
20.3.
Expenses.
37
 
20.4.
Notices.
37
 
20.5.
Amendment; Waiver.
38
 
20.6.
Successors and Assigns.
38
 
20.7.
Third Party Rights.
38
 
20.8.
Public Announcements.
38
 
20.9.
Entire Agreement.
39
 
20.10.
Severability.
39
 
20.11.
Counterparts.
39
 
20.12.
Further Assurances.
39





 


ii

--------------------------------------------------------------------------------

TABLE OF EXHIBITS


Exhibit A Definitions


Exhibit B NU Policy Guide


Exhibit C Support Functions - Additional Detail


Exhibit D NU Policy Guide Departures


Exhibit E Initial Budget


Exhibit E-1 New University Academic Cost Line Items


Exhibit E-2 Contributor Support Cost Line Items


Exhibit F Reimbursements and Payments


Exhibit G Agreed Principles


Exhibit H Deposit Credits


Exhibit I-1 Form of Early Termination Note


Exhibit I-2 Form of Post-Initial Term Note


Exhibit I-3 Terms of Security Interest Grant


Exhibit J Transfer - Examples
iii

--------------------------------------------------------------------------------



TRANSITION AND OPERATIONS SUPPORT AGREEMENT


This Transition and Operations Support Agreement (together with the Exhibits
hereto, this “Agreement”), dated March 22, 2018 (the “Effective Date”), is made
by and among Kaplan Higher Education, LLC, a Delaware limited liability company
(“KHE”), Iowa College Acquisition, LLC, a Delaware limited liability company
(“ICA”) (KHE and ICA, collectively, “Contributor”), and Purdue University
Global, Inc. (f/k/a Purdue NewU, Inc.), an Indiana nonprofit, public benefit
corporation (“New University”). The Trustees of Purdue University, an Indiana
body corporate that manages and conducts Purdue University, the State of
Indiana’s land-grant university (“Purdue”), joins as a Party to this Agreement
solely for the purpose of being bound by the Purdue Provisions. The term “Party”
refers to Contributor, New University, or Purdue, and the term “Parties” refers
collectively to Contributor, New University and Purdue; provided that, each of
“Party” and “Parties” applies to Purdue only to the extent applicable pursuant
to the Purdue Provisions. Capitalized terms not otherwise defined in this
Agreement have the meanings set forth in Exhibit A (Definitions).


RECITALS:


            A.             Prior to the Effective Date, Contributor owned and
operated an accredited, Title IV-participating, post-secondary educational
institution (“ED Institution”) known as “Kaplan University” or “KU”, which
consisted of seven schools and colleges offering more than 100 diplomas,
certificates, associates, bachelors, masters and doctoral degrees, as well as
fifteen campus and learning center locations and three military base locations.


            B.             Prior to the Effective Date, Purdue had contemplated
ways in which it could expand its academic services and offerings for the
benefit of the State of Indiana and its citizens.


            C.             Based on their mutual interests and goals,
Contributor and Purdue proposed an agreement between Contributor and New
University to enable New University to acquire the ED Institution and the
institutional assets and operations of Kaplan University. The intent of
Contributor and Purdue in proposing this acquisition was to enable New
University to deliver a broad range of educational offerings in support of the
efforts of Purdue, as the State of Indiana’s land-grant university, to: (i)
expand access to higher education for adult learner and other non-traditional
students, (ii) enhance and accelerate online and hybrid online/ground higher
education offerings aimed at workforce and economic development goals within and
for the State of Indiana, and (iii) extend those same offerings to a national
and international student audience, thereby expanding access to education while
also building Purdue’s higher education brand nationally and internationally and
providing a source of incremental revenue for the advancement of Purdue’s
missions of learning, discovery and engagement.


            D.            Toward these ends, New University intends to utilize
the ED Institution and assets acquired from Contributor, together with other
assets owned by Contributor or its Affiliates, including, among others, test
preparation, professional education and international student recruitment
businesses, to advance and deliver its educational offerings.


            E.            To enable the establishment of New University,
Contributor, Purdue and New University entered into a Contribution and Transfer
Agreement, dated April 27, 2017 (the “Transfer Agreement”), pursuant to which,
among other things, Contributor agreed to contribute to New University the ED
academic operations of Kaplan University (as defined in the Transfer Agreement,
the “Institutional Assets”). That transfer is being consummated concurrently
with the execution of this Agreement.


            F.            The Transfer Agreement specifies that the
consideration for Contributor’s irrevocable transfer of the Institutional Assets
is the execution and delivery of this Agreement by the Parties hereto at the
time of consummating such transfer, and performance of this Agreement in
accordance with its terms. The terms of this Agreement, and the Transfer
Agreement, provide financial guarantees and priorities to New University that
create significant economic risk to Contributor. Contributor’s willingness to
irrevocably transfer its Institutional Assets without any upfront consideration
or payment was based upon the following, each of which Contributor has relied
upon in consummating such transfer: (i) the Parties’ belief that Contributor’s
support of New University pursuant to this Agreement would create the best
opportunity for New University to succeed and fulfill the goals described in
Recital C above, thereby benefitting not only the Parties, but also
Contributor’s students and academic faculty and (ii) New University’s agreement
to perform pursuant to the terms of this Agreement, including the economic
benefits allocated to Contributor (which benefits reflect the assumptions made
by, and the expectations of, the Parties in entering into this Agreement).
Following extensive due diligence of Contributor and its Institutional Assets,
Purdue and New University have determined that these economic terms represent a
fair market value for the Support Functions New University will receive
hereunder, the Institutional Assets being contributed to New University and the
financial guarantees provided herein.
 

--------------------------------------------------------------------------------


            G.            In order to perform the terms and obligations of this
Agreement, and to ensure that the Parties’ respective rights and obligations
under this Agreement are aligned with the economic assumptions made by them, and
their expectations, in entering into the Transfer Agreement and this Agreement,
the Parties wish to set forth, among other things, the manner in which the
Support Functions will be provided, including advice and consultation by
Contributor to support the following: (i) the strategies and objectives of New
University and the performance of activities designed to implement them, (ii)
the financial terms of this Agreement, including allocation of expenses of both
New University and Contributor, and compensation to Contributor for its
operational support and other efforts, and (iii) all other rights and
obligations of Contributor and New University in respect of the functions to be
performed by each as detailed in this Agreement.


AGREEMENT


            NOW, THEREFORE, in consideration of the foregoing and the mutual
covenants herein contained and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Parties agree as
follows:





1.
Defined Terms; Interpretation.




1.1.
Terminology.



If this Agreement does not define a particular term, it will have its generally
understood meaning (e.g., in the information technology or education industries)
based on the context in which it is used.



1.2.
Interpretation.



(a)            Generally. Unless the context requires otherwise:


(i)           all references herein to Articles, Sections or Exhibits are to
Articles, Sections or Exhibits to this Agreement;


(ii)          the headings in this Agreement are for convenience of reference
only and will not control or affect the meaning or construction of any
provisions of this Agreement;


(iii)        each term defined in this Agreement has the meaning assigned to it;


(iv)         each accounting term not otherwise defined in this Agreement has
the meaning commonly applied to it in accordance with GAAP;


(v)           words in the singular include the plural and vice versa;


(vi)         all references to “$” or “dollar” amounts will be to lawful
currency of the United States;


(vii)       unless the context implies otherwise to the extent the term “day” or
“days” is used, it will mean calendar day(s);
 
2

--------------------------------------------------------------------------------

 
(viii)    all references to “year” means a calendar year; all references to
“quarter” means a calendar quarter; and all references to “month”, unless the
expressly indicated otherwise, means a calendar month;


(ix)        references to the masculine, feminine or neuter gender include each
other gender;


(x)         the words “herein,” “hereby,” “hereof,” “hereunder,” and other words
of similar import refer to this Agreement as a whole and not to any particular
Article, Section or other subdivision;


(xi)        the terms “including” and “includes” mean “including” or “includes
without limitation;”


(xii)      reference to, and the definition of, any document shall be deemed a
reference to such document as it may be amended, supplemented, revised, or
modified, in writing, from time-to-time;

(xiii)     the Recitals and Exhibits are deemed a part of this Agreement and are
incorporated by reference herein;


(xiv)     whenever payments are to be made or an action is to be taken on a day
which is not a Business Day, such payment shall be made or such action shall be
taken on or no later than the next succeeding Business Day; and


(xv)      the term “New University” shall include any subsidiaries formed by it
consistent with the terms of this Agreement and the ED Institution. If any
subsidiaries are so formed, “Revenue” and all other accounting terms with
respect to New University shall mean “on a consolidated basis” unless otherwise
expressly provided.


(b)            Presumption. This Agreement shall be construed without regard to
any presumption or rule requiring construction or interpretation against the
Party drafting or causing any instrument to be drafted.


(c)            Exhibits. If an Exhibit is a form of agreement, such agreement,
when executed and delivered by the Parties, shall (without affecting the rights
or obligations of any Party hereunder in respect of such agreement) constitute a
document independent of this Agreement.


(d)            Precedence. If there is a conflict between or among this
Agreement (other than the Exhibits), any of the Exhibits, any Amendment to this
Agreement and any other document incorporated by reference into this Agreement
(if any), then such conflict will be resolved by giving precedence to such
different parts of this Agreement in the following order: (i) first, any
Amendment executed by the Parties; (ii) then, this Agreement (other than the
Exhibits); (iii) then, the Exhibits; and (iv) then, any other documents
incorporated by reference (if any).


(e)            Changes. The Parties anticipate that the specific services,
duties, functions and responsibilities included as Academic Functions or Support
Functions will evolve and change over time depending on the needs of New
University and its students, and they agree that all such amendments shall be in
writing and made pursuant to Section 20.5 (Amendment; Waiver). New University
and Contributor shall periodically evaluate changes to this Agreement (including
following any Transfer pursuant to Section 13.2 (Sale of Revenue Generating
Assets)), including the definitions of those terms which are needed or desirable
in order to improve the academic quality, student outcomes, efficiency and
performance of New University. The Parties shall conduct such ongoing evaluation
of this Agreement through the work of the Advisory Committee, subject to the
Evaluation Process and to Section 1(e) (Changes in Costs) of Exhibit F, if and
as applicable, all as described below.
 
3

--------------------------------------------------------------------------------

 
1.3.
Transition Support.

 
            In support of NewU's operation of the Academic Programs as of the
Effective Date, the Parties will agree upon a plan that contains the
deliverables and milestones which must be completed for the full performance of
the Academic Services and Support Services.
 

2.
Control of New University; Responsibilities of the Parties.



2.1.
New University Board of Trustees.

 
            The operation and control of New University shall at all times be
subject to the oversight and exclusive control of the New University Board of
Trustees, the members of which shall be appointed by Purdue. The New University
Board of Trustees shall have ultimate approval (including veto power) and
decision-making authority with respect to all functions of New University, all
pursuant to New University’s organizational authority.



2.2.
New University Obligations.



            Without limiting the powers of the New University Board of Trustees
to oversee the institution’s academic policies and practices and ensure it meets
its legal and fiduciary responsibilities, New University shall have sole
responsibility for, and oversight and control over, its operations, including
development and delivery of its Academic Programs and performance of Academic
Functions in alignment with academic and financial policies approved by the New
University Board of Trustees from time-to-time. The term “Academic Functions”
means the functions, responsibilities and duties performed in the ordinary
course of business in support of the academic operations of New University,
including:


(a)            Student Admissions. Establishment of standards for: (i) the
selection and admission of students to New University and (ii) oversight of
student admission process and enrollment services. Oversight and ultimate
authority with respect to review of application material and admissions
determinations.


(b)            Academic Standards. Establishment for each Academic Program of:
(i) applicable standards, prerequisites, requirements, and measures of student
performance; (ii) standards for the evaluation of the performance of students
enrolled in each Academic Program; and (iii) processes for the evaluation of
each such student’s performance.


(c)            Curriculum. Creation and maintenance of course materials for
approximately 1,000 online and blended courses (including competency-based
material), and systems and processes to manage learning outcomes at the course
and program level, including general education literacies and professional
competencies. Management, design, development and quality control of all
curriculum resources. Adoption and determination of the quality of each Academic
Program and the curricula and course materials therefor, including approval of
the courses to be offered, the nature and level of the credit ascribed thereto
and establishing the modalities by which to deliver the courses.


(d)            Student Records. Student records management through an office of
the registrar, including setting appropriate standards for processing and
maintaining all academic and administrative records of students who are
enrolled, have graduated or are seeking enrollment in Academic Programs; prior
learning assessment and transcript evaluation; degree planning and audit; and
competency reporting.


(e)            Academic Reporting and Analysis Management reporting to meet
regulatory and accreditation requirements, to support academic quality control,
and to understand and help improve student success, persistence and completion.
Assessment


management, internal and external surveying of students, faculty and alumni, and
the research pipeline (the systemic use of learning engineering to conduct 20 to
50 controlled trials annually exploring all aspects of learning and student
support).


(f)            Faculty and Faculty Support. Final hiring and management of
full-time and part-time faculty. Creating, maintaining and implementing
standards for the appointment, supervision and evaluation of faculty and other
instructional staff for the Academic Programs (“HR Evaluation Standards”), and
the supervision and management of such faculty, staff and personnel. Operating
the Center for Teaching and Learning, which provides a comprehensive array of
opportunities to enhance expertise in teaching adult learning and innovation,
including a required orientation, live events, professional development
workshops and an annual conference.
 
4

--------------------------------------------------------------------------------

 
(g)            Student Support Services. Management of all general
administrative and operational services related to the Academic Programs,
including the following:


(i)           Library. Maintaining extensive online collection, including the
ability to open and search the full text of thousands of subscribe journals and
magazines relevant to degree programs as well as numerous e-book titles,
newspapers, reports and other publications, completely integrated into the
curriculum and accessible from each classroom and including a web-scale search
engine allowing users to search library materials through a single point.
Management of professional library staff to answer reference and research
questions by e-mail, instant message and telephone.


(ii)          Academic Success Centers. Oversight of personalized academic
support for increased student success and engagement in business, math, science,
technology and writing as well as recorded webinars, video tutorials,
interactive quizzes, and downloadable resources as well as synchronous workshops
and seminars each month.


(iii)       Educational Advising. Following a student’s first academic year,
provision of educational student services, student advisement and retention
services and student completion, satisfaction and monitoring services.


(iv)        Center for Disability Services. Maintaining a comprehensive array of
services to support disabled students including a Student Assistance Program for
all students experiencing such life challenges.


(v)         Student and Alumni Clubs and Organizations. Overseeing and
supporting honor societies, clubs, and professional groups.


(h)            Degree Granting. Establishment of procedures and requirements for
the awarding of academic degrees and other credentials to students enrolled in
the Academic Programs, and awarding, in accordance with such procedures, all
academic degrees and other credentials to such students who have qualified to
receive them.
 
(i)             Career Services. Operation and oversight of career support
services, programs and activities, including identification of employment
opportunities, the CareerNetwork (a comprehensive resource providing 24/7
support for job seekers and answers to career-related questions, a real-time
customized job feed based on program of study and geographic area,
resume-building tools, and social media profile review), employer spotlights,
and individualized support for interviewing confidently.


(j)             Educational Approvals. Procurement and maintenance of all
necessary Educational Approvals for the Academic Programs and the locations at
which such programs are offered, including state agency approvals, regional
accreditation, and programmatic accreditation. To the extent applicable,
coordinating accreditation with the Higher Learning Commission through 2025-2026
on an open pathway and programmatic accreditation and affiliation from
organizations such as ACBSP, MAERB, CODA, CCNE, GAC/PMI, IFSAC, NASAC, SHRM, and
NAADAC; provided however, New University may elect, as part of the Support
Functions performed by Contributor under this Agreement, to seek assistance from
Contributor for such procurement and maintenance of these Educational Approvals.


(k)            Office of the Chancellor. Establish and maintain an Office of
Chancellor of New University, which includes the Chief Academic Officer, VP of
Finance, and an academic operations management team.
 
5

--------------------------------------------------------------------------------

 
(l)             Compliance. Subject to Section 6.2(a) (Compliance with Law),
maintaining processes and procedures designed to ensure compliance with Laws
applicable to New University’s businesses, including the Academic Programs,
including Department of Education and state agency regulations and accreditation
and programmatic accreditation requirements.



2.3.
New University Operating Policies.



            New University shall perform its Academic Functions in accordance
with applicable Laws and Educational Approvals. The New University Board of
Trustees has also adopted the Key Academic and Operating Policy Guide, attached
as Exhibit B, under which New University operates (the “NU Policy Guide”). New
University promptly shall provide the Advisory Committee with copies of each
amendment to the NU Policy Guide.



2.4.
Contributor’s Support Functions.



            During the Term, Contributor will perform, on behalf of New
University, and subject to the ultimate control of New University and its Board
of Trustees, the following support functions (collectively referred to as the
“Support Functions”), which functions are critical to the performance of the
Academic Functions by New University and will be subject to oversight by the New
University Board of Trustees.


(a)            Editorial Services, Marketing and Advertising. Contributor will
perform Support Functions relating to the marketing of Academic Programs to the
general public and the identification, application and enrollment of qualified
students, as such Support Functions are further described on Exhibit C.
 
(b)            Front-End Student Advising. During the student’s first academic
year, Contributor will provide educational student services, student advisement
and retention services and student completion, satisfaction and monitoring
services, such as answering questions, resolving issues, providing advice and
monitoring and supporting the progression of students towards degree completion
and graduation.


(c)            Admissions Support Services. All student admissions decisions and
policies shall be made by New University, with Contributor providing admissions
Support Functions, described in more detail on Exhibit C, in each case, pursuant
to New University’s codes of conduct and other policies (delivered to
Contributor in writing).


(d)            Financial Aid and Student Finance. The Financial Aid team
provides services and administration related to the qualification of New
University students for, and distribution to New University students of, federal
financial aid under the Title IV Program, including maintenance of New
University’s eligibility to participate in the Title IV Program. Contributor
also shall provide services and administration related to student and New
University qualification and access to any other federal aid programs run
through the Department of Defense, Department of Veterans Affairs, or any other
federal department or agency, state run financial aid or loan programs, third
party financial aid or loan programs, or scholarship programs provided by New
University. Specific areas of responsibility are set forth on Exhibit C.


(e)            International Student Recruitment. Contributor has a team of
marketing, admissions and operations personnel dedicated to the recruitment of
and provision of support services to international students, and will continue
to provide such services to New University. Contributor will provide, at New
University’s election and on terms the Parties agree from time-to-time,
additional international student recruitment efforts by leveraging the
international student recruiting network and capabilities of its Affiliated
companies to endeavor to attract additional international students to New
University in the U.S. and abroad.


(f)            Test Preparation. Contributor provides test preparation services
to students in certain programs that lead to standardized licensure or admission
tests, using proprietary materials and approaches developed within Contributor
and its Affiliated companies. Contributor will continue to provide such services
for New University. Contributor (or its Affiliate(s)) will provide, at New
University’s election and on terms the Parties agree to from time to time,
additional test preparation for college and professional services to students
and graduates of New University
 
6

--------------------------------------------------------------------------------

 
(g)            Business Office. Contributor will perform Support Functions
related to Business Office functions consisting of: (i) billing of tuition and
fees to the student ledgers; (ii) calculation and application of drop and refund
amounts to be applied to student ledgers; (iii) stipend and credit balance
processing and payments; (iv) processing of write offs; (v) application of
scholarship and discounts; and (vi) daily cash application of receipts to
student ledgers.
 
(h)           Technology Support. Contributor will provide the Contributor
Platform to host New University’s online course offerings, and provide access to
the Contributor Platform(s) that support the student experience and Academic
Functions of New University, including learning management, content management,
student management, and financial aid processing. The Contributor Platforms are
proprietary or may be hosted by a third party. In addition, support related to
the Contributor Platforms, including IT “help desk”, will be provided, comprised
of the technology, hardware and support functions relating to the hardware
infrastructure, computer systems, software systems, telecommunications systems,
internet and other technology necessary for the operation of the academic
institution of New University.
 
(i)             Human Resources. Contributor will provide to New University
certain Support Functions related to human resources functions. Contributor’s
human resources department provides human resource management by developing
policies, programs and services that are designed to contribute to the
attainment of New University institutional and employee goals. Specifically for
New University, the Human Resources department will work toward the goals of
engagement by faculty, staff and administration in their work. Specific areas of
responsibility are set forth on Exhibit C.
 
(j)             Facilities and Property Management. Contributor will deliver
certain property management and Support Functions related to facilities where
New University operates.
 
(k)            Finance and Accounting. Contributor will deliver certain Support
Functions related to finance and accounting functions, comprised of month end
closing of accounts, assistance in the preparation of New University Budgets,
and financial reporting, to support New University in maintaining accurate and
compliant financial reporting and internal mechanisms to assist in maintaining
the financial health of the institution.


(i)            Account Management: Contributor will assist New University in
managing the NU Account, including calculations and processing of any set off,
credit, and payments to or from New University or Contributor under this
Agreement, and preparation of Reconciliation Statements.


(ii)          No Practice of Accountancy: In no event shall the Support
Functions include, or the Agreement be construed as requiring that Contributor:
(1) perform any services reserved to a licensed or certified public accountant
pursuant to the Law of any applicable jurisdiction (“Accountancy”), or (ii)
provide, or be deemed or construed to have provided, any Attestation or Opinion
in connection with the Support Functions or with respect to any financial
statements or disclosures made by New University or any of its Affiliates.
“Opinion” means a statement or other form of language on a financial statement
or report that purports to be expressed in accordance with any AICPA standards,
as to the fairness of presentation of certain information that is used for
guidance in financial transactions, for accounting, for assessing the status of
the performance of an enterprise, or as to the reliability of any financial
statements or information.
 
(l)            General Administrative Functions. Contributor will provide to New
University Support Functions related to general administrative functions
comprised of:


(i)           Communications: Contributor will work with New University’s
communications team to, as reasonably requested, provide professional
communications services for consistent New University messaging internally and
externally.
 
7

--------------------------------------------------------------------------------

 
(ii)          Default Management: Contributor will provide debt management
services on behalf of New University to current and former New University
students to assist in the management of debt load.


(iii)       Training: Contributor will provide centralized training services to
New University employees as requested and defined by New University.


(iv)         Advanced Analytics: Contributor will provide certain data analytics
support to New University.


(v)          Operations Support and Project Management: Contributor will provide
project management support to New University as reasonably requested.


(vi)        Compliance. Upon request, provide compliance audit services, and
will provide assistance to New University in connection with New University’s
procurement and maintenance of Educational Approvals, or procure on behalf of
New University such Educational Approvals. Subject to Section 6.2(a) (Compliance
with Law), maintain processes and procedures designed to ensure compliance with
Law applicable to Contributor’s obligations under the Agreement, including the
Support Functions.


            The obligations of Contributor under Section 2.4(e) and Section
2.4(f) shall continue only so long as Contributor or any of its Affiliates own
such businesses.



2.5.
Support Function Standards.



            Subject to Section 2.7 (Excused Performance; Force Majeure),
Contributor will deliver the Support Functions, in accordance with the Service
Levels. “Service Levels” means the service levels and standards for the
performance of the Support Functions in the categories set forth in Sections
2.5(a) through (j), which levels and services are agreed upon by New University
and Contributor in writing annually in connection with the development of, and
conditioned upon the adoption of, a mutually approved Annual New University
Budget. New University and Contributor agree that such Service Levels (including
the budgeted line items reflecting Support Costs to deliver such Service Levels)
shall substantially represent, and be consistent in all material respects with,
the manner in which Contributor and its Affiliates have performed Support
Functions for Kaplan University prior to the Effective Date. If Contributor and
New University do not agree on the line items costs in the Annual New University
Budget that relate to Support Costs to deliver Service Levels, New University
and Contributor shall revise the Service Levels to conform with the line item
costs so approved. To the extent Contributor’s collective ongoing failure to
meet Service Levels directly causes a material adverse effect on the operations
and results of New University taken as a whole (“Critical Service Level
Failure”), then such Critical Service Level Failure, and no other Service Level
failure or failures, may be a material breach under this Agreement under Section
14.5(c) (Termination for Contributor Material Breach).


(a)            Editorial Support Functions, Marketing and Advertising.


(i)           Requests for editorial services or for legal, regulatory and
compliance services shall be completed in a number of Business Days as agreed by
the Parties from time-to-time. Such completion times will take into
consideration the nature of the item for review and the volume of items in the
queue.


(ii)         Content development projects shall be completed in the number of
Business Days agreed by the Parties from time-to-time for a standard request;
depending on the project scope and complexity. The Parties also shall agree on
shorter completion time frames for priority requests. Both are subject to
adjustment based on the nature of the projects/initiatives under development and
the volume of projects/initiatives in the content development queue.
 
8

--------------------------------------------------------------------------------

 
(iii)       Creative and production projects shall be completed in the number of
Business Days as agreed by the Parties from time-to-time. Such completion times
will take into consideration the nature of the item for review and the volume of
items in the queue.


(iv)        Maintain agreed-upon quality standards for any outside vendors,
including advertising and marketing agencies, lead aggregators, communication
specialists, etc.


(v)          Diligently monitor the activities of outside vendors via third
party compliance intelligence firms, mystery shopping aggregator call centers,
leveraging fraud detection technologies and big data analytics so as to adhere
to all applicable New University practices and policies delivered to Contributor
in writing.


(b)            Admissions Support Functions (Core Admissions).


(i)           Students enrolled at New University must be enrolled based on the
specific enrollment requirements as set forth in the NU Policy Guide and in
compliance with applicable Law, including Educational Law.


(ii)         Students enrolled at New University must complete a New University
enrollment agreement and all other documentation as required by the NU Policy
Guide.


(iii)       Students must complete an informational interview and attest to
certain technological competencies.
 
(iv)       Seek improvement in the Net Promoter Score (“NPS”).


(c)            Admissions Support Functions (Military Affairs).


(i)           All military-affiliated students enrolled at New University must
be enrolled based on the specific enrollment requirements as set forth in the NU
Policy Guide and in compliance with applicable Law, including Educational Law.


(ii)         Students enrolled at New University must complete a New University
enrollment agreement and all other documentation as required by the NU Policy
Guide.


(iii)       Students also must complete an informational interview and attest to
certain technological competencies.


(iv)        Seek improvement in the NPS.


(d)            Financial Aid/Student Finance.


(i)           Credit balance processing within ED guidelines.


(ii)         Agreed-upon Contact Center metrics on call and email turnaround
times.


(iii)       Adherence to established turnaround times for packaging students
once the ISIR imports into the New University systems.


(iv)        Satisfactory internal audit compliance score.


(v)          Seek improvement in the NPS.


(e)            Business Office.


(i)          Calculations relating to the student ledgers (including tuition
billing; drop and refund calculations; stipends; scholarships and discounts)
must be performed in a timely and accurate manner in accordance with generally
accepted guidelines.
 
9

--------------------------------------------------------------------------------

 
(ii)         Internal activities such as cash applications; and credit balance
processing shall be performed in a timely and accurate manner in keeping with
internal practices.


(iii)       Satisfactory internal audit compliance score.


(iv          Processes must be in accordance with applicable Law, including
Educational Law.


(f)            Technology Support.




(i)           Timely delivery of technology services that meet the
specifications agreed by the Parties.


(ii)         Regular and periodic meetings to review status of outstanding
projects.


(iii)       Support Functions delivered within agreed-upon budgetary
requirements.


(iv)        Maintaining relationships with technology vendors and holding same
accountable for agreed-upon technology services.


(v)          Maintaining up-time system availability for both outward and inward
facing technology consistent with industry standards.


(g)            Human Resources.


(i)            Employee engagement (measured annually by institution-wide
survey).


(ii)         Staff retention.


(iii)        Time to fill open positions.


(iv)        Utilization of employee LMS.


(v)          Successful outcome of employment litigation and charges.


(h)            Facilities and Property Management.


(i)           Periodic and routine maintenance of the facilities and other
maintenance services as are commonly provided, or as generally accepted, in the
operations of similar facilities and property under similar circumstances.


(ii)         Facilities with be maintained commensurate with standards of
safety, performance, dependability, efficiency, and economy, and in accordance
with generally accepted standards of professional care under similar
circumstances.


(iii)       Provide services related to the expansion, contraction and
re-configuration of existing and future sites.


(i)            Finance and Accounting.


(i)           Timely and accurate payroll processing and support to employees
and adjunct faculty. Timely accounts payable processing and payments.
 
 
10

--------------------------------------------------------------------------------

 
(ii)         Month-end close of accounts and records within agreed-upon
timeframe.
 
(iii)       Generation of monthly and periodic financial statements.


(iv)        Analytical review of monthly results.


(v)          Oversee internal audit compliance function and prepare monthly
reporting to New University executive team.


(vi)        Develop/generate weekly and monthly financial forecasts.


(vii)      Provide financial analysis support to New University.


(viii)    Support New University in the development of the New University Budget
and long-term financial planning.


(j)            General Administrative Support Functions.


(i)           All general administrative Support Functions will be provided in
accordance with applicable Law.


(ii)         Internal and external communication Support Functions will be
provided in a manner consistent with the style and messaging as agreed by the
Parties.


(iii)       Other administrative Support Functions will be delivered in an
agreed-to timeframe and within the guidelines as determined by the Parties,
including assistance in procuring and maintaining Educational Approvals, if
requested by New University pursuant to Section 2.2(j) above.



2.6.
Root Cause Analysis



(i)            If Contributor does not provide the Support Functions in
accordance with the applicable Service Levels, Contributor shall, after using
commercially reasonable efforts to restore the Support Function or otherwise
resolve any immediate problem, and unless New University agrees in writing to
waive the Contributor obligations set forth in this Section: (a) promptly
investigate and report on the causes of the problem; (b) provide a Root Cause
Analysis of such failure within the number of days designated in the applicable
Service Level; (c) use commercially reasonable efforts to implement remedial
action and begin meeting the Service Level as soon as practicable, but in any
event within the target resolution times designated in the applicable Service
Level if Root Cause Analysis has indicated the problem is the fault, or
otherwise under the control, of Contributor; (d) advise New University of the
status of remedial efforts being undertaken with respect to such problem; and
(e) demonstrate that Contributor has a solution or work-around that corrects the
causes of such problem and that allows Contributor to provide the Support
Functions in accordance with the applicable Service Levels. Nothing in this
Section 2.6 shall limit New University’s rights under this Agreement based upon
a Critical Service Level Failure. “Root Cause Analysis” means the formal process
to be used by Contributor to diagnose


problems at the lowest reasonable level so that corrective action can be taken
that will eliminate repeat failures.



2.7.
Excused Performance; Force Majeure



(a)            Excused Performance. The Parties agree that a Party (such Party,
the “non-performing Party”) shall not have liability for any failure to perform,
or for the late performance of, any such non-performing Party’s obligation to
the extent: (i) such non-performing Party’s non-performance is caused, directly
or indirectly, by the failure of the other Party, or any of their respective
Affiliates or third party providers, to perform its obligations under this
Agreement; (ii) such non-performing Party’s obligations require possession of or
Access to personnel or data, information or other materials possessed, prepared
or generated or otherwise accessible by, the other Party (or its Affiliates or
third party providers), or otherwise, and such other Party has failed to provide
or grant Access to the same or to cause the same to be timely provided or Access
to be given to the non-performing Party in accordance this Agreement or
otherwise upon the non-performing Party’s reasonable written or oral requests;
or (iii) the other Party interferes with the non-performing Party’s performance
of its obligations under this Agreement.
 
11

--------------------------------------------------------------------------------

 
(b)            Force Majeure. Neither Party shall be liable, or in breach of
this Agreement, for any delay or failure to perform under this Agreement,
including, in the case of Contributor, any interruption of the provision of
Support Functions, to the extent such interruption, delay or failure results
from causes beyond that Party’s reasonable control (other than financial
inability in and of itself), including as a result of strikes, lock-outs or
other labor difficulties; riot, insurrection, acts of terrorism or other
hostilities; embargo, fuel or energy shortage; fire, flood, acts of God, wrecks
or transportation delays; or the inability to obtain necessary labor, materials
or utilities from usual sources. In such event, the Party suffering the force
majeure event shall promptly notify the other Party in writing and use
commercially reasonable efforts to resume performance. The obligations of the
Party subject to the force majeure event shall be postponed for such time as its
performance is suspended or delayed on account thereof. Upon the cessation of
the force majeure event, each Party will use commercially reasonable efforts to
resume its performance with the least possible delay.



2.8.
Reports.



            Each Party will produce (“Reporting Party”) and provide to the other
Party such reports as are agreed by the Parties, or that are required by
applicable Law, in the form and timeframe, and using the delivery method, agreed
by the Parties, including the Financial Reports (collectively, the “Reports”).
Disputes regarding the matters addressed in the Financial Reports will be
addressed pursuant to Section 10.2(d) (Examination Notice; Disputes) and Section
10.2(e) (Resolution), and disputes regarding the matters addressed in the
Reports other financial Reports (if any) will be addressed pursuant to Section
16.1 (Management Escalation).



2.9.
Access.


            Each Party shall provide the other Party with reasonable and
necessary Access, as necessary for such other Party to perform its obligations
under the Agreement. In furtherance of the foregoing, and subject to
Contributor’s compliance with the terms of this Agreement, New University shall
provide Contributor with immediate and ongoing Access to the Campuses and to New
University’s systems as necessary to facilitate the performance of the Support
Functions.



3.
Coordination of Functions.




3.1.
Advisory Activities - Cooperation.



            The Parties agree to cooperate and perform all functions
contemplated in this Agreement in good faith and in accordance with the terms
and conditions set forth in this Agreement. Without limiting the foregoing, the
Parties agree that the economic terms of this Agreement and Contributor’s
willingness to enter into this Agreement are based upon the assumption that New
University will operate in a manner consistent with its NU Policy Guide, which
policies are designed to ensure institutional success.



3.2.
Relationship Managers; Advisory Committee.



(a)            Relationship Managers. New University will appoint an individual
who will serve as the day-to-day primary New University representative under
this Agreement (the “NewU Relationship Manager”). The NewU Relationship Manager
will: (i) have overall responsibility for managing and coordinating the
performance of New University’s obligations under this Agreement, and (ii) be
authorized to act for and on behalf of New University with respect to all
matters relating to this Agreement. Contributor will appoint an individual who
will serve as the primary Contributor representative under this Agreement (the
“Contributor Relationship Manager”). The Contributor Relationship Manager will:
(i) have overall responsibility for managing and coordinating the performance of
Contributor’s obligations under this Agreement, and (ii) be authorized to act
for and on behalf of Contributor to address day-to-day issues related to the
Support Functions. The NewU Relationship Manager and Contributor Relationship
Manager will meet regularly to discuss the operations of New University and the
performance of Contributor’s Support Functions.
 
12

--------------------------------------------------------------------------------

 
(b)            Advisory Committee Make-Up and Meetings. The New University Board
of Trustees shall form a committee consisting of two (2) representatives of New
University designated by Purdue and two (2) representatives designated by
Contributor (“Advisory Committee”), who will meet from time-to-time (but no less
than quarterly). A representative of each Party must be present for a meeting to
be held. Each Party’s representatives to the Advisory Committee need not be
employees of such Party, and can be any person who, in such Party’s sole
discretion, is best suited to serve as its representative on the Advisory
Committee. Either Party may call a special meeting of the Advisory Committee
upon delivery of prior written notice to the other Party no less than five (5)
Business Days prior to the date of such special meeting. Meetings may be held in
person, or by teleconference, videoconference or similar communication
technologies. Each Party may change one or more of its designated
representatives on the Advisory Committee from time-to-time, effective upon
notice to the other Party of such change. Each Party shall bear its own expenses
related to the attendance of Advisory Committee meetings.


(c)            Advisory Committee Activities. Subject to the ultimate authority
of the New University Board of Trustees over the operation and control of New
University and its policies and procedures, and without limiting the powers of
New University Board of Trustees, the Advisory Committee shall meet to
coordinate on developing strategies, objectives, and make recommendations to the
New University executive leadership and Board of Trustees on topics or issues
including:


(i)           development of the New University Budget, including amounts
budgeted for Academic Functions and Support Functions thereunder;


(ii)         development of and modifications to the Marketing Plan;


(iii)       development of Service Levels;


(iv)      timing of implementation of Academic Functions and Support Functions,
and Marketing Plan performance tracking;


(v)          increase or decrease in the tuition or fees, or changes in grants
or relationship discounts, for any of the Academic Programs; provided that the
Parties shall develop an expedited review process for proposed discounts in
connection with strategic business opportunities and will seek to develop
pre-approved frameworks under which Contributor can offer discounts to secure
strategic business relationships for New University;


(vi)        the increase of any Cost in, or the implementation or roll out of,
any Academic Programs, or the reduction or elimination of any Academic Program;


(vii)      material changes to the NU Policy Guide, including policies relating
to New University admissions standards, student advancement or academic term
structure; and


(viii)   any defense, settlement or prosecution of any legal action against or
in the name of or on behalf of New University that could: (1) result in
financial liability to either Party or (2) reasonably be expected to adversely
affect: (A) the Support Functions, (B) the respective rights or expectations of
the Parties under this Agreement, or (C) in any material respect, the tax
liabilities or tax and financial reporting position of either Party.


(d)            Advisory Committee Recommendations. Prior to submitting to the
New University Board of Trustees for approval a Marketing Plan or New University
Budget, or any other recommendation, strategy or objective, and subject always
to the authority of the New University Board of Trustees to act in the absence
of a consensus proposal received from the Advisory Committee, the members of the
Advisory Committee shall seek consensus among all members and will work in good
faith to resolve any matter with respect to which all members of the Advisory
Committee have not agreed.
 
 
13

--------------------------------------------------------------------------------



(e)            Material Departures from NU Policy Guide. Actions taken by New
University which are outside the parameters of the NU Policy Guide (whether by
amendment to the NU Policy Guide or otherwise) could change the assumptions on
which the Parties based the economic terms in this Agreement and cause
Contributor material financial harm. Accordingly, if New University, or the New
University Board of Trustees, uses its authority to: (i) materially change the
NU Policy Guide; or (ii) take an action that is, or allow an omission that
results in being, outside of the parameters the NU Policy Guide as described in
Part B of Exhibit D (NU Policy Guide Departures), in each case, in a manner not
previously agreed by Contributor, and Contributor believes that there is, or is
likely to be, a Significant Adverse Impact, then the Parties shall follow the
evaluation process set forth in set forth in Part C of Exhibit D (the
“Evaluation Process”) to determine whether such action or omission has had, or
is likely to have, a Significant Adverse Impact and, if so, whether and to what
extent Contributor is to be compensated for such Significant Adverse Impact.
“Significant Adverse Impact” means the effect of an act or omission that
Contributor believes in good faith has, or is likely to have, the effect of
decreasing either or both of then-current and/or future Revenues by $5 Million
or more.



4.
New University Budgets.




4.1.
New University Budget and Line Items.



(a)            Initial Budget. As of the Effective Date, and through the end of
Fiscal Year 2018, the Parties shall perform their respective functions pursuant
to the initial budget (“Initial Budget”), which shall be developed by the
Advisory Committee and subject to approval by the New University Board of
Trustees. Set forth in Exhibit E is a preliminary initial budget based upon
information, principles and assumptions of New University as of the date of
execution of the Transfer Agreement. New University, with input from
Contributor, shall develop and finalize the Initial Budget no later than ten
(10) days after the Effective Date using Exhibit E  as the basis of such Initial
Budget, but containing such changes and updates as are appropriate to project
the operations of New University as of the Effective Date and for the remainder
of the Fiscal Year.


(b)            Annual New University Budget. During the Term, the Advisory
Committee will prepare by May 15th of each Fiscal Year, a budget for the next
Fiscal Year for New University, and present such budget to the New University
Board of Trustees for approval (each, an “Annual New University Budget”; the
Initial Budget and the Annual New University Budgets are sometimes referred to
individually as a “New University Budget” and collectively as the “New
University Budgets”). On at least a quarterly basis, New University shall
consider the need to, and as appropriate, revise forecasted Revenues based upon
historical performance and applicable trends and/or upon recommendation of the
Advisory Committee.


(c)     Budget Approval. The Advisory Committee shall work in good faith to
recommend an annual New University Budget to the New University Board of
Trustees at least six weeks prior to end of each Fiscal Year. Until the Advisory
Committee recommends, and the New University Board of Trustees approves, the
Annual New University Budget for a new Fiscal Year, New University shall operate
pursuant to the New University Budget for the Fiscal Year just-ended. New
University shall provide to the members of the Advisory Committee the Annual New
University Budget within three days after the New University Board of Trustees’
approval of the Annual New University Budget. If the approved New University
Budget differs in any material way from the New University Budget recommended by
the Advisory Committee, the New University Board of Trustees shall explain in
writing within three-days from the date of approval the reasons for the
difference(s) and why its determination deviated from the Advisory Committee
recommendation.
 
14

--------------------------------------------------------------------------------

 

4.2.
Line Items.



            Each New University Budget recommended by the Advisory Committee
and/or approved by the Board of Trustees shall include at least the following
line items:


(a)           projected Revenue, on a line item basis;


(b)           projected student enrollment numbers for the Academic Programs and
any other additional data reasonably necessary for budgetary planning purposes;


(c)           costs related to completion and implementation of the Marketing
Plan, and creation of marketing materials and other New University brand
promotion;


(d)           costs incurred by New University in performing its obligations
hereunder in the line item categories set forth on Exhibit E-1 (New University
Academic Cost Line Items);


(e)           costs incurred by Contributor in connection performing its
obligations hereunder in the line item categories set forth on Exhibit E-2
(Contributor Support Cost Line Items);


(f)             lease payments and license payments;


(g)           capital expenditure amounts;


(h)           maintenance and purchase requirements for technology;


(i)             costs for fees of attorneys, accountants, consultants and
advisors engaged by the Advisory Committee or either Party in connection with
the functions performed under this Agreement; and


(j)             other items reasonably requested by either Party, and agreed
upon by the Parties;


provided that, in no event shall costs include Losses arising from or related to
a Party’s failure to comply with applicable Law, including Educational Law, or
Educational Approvals.
 

5.
Marketing Plan.



            The Parties shall develop and finalize an initial Marketing Plan no
later than ten (10) days after the Effective Date. Thereafter, the Parties shall
consult with each other on an annual basis or more frequently as the Parties may
agree, to develop a Marketing Plan for upcoming periods, or to modify the then
existing Marketing Plan. The Parties shall use commercially reasonable efforts
to conduct the activities set forth in the Marketing Plan, and shall operate
within the constraints of the marketing budget set forth in the applicable New
University Budget. Any use of a Party’s trademarks or logos contemplated by a
Marketing Plan shall be done in accordance with the provisions of Article 8 of
this Agreement and such Party’s brand usage guidelines.



6.
Compliance with Laws and Policies.




6.1.
FERPA; GLB.



            New University acknowledges that, in order to perform certain of the
Support Functions requested under this Agreement, it will be necessary and
desirable for Contributor to have Access to personally identifiable information
of students and prospective students of New University, and of New University
employees, that is subject to the provisions of the Family Educational Privacy &
Rights Act (“FERPA”), 20 U.S.C. § 1232g, the Gramm Leach Bliley Act, 15 U.S.C. §
6801 et seq. (the “GLB”) and/or any other applicable Laws. New University and
Contributor agree to maintain and use all such information in material
compliance with the requirements of all such Laws, including taking required
steps to comply with the requirements of 34 C.F.R. 99.31(a)(1) with respect to
information protected by FERPA that may be disclosed to a party to whom an
institution has outsourced institutional services or functions.



6.2.
Compliance with Law; Changes in Law.



(a)            Compliance with Law. Each Party will be responsible for
compliance with: (i) Law applicable to such Party and its business and
operations; and (ii) with respect to Contributor, Law applicable to the
performance and delivery of the Support Functions and, with respect to New
University, Law applicable to performance and operation of the university. Each
Party also will comply with the specific requirements of any Law, which is
primarily applicable to the other Party (“Primary Party”), to the extent: (1)
compliance by such Party in connection with the performance of its obligations
under this Agreement is necessary for the Primary Party to remain in compliance
with such Law and (2) the Primary Party specifically identifies such specific
requirements in writing to such other Party, including through this Agreement.
 
15

--------------------------------------------------------------------------------

 
(b)     Changes in Law. The Parties will work together to identify the effect of
changes in Law on New University and Support Functions performed under this
Agreement, and the respective operations and businesses of each Party, and each
Party will give notice to the other Parties of any such change in Law. With
respect to any change in Law that affects any of the Academic Functions or
Support Functions performed under this Agreement, the Advisory Committee will
discuss, and recommend to New University for consideration, modifications to the
Academic Functions or Support Functions necessary to comply with such change in
Law, and modifications to the New University Budget to allocate costs associated
with actions necessary to comply with such changes in Law. Subject to the
consent of the New University Board of Trustees, the applicable Party will
implement in a timely manner any modifications necessary to comply with such
change in Law.


            Neither Contributor nor its Affiliates (nor third party service
providers) shall be required to provide any Support Functions to the extent that
providing such Support Functions would require Contributor or its Affiliates (or
the third party service providers) to violate any Law; provided, however, that
promptly upon learning of such circumstance, Contributor shall deliver to New
University written notice of such potential violation, and Contributor and the
Parties shall reasonably cooperate to mitigate the impact of Contributor being
unable to provide such Support Functions, including the development and
implementation of a reasonable work-around.



6.3.
Policies.



            New University will access and use the Contributor Platform and any
Contributor Confidential Information in compliance with the Contributor policies
and procedures delivered to New University in writing (as modified from
time-to-time, the “Contributor Policies”); provided that, subject to Section
6.2(b) (Changes in Law) and changes in data security or privacy measures
responsive to market conditions, Contributor shall not modify the Contributor
Policies in a way that prevents, in any material respect, New University’s use
of or access to the Contributor Platform in connection with the Academic
Functions for which the Contributor Platform is used.



7.
Confidentiality.




7.1.
Definition.



            “Confidential Information” shall mean: (a) the terms of this
Agreement; (b) any non-public, proprietary information, intellectual property
and other confidential information, including any technical and non-technical
information regarding current, future and proposed business operations, products
and services, including for example, information concerning research and
development, financial information, procurement requirements, student and
customer information and lists, business forecasts, sales information and
marketing plans, descriptions, specifications and the like of a Disclosing
Party, and (c) any information the Disclosing Party has received from its
Affiliate(s) or a third party, which the Disclosing Party is obligated to treat
as confidential or proprietary, that is provided or communicated by the
Disclosing Party to the Receiving Party in connection with this Agreement,
including pursuant to Article 17 (Duty to Cooperate).



7.2.
Obligations.



            Each Party (in such capacity, the “Receiving Party”) acknowledges
that Confidential Information may be disclosed to it by another Party (in such
capacity, the “Disclosing Party”) in connection with this Agreement, and agrees
to: (a) use, with respect to the Confidential Information of the Disclosing
Party, the same care and discretion to prevent such Confidential Information
from being disclosed, published or disseminated as it employs to avoid
disclosure, publication or dissemination of its own similar Confidential
Information (but in no event less than reasonable care); (b) use the Disclosing
Party’s Confidential Information only for the purpose for which it was
disclosed; and (c) not disclose, disseminate or provide access to the Disclosing
Party’s Confidential Information to any person other than to those Affiliates,
employees and agents who: (i) have a need to know it in order to assist the
Receiving Party in performing its obligations hereunder, or to permit the
Receiving Party to exercise its rights under this Agreement, and (ii) are
legally bound by substantially the same obligations regarding Confidential
Information as the Parties under this Article 7; provided that, the Receiving
Party assumes full responsibility for any failure by such Affiliates, employees
and agents to abide by the confidentiality obligations under this Article 7. In
addition, each of the Parties shall take commercially reasonable steps by
agreement or otherwise so that their respective Affiliates, employees, and
agents comply with these confidentiality provisions.
 
16

--------------------------------------------------------------------------------

 

7.3.
Exclusions.



            Notwithstanding anything to the contrary in the foregoing,
Confidential Information does not include, and this Article 7 will not apply to,
any information that the Receiving Party can demonstrate was:


(a)           at the time of disclosure of such information to the Receiving
Party, in the public domain through no unauthorized act of the Receiving Party;


(b)           after disclosure of such information to the Receiving Party,
published or otherwise became part of the public domain through no fault of the
Receiving Party or its directors, trustees, officers, employees and agents;


(c)           rightfully in the possession of the Receiving Party at the time of
disclosure of such information to the Receiving Party, free of any obligation of
confidentiality;


(d)           received after disclosure of such information to the Receiving
Party from a third party who had a lawful right to disclose such information to
the Receiving Party; or


(e)           independently developed by the Receiving Party without reference
to Confidential Information of the Disclosing Party.



7.4.
Requests for Documents.



            If any Receiving Party is presented with a request for documents:
(a) by any Governmental Entity or Accrediting Body, or (b) by any other Person
pursuant to applicable public records laws or (c) pursuant to a subpoena duces
tecum regarding any records, data or documents of a Disclosing Party, which may
be in such Receiving Party’s possession by reason of this Agreement, such
Receiving Party must immediately give notice to the Disclosing Party, and the
Disclosing Party will have the opportunity to contest such process by any means
available to it, or to redact Confidential Information as provided below in this
Section, before the records, data or documents are submitted to such
Governmental Entity, Accrediting Body, court or other Person. The Receiving
Party, however, is not obligated to withhold the delivery beyond the time
ordered by the Governmental Entity, Accrediting Body or court, or pursuant to
applicable public records laws, unless the subpoena or request is quashed or the
time to produce is otherwise extended. In the event documents are requested
pursuant to applicable public records laws, the Parties shall cooperate in
producing a redacted version of the requested document(s) that is in conformance
with requirements under the applicable public records law, with the Disclosing
Party having the right to produce the first draft of such redacted documents.



7.5.
Loss of Confidential Information.



            In the event of any disclosure or loss of, or inability to account
for, or unauthorized use of, Confidential Information, the Receiving Party will
notify the Disclosing Party immediately in writing, and shall reasonably assist
the Disclosing Party in remedying the unauthorized disclosure or use.



7.6.
Period of Confidentiality.



            Confidential Information will be subject to the terms of this
Agreement until such time as it ceases to be characterized as Confidential
Information under one or more provisions of this Article 7.
 
17

--------------------------------------------------------------------------------

 

7.7.
Return of Confidential Information.



            Each Party will, upon expiration or termination of this Agreement or
otherwise upon demand, at the Disclosing Party’s option, either return to the
Disclosing Party or destroy (and certify in writing to the Disclosing Party the
destruction of), any and all documents (including any writing, instrument,
agreement, letter, memorandum, chart, graph, blueprint, photograph, financial
statement or data, telex, facsimile, cable, tape, disk or other electronic,
digital, magnetic, laser or other recording or image in whatever form or
medium), papers and materials and notes thereon in the Receiving Party’s
possession, including copies or reproductions thereof, to the extent they
contain Confidential Information of the Disclosing Party. All records in
Contributor’s possession pertaining to the Title IV, HEA program funds received
from or on behalf of New University shall be returned to New University pursuant
to Section 20.1(e). Notwithstanding the foregoing, each Party shall have the
right to retain archival copies of the Confidential Information required for
compliance with applicable Law; provided, however, that any use of such
Confidential Information shall be restricted to uses that are required by
applicable Law.



8.
Proprietary Rights.




8.1.
Licenses.



            In addition to the License Agreement - Academic Content, dated the
date of this Agreement, between KHE, ICA and New University, the Parties grant
the following licenses under this Agreement.

(a)           New University License. New University hereby grants Contributor a
limited, nonexclusive, nontransferable, royalty-free, fully paid-up, and
non-assignable license to use, during the Term, any New University trademarks
and logos listed in the Marketing Plan, in each case, as directed by New
University or in the manner set forth in the Marketing Plan, solely in
connection with the exercise of Contributor’s rights and performance of its
obligations under the Marketing Plan.


(b)           Purdue License to Contributor. Purdue hereby grants Contributor a
limited, nonexclusive, nontransferable, royalty-free, fully paid-up, and
non-assignable license to use, during the Term, the Purdue trademarks and logos
listed in the Marketing Plan, in each case, as directed by Purdue or in the
manner set forth in the Marketing Plan, solely in connection with the exercise
of Contributor’s rights and performance of its obligations under the Marketing
Plan.


(c)           Purdue License to New University. Purdue hereby grants New
University a limited, nonexclusive, nontransferable, royalty-free, fully
paid-up, and non-assignable license to use, during the Term, the Purdue
trademarks and logos listed in the Marketing Plan, in each case, as directed by
Purdue or in the manner set forth in the Marketing Plan, solely in connection
with the exercise of New University’s rights and performance of its obligations
under the Marketing Plan.


(d)           Kaplan License to New University and Purdue. KHE hereby grants to
New University and Purdue a limited, nonexclusive, nontransferable,
royalty-free, fully paid-up, and non-assignable license to use, during the Term,
the Kaplan trademarks and logos as approved by Contributor and listed in the
Marketing Plan, in each case, as directed by Contributor or in the manner set
forth in the Marketing Plan, solely in connection with the exercise of New
University’s and Purdue’s respective rights and performance of its obligations
under the Marketing Plan.


(e)           Trademark Provisions. Each of the Parties to the above license
agreements agrees, as applicable, to the following: (i) each Party, which is a
licensor above (each, a “Licensor”), owns and will continue to own all right,
title and interest in and to the trademarks such Licensor is licensing, and all
Parties agree that any goodwill in such Licensor’s trademarks that may arise in
connection with this Agreement shall vest in such Licensor immediately upon its
coming into existence; (ii) each of the Parties above, which is a licensee (each
a “Licensee”), shall execute, at no charge or expense to the applicable
Licensor, any documents necessary in the reasonable judgment of the Licensor to
vest all rights described in clause (i) in the applicable Licensor; (iii) each
Licensee agrees that, during the Term and after the expiration or termination of
this Agreement, it will not directly or indirectly contest, or aid in
contesting, the validity or ownership rights of the Licensor in its trademarks
or take any action whatsoever in derogation of the property rights in such
trademark; (iv) each Licensee agrees to observe all such requirements with
respect to trademark notices, fictitious name registrations, and the display of
the legal name or other identification of the trademark as the applicable
Licensor may direct; and (v) each Licensee agrees that it will promptly inform
the applicable Licensor of any action by third parties, which comes to its
attention, which in any way infringes or is reasonably likely to infringe a
Licensor’s rights, or impair the validity, scope or title of such Licensor, in
its trademarks. NO PARTY SHALL TAKE ACTION AGAINST SUCH THIRD PARTIES WHICH IS
NOT DIRECTED IN WRITING, OR APPROVED IN ADVANCE BY THE APPLICABLE LICENSOR.
 
18

--------------------------------------------------------------------------------

 

8.2.
Third Party Materials.



            To the extent a Party provides to the other Party access to, or use
of, or uses in connection with meeting such Party’s obligations under this
Agreement (“Supplier Party”), any third party Materials, such Supplier Party
shall be responsible for obtaining any Consent or other rights with respect to
such third party Materials, necessary to allow such Supplier Party to sublicense
to the other Party the rights necessary for the other Party to perform its
obligations under this Agreement, and to receive the benefits to which such
Party is entitled under this Agreement. In addition, each Party shall comply
with any applicable third party restrictions or limitations regarding such third
party materials made known to such Party.



8.3.
Reservation.



            Each Party retains all rights in its owned materials and third party
Materials not expressly granted or licensed pursuant to this Agreement.
Notwithstanding anything to the contrary, no Party shall resell or distribute
the other Party’s owned Materials or third party Materials other than as
permitted under this Agreement. For the avoidance of doubt, marketing and other
data that is generated in connection with the provision of the Support
Functions, including data relating to inquiries from individuals who do not
enroll as students within 60 days of initial inquiry, as between the Parties,
shall be owned by Contributor. Upon the request of New University or Purdue,
made with reasonable advance notice, Contributor will afford New University or
Purdue reasonable access to such marketing and other data (on an aggregated,
anonymized basis) for the purpose of conducting analytics designed to evaluate
and improve New University’s performance in such areas as student access,
recruitment and retention.



8.4.
Residuals.



            Nothing contained in this Agreement shall restrict either Party from
the use of any general ideas, concepts or know-how which either Party,
individually or jointly, develops or discloses under this Agreement, provided
that in doing so such Party does not breach its obligations regarding
confidentiality, or infringe or misappropriate the Intellectual Property Rights
of any of the other Parties or any third party.



9.
Reimbursements and Payments.



            In order to provide financial protection and certain financial
incentives to New University, while compensating Contributor fairly for its
original contribution of the Institutional Assets to New University under the
Transfer Agreement and its performance of the Support Functions hereunder, the
Parties have agreed that, in addition to the payments required under Article 14
and all other covenants of New University and Purdue in this Agreement, the
Revenue that New University generates each Fiscal Year shall be applied in the
order of the priorities set forth in Sections 2 and 3 of Exhibit F, as
applicable (the “Distribution Waterfall”), and Contributor will not be
reimbursed its costs or paid its Contributor Fee (as defined in Exhibit F)
unless and until New University costs and fees with priority under the
Distribution Waterfall have been paid. In order to establish a mechanism to
ensure the efficient day-to-day academic operations of New University and
related Support Functions, the Parties have agreed on procedures for the timely
payment of such expenses from cash in the NU Account, as described in Exhibit F.
In addition, to ensure that the Distribution Waterfall is given effect as
intended, the Parties have established the Reconciliation procedures set forth
in Exhibit F to reconcile the amounts paid under this Agreement with the
priorities under the Distribution Waterfall.



10.
Books and Records; Audited Financial Statements; Examination.




10.1.
Books and Records; Audited Financial Statements.



(a)           Books and Records. Each Party shall maintain consistently applied,
accurate and complete Books and Records, including as are necessary: (i) to
substantiate the Support Costs and Academic Costs, including supporting
documentation; (ii) to substantiate the information in Reports, including
Financial Reports, and (iii) to perform the Reconciliation process. Each Party
shall maintain such Books and Records in conformance with GAAP at or accessible
from such Party’s principal place of business for the period of time required
under applicable Law, but not less than seven (7) years after creation.
 
19

--------------------------------------------------------------------------------

 
(b)           Audited Financial Statements. New University shall deliver to
Contributor each year, promptly upon completion thereof, its Audited Financial
Statements.



10.2.
Examination.



            During the twelve (12) month period following receipt of any
Financial Report, including Fiscal Year End Reconciliation Statement, each Party
shall have the right to examine and audit (or cause its external auditors to
examine and audit) the Books and Records of the other Party as necessary to
verify the examined Party’s compliance with the terms of this Agreement,
including the calculation of any of the information required to be included in
the Reconciliation Statements and any other Financial Reports. All examinations
shall be performed in accordance with the following terms:


(a)           Limitations and Cooperation. The examined Party shall reasonably
cooperate with the examining Party in conducting any such examination. The
examining Party and its representatives (including third party accountants)
shall keep all information obtained during any such examination confidential
pursuant to and in accordance with Article 7 (Confidentiality).


(b)           Frequency. Examinations shall: (i) be performed, upon not less
than five (5) Business Day’s advance written notice to the examined Party, at
the examined Party’s principal place of business (or other location mutually
agreed by the Parties in writing) during normal business hours, (ii) be
performed no more frequently than twice during each Fiscal Year (or portion
thereof) by any Party (except for examinations to ensure that a previously
discovered problem is not reoccurring), (iii) not be conducted in a manner that
unreasonably interferes with the audited Party’s course of business, and (iv)
subject to delays outside the control of the Parties, be concluded within one
hundred and eighty (180) days of commencement of the examination.


(c)           Third Party Auditors. The examining Party may perform examinations
hereunder using an independent third party accounting firm, in which case the
examined Party shall permit entry of the examining Party’s third party auditor
to its principal place of business to perform inspections of the examined
Party’s Books and Records.


(d)           Examination Notice; Disputes. If any examination made pursuant to
this Section 10.2 reveals that any calculation, or any set off or credit, or
payments to or from New University or Contributor under this Agreement have not
been made in accordance with the terms of this Agreement, the examining Party
shall promptly deliver to the examined Party written notice specifying the
nature of any miscalculation or the disputed amount of such underpayment or
overpayment and providing the data and information necessary, or requested, to
support such claim (an “Examination Notice”). Following its receipt of any such
Examination Notice, the examined Party will have a period of thirty (30) days to
dispute in writing to the examining Party any of the findings contained in the
Examination Notice. If the examined Party fails to dispute the findings in the
Examination Notice during such thirty (30) day period, then the results of the
examination set forth in the Examination Notice shall become final and binding
on the Parties. If the examined Party disputes any findings in the Examination
Notice within the applicable thirty (30) day period in accordance with this
Section, then the Parties will work together in good faith for a period of up to
thirty (30) days to seek to resolve the disputed matter, including the exchange
of underlying information and records as reasonably requested. Should no
resolution be reached within the first fifteen (15) days of said period, such
efforts to resolve the disputed matter shall include escalating the matter to
the Parties’ respective chief executives. If the Parties agree in writing to the
resolution of any disputed matters during the thirty (30) day negotiation period
described above, then the terms of such written agreement shall be final and
binding on the Parties with respect to such resolved matters.


(e)           Resolution. If any of the disputed matters remain unresolved at
the end of the thirty (30) day negotiation period described in Section 10.2(d)
or in the case of any disagreements between the Parties regarding any
Reconciliation or related payments, or any Financial Reports, then such disputed
matters shall be resolved by an Independent Accounting Firm in accordance with
this Section 10.2(e).
 
20

--------------------------------------------------------------------------------

 
            For purposes of this Agreement, “Independent Accounting Firm” means
either: (i) a nationally recognized independent chartered accounting firm
mutually agreed upon and engaged by Contributor and New University within twenty
(20) days after the expiration of the applicable time period for the Parties to
resolve their disputes through negotiations, or (ii) if Contributor and New
University are unable to mutually agree upon and engage the Independent
Accounting Firm during such twenty (20) day period, then, no later than twenty
(20) days thereafter, each of Contributor and New University shall select and
engage a nationally recognized independent chartered accounting firm and those
two accounting firms will promptly, but in no event more than twenty (20) days
later, select and engage a third nationally recognized independent chartered
accounting firm, which third accounting firm shall serve as the Independent
Accounting Firm. Notwithstanding the foregoing, in the case of the application
of clause (ii) of this definition, if either Contributor or New University fails
to timely engage an accounting firm, then the Independent Accounting Firm will
be the accounting firm timely engaged by the non-defaulting Party.


            Within thirty (30) days after the Independent Accounting Firm has
been engaged, Contributor and New University shall each submit a written
statement to the other Party and the Independent Accounting Firm identifying in
reasonable detail such Party’s calculation of each disputed amount. If either
Party fails to timely submit its written statement to the other Party and the
Independent Accounting Firm, or if either Party fails to timely provide records
requested by the other Party, then the Independent Accounting Firm shall resolve
such disputed matters in accordance with the written statement of the Party that
was timely submitted. Otherwise, the Independent Accounting Firm shall resolve
each disputed amount by selecting either the calculation submitted by
Contributor or the calculation submitted by New University, based on which
calculation the Independent Accounting Firm determines to be more accurate. The
Independent Accounting Firm shall submit its final written report to the Parties
within sixty (60) days (or such other time period as the Parties mutually agree
in writing) after the deadline for the Parties to submit their written
statements to the Independent Accounting Firm. For the avoidance of doubt, the
Independent Accounting Firm shall only decide the specific items under dispute
by the Parties and its decision for each disputed amount must be either the
calculation submitted by Contributor or New University and not a different
calculation it performs. In connection with the resolution of the disputes, each
of the Parties shall make available to the other Parties and the Independent
Accounting Firm, as the case may be, such Books and Records, documents, work
papers, facilities and other information as such Party or the Independent
Accounting Firm may reasonably request to resolve the dispute. The Independent
Accounting Firm determination made in accordance with this Section will be final
and binding upon the Parties and will not be subject to appeal, absent fraud or
manifest error.


            Each Party shall be responsible for its own costs and fees relating
to any dispute resolution pursuant to this Section 10.2(e) except that the cost
and fees of the Independent Accounting Firm shall be the responsibility of the
Party that fails to prevail in any such dispute.



11.
Tax Matters.




11.1.
Tax.



            The Contributor Fees are exclusive of all Tax. New University will
pay and be liable for any and all Tax imposed on, sustained, incurred, levied
and measured by the cost, value or price of the Support Functions; provided,
however, that in no event shall New University be liable for any Taxes that are
imposed on or calculated by reference to the net income received or receivable
by Contributor. All such Taxes for which New University is liable will be New
University Costs. Notwithstanding anything to the contrary contained in this
Agreement, in the event that any applicable Taxing Authority imposes a
transaction privilege, sales or similarly denominated Tax on the delivery of the
Support Functions, the responsibility for such Tax shall be borne by New
University. The Parties shall cooperate in obtaining any available exemption
from, or reduction of, any Taxes for which New University is liable.



11.2.
Tax Withholding.



            New University shall: (a) make all payments of Contributor Fees to
Contributor without any Tax withholding, unless, based on either the written
notice of any Taxing Authority or the Contributor’s Tax opinion, a Tax
withholding is required by applicable Law and (b) promptly upon becoming aware
that New University must make a Tax withholding (or that there is any change in
that rate or the basis of a Tax withholding) notify Contributor accordingly. If
any such withholding is so required, New University shall increase the amount
payable such that the amount that Contributor receives, net of such withholding,
shall equal the amount Contributor would have received had no such withholding
been made. The Parties shall cooperate in obtaining any available exemption
from, or reduction of, any withholding Taxes, including by completing any
procedural formalities necessary for New University to obtain authorization to
make payment without a Tax withholding.
 
21

--------------------------------------------------------------------------------

 

11.3.
Tax Treatment.



            The Parties intend that, for U.S. federal income tax purposes, the
payment of the Contributor Fees constitutes service fee income and agree to
treat such payments consistent with the foregoing unless required to do
otherwise by a change in applicable Tax Law or pursuant to the good faith
resolution of any action with an applicable Taxing Authority.



12.
Representations and Warranties; Covenants.




12.1.
Representations and Warranties; Covenants - Purdue and New University.



(a)            Representations and Warranties - Purdue and New University.
Purdue and New University represent and warrant, jointly and severally, as of
the Effective Date as follows:


(i)            Purdue is a state chartered, land-grant institution authorized by
legislative authority of the State of Indiana; and New University is a
nonprofit, public benefit corporation duly organized and validly existing under
the Laws of the State of Indiana, authorized by legislative authority, and of a
controlled Affiliate of Purdue authorized pursuant to an Indiana State statute.


(ii)         The execution, delivery and performance of this Agreement have been
duly authorized by Purdue and New University, respectively, and this Agreement
constitutes a valid, legal and binding obligation of Purdue (to the extent of
the Purdue Provisions) and New University, and assuming the due execution by KHE
and ICA, is enforceable against each in accordance with the term of this
Agreement. Without limiting the foregoing, the New University Board of Trustees


has authorized the execution, delivery and performance of this Agreement by New
University intending that both it and New University shall comply with this
Agreement.


(iii)       New University has obtained or will obtain all Consents (including
Educational Approvals), including those set forth on Exhibit C to the Transfer
Agreement and provided thereunder, necessary for it to perform its obligations
and exercise its rights under this Agreement and to satisfy all material legal
and regulatory requirements under applicable Law.


(b)            Covenants - Purdue and New University. Neither Purdue nor New
University shall take, or permit any other Person to take, directly or
indirectly, any act or omission that results in any of the representations and
warranties in Section 12.1(a) being untrue or inaccurate during the Term.



12.2.
Representations and Warranties; Covenants - Contributor



(a)            Representations and Warranties - Contributor. KHE and ICA
represent and warrant, jointly and severally, as of the Effective Date as
follows:


(i)           KHE is a limited liability company, and ICA is a limited liability
company, and each is duly organized, validly existing and in good standing under
the Laws of the State of Delaware.


(ii)         The execution, delivery and performance of this Agreement have been
duly authorized by KHE and ICA, respectively, and this Agreement constitutes a
valid, legal and binding obligation of each, and assuming due execution by
Purdue and New University, is enforceable against each in accordance with the
terms of this Agreement.
 
22

--------------------------------------------------------------------------------

 
(iii)       Each of KHE and ICA has obtained, or will obtain, all Consents
necessary for each to perform their respective obligations and exercise their
respective rights under this Agreement and to satisfy all material legal and
regulatory requirements under applicable Law, except for those Consents New
University is obligated to obtain.


(b)            Covenants - Contributor. None of KHE or ICA shall take, or permit
any other Person to take, directly or indirectly, any act or omission that
results in any of the representations and warranties in Section 12.2(a) being
untrue or inaccurate during the Term.



12.3.
Performance Warranties.



            Without limiting Section 2.5 (Support Function Standards) or the
Service Levels established by the Parties from time-to-time, each of the Parties
agrees that, in performing their respective Academic Functions or Support
Functions, as the case may be, it shall:




(a)           allocate the performance of activities related to such functions
to sufficient personnel with appropriate experience, knowledge and competence;


(b)           perform such activities in a workmanlike manner; and


(c)           have responsibility for, and complete discretion with respect to,
supervision and management of its employees and third party contractors
providing support in connection with such activities.



12.4.
Disclaimer.



            EXCEPT FOR THE EXPRESS REPRESENTATIONS AND WARRANTIES SET FORTH IN
THIS SECTION, NEITHER KHE NOR ICA MAKES ANY REPRESENTATIONS OR WARRANTIES IN
RESPECT OF THE SUPPORT FUNCTIONS OR ANY ITEMS TO BE DELIVERED OR PROVIDED TO NEW
UNIVERSITY OF ANY KIND, NATURE OR DESCRIPTION, EXPRESS OR IMPLIED, INCLUDING ANY
WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE OR
NON-INFRINGEMENT, OR ANY WARRANTY ARISING FROM COURSE OF DEALING, COURSE OF
PERFORMANCE OR USAGE OF TRADE, AND CONTRIBUTOR HEREBY DISCLAIMS THE SAME.



13.
Certain Covenants.




13.1.
Restrictive Covenants.



(a)           Discontinued Courses. During the Term, if New University or the
New University Board of Trustees decides to discontinue an online or hybrid
online/ground Course or program that is part of the Academic Programs offered by
New University, neither Purdue nor any of its Affiliates shall offer such online
or hybrid online/ground course or program in substantially the same manner,
targeting the same student profile and using substantially the same content for
at least three (3) years following such discontinuance.


(b)           New Online Institution. During the Term, none of Purdue, KHE, ICA
nor any of their respective Affiliates shall create a new U.S degree-granting
online institution designed specifically to serve non-traditional students,
except with the written consent of the other Parties hereto; provided that
nothing herein shall prevent Purdue from offering its programs online or
engaging an online program management provider to assist them in doing so.


(c)            Non-Solicitation; Non-Hire. During the Term, and for one (1) year
following expiration or termination of this Agreement, (i) without the approval
of a Party (“Employer Party”), the other Party will not, directly or indirectly,
solicit for employment any directors, officers, management level employees, or
other employees of the Employer Party (collectively “Employee Group”); and (ii)
will not hire any member of the other Party’s Employee Group who serves as a
director or management level employee or who interfaces with the other Party
under this Agreement or possesses specialized skill or know-how required by the
Employer Party to operate its business, whether in connection with this
Agreement or otherwise, without first notifying, consulting with and receiving,
prior approval from, the other Party. Notwithstanding the foregoing, the
consideration of persons responding to classified advertisements in newspapers,
periodicals, Internet bulletin boards, or other publications (print or
electronic) of general availability or circulation shall not be deemed a breach
of the prohibition on solicitation under this Section, unless the advertisement
and solicitation is undertaken as a means to circumvent or conceal a violation
of this provision; but in no event shall the other Party be permitted to hire
any member of such Party’s Employee Group except as authorized by this Section.
If New University exercises the Buyout Option, the restriction on solicitation
under this Section shall cease to apply to Exclusive Employees once they have
been mutually identified by the Parties following New University’s delivery of
the related Buyout Notice, and the restriction on hiring shall cease to apply
upon consummation of the Buyout in accordance with the terms of this Agreement.
 
23

--------------------------------------------------------------------------------


13.2.
Transfer of Revenue Generating Assets



            The assumptions and expectations which the Parties made in entering
into this Agreement included, among other things, the continued operation and
growth of New University’s ED Institution and Academic Programs. Accordingly,
without limiting Section 13.1(b), during the Term, any sales, assignments,
licenses or other transfers (whether by merger, consolidation, sale of equity,
sale of assets, joint venture or otherwise), of any Revenue generating assets or
Academic Programs by New University (collectively, a “Transfer”), shall be made
on an arm’s length basis in exchange for cash consideration, payable at the
consummation of the Transfer, representing the fair market value of such
transferred assets or Academic Programs. New University shall pay to Contributor
(without regard to any of the priorities set forth in Exhibit F), at the closing
of any such Transfer, an amount in cash equal to (i) the Fee Based Product if
such Transfer has not resulted in the Material Sales Threshold being exceeded or
such Transfer occurs after the Initial Term, or (ii) the Revenue Based Product
for all other Transfers.


            For purposes hereof:


(a)            “Material Sales Threshold” means an amount of Revenue associated
with the assets or Academic Programs transferred in a Transfer that, when
aggregated with the Revenue associated with the assets or Academic Programs
transferred in all prior Transfers during the Term, represents twenty percent
(20%) of New University’s Revenues, with the latter such Revenues for this
purpose being equal to: (i) Revenues earned during the twelve (12) month period
prior to the month in which New University provides Contributor with notice of
Transfer as required below, plus (ii) the Revenue associated with the assets or
Academic Programs transferred in all prior Transfers;


(b)            “Fee Based Product” means the product of 0.75 multiplied by the
Revenue earned from the transferred assets or Academic Programs during the
twelve (12) month period prior to the month in which such Transfer was
consummated; and




(c)            “Revenue Based Product” means the product of 1.25 multiplied by
the Revenue earned from the transferred assets or Academic Programs during the
twelve (12) month period prior to the month in which such Transfer was
consummated.


            Any dispute between the Parties relating to payment under this
Section 13.2, including the calculation of Revenues and Contributor Fees, shall
be resolved by the Financial Expert pursuant to Section III of Part C of Exhibit
D and pending such resolution, the proceeds of the Transfer shall be placed into
an escrow account which requires the approval of both Parties to withdraw. If
New University wishes to Transfer any assets or Academic Programs prior to the
first anniversary of the Effective Date, the Revenue generated from the assets
or Academic Programs proposed to be Transferred, and the Contributor Fee paid or
payable to Contributor, shall be annualized for purposes of determining the Fee
Based Product or the Revenue Based Product, as the case may be. New University
shall provide Contributor with not less than thirty (30) days prior written
notice of any Transfer, specifying in such notice the projected closing date and
details of such transaction, including the purchaser, purchase price, the
Revenue earned from the transferred assets or Academic Programs during the
applicable period, the amount projected to be payable to Contributor under this
Section 13.2 at the closing of such Transfer, and the advice and opinions
obtained by New University regarding fairness and valuation of the purchase
price. Purdue shall not take or permit any action to be taken which would impede
New University’s compliance with the terms of this Section. Whenever this
Section refers to Transfers of assets or Academic Programs, the meaning is
either or both.
 
24

--------------------------------------------------------------------------------

 
            Exhibit J sets forth, by way of example only, an illustration of the
methodology contemplated by this Section.



14.
Term; Termination.




14.1.
Term.



The term of this Agreement shall commence on the Effective Date and, unless
earlier terminated as provided in this Agreement, continue until the thirtieth
(30th) anniversary of the Effective Date (“Initial Term”), and shall
automatically renew for successive five (5) year terms (each, a “Renewal Term”;
the Initial Term and all Renewal Terms, the “Term”), unless either Party shall
give written notice to the other Party of non-renewal at least twelve (12)
months prior to the end of the Initial Term or then current Renewal Term.



14.2.
Early Termination.



(a)           Early Termination. At any time following the sixth (6th)
anniversary of the Effective Date and prior to the expiration of the Initial
Term, New University may elect to terminate this Agreement by providing
Contributor with not less than one hundred and eighty (180) days’ prior written
notice of termination, specifying therein the effective date of termination. As
a condition to such termination, New University shall have the obligation to
pay, and Contributor shall have the right to receive, on the effective date of
termination, an Early Termination Fee payable in the form of the Early
Termination Note if such termination occurs during the Initial Term (and, in
each case, with execution and delivery of a Security Agreement having terms more
particularly described in Section 14.2(b) and together with the Guaranty or
letter of credit described in Section 14.8(c)(ii)(2)). Upon any termination
under this Section 14.2(a), New University shall not be subject to any
non-competition covenant with respect to Contributor’s business or to any
non-solicitation covenant with respect to the Exclusive Employees.


(b)           Early Termination Fee. “Early Termination Fee” means an amount
equal to the product of 1.25 multiplied by the total Revenue earned during the
twelve (12) month period prior to the month in which the termination notice was
duly delivered (provided that if such termination notice is delivered during the
first twelve (12) months after the Effective Date, the amount of Revenues will
be calculated on an annualized basis) payable: (i) pursuant to Section 14.2(a)
(Early Termination for Convenience) or (ii) during the Initial Term, upon the
exercise by New University of the Buyout Option in connection with a termination
pursuant to Section 14.4 (Termination for Certain Financial Results), Section
14.5(b)(v) (Termination for New University Material Breach), or Section 14.5(c)
(Termination for Contributor Material Breach). The Early Termination Fee shall
be payable in the form of a ten (10) year senior note, substantially in the form
of Exhibit I-1, secured by the assets of New University, with monthly payments
equal to the quotient of the entire Early Termination Fee due divided by 120,
and bearing interest at Current Fair Market Rate (“Early Termination Note”).
Fifty percent (50%) of the principal of the Early Termination Note shall be
unconditionally and irrevocably guaranteed by Purdue, another third party
guarantor acceptable to Contributor or by the provision of a letter of credit,
all on terms and conditions and in such form as is acceptable to Contributor.
Purdue hereby agrees to unconditionally and irrevocably guarantee fifty percent
(50%) of the principal of any Early Termination Note issued by New University to
Contributor if New University chooses Purdue to be the guarantor of such Note.
“Current Fair Market Rate” means LIBOR plus two percent (2%).


            To secure timely payments of the Early Termination Fee in accordance
with the terms of the Early Termination Note (which Early Termination Fee, the
Parties acknowledge and agree, is a contingent obligation until the termination
date on which the Early Termination Fee becomes payable), New University hereby
grants to Contributor a continuing security interest in, and a right to set off
against, any and all right, title and interest of New University in and to all
of the assets described, and pursuant to the terms set forth, in Exhibit I-3. At
the time of execution and delivery to Contributor of an Early Termination Note,
the Parties also shall execute and deliver a Security Agreement, which amends
and supplements the terms of the security interest herein, containing reasonable
and customary terms designed to secure New University’s obligations under the
Early Termination Note and otherwise in form and substance reasonably acceptable
to the Parties.
 
 
25

--------------------------------------------------------------------------------

 
(c)           Post-Initial Term Fee. “Post-Initial Term Fee” means an amount
equal to the product of 0.75 multiplied by the total Revenue earned during the
twelve (12) month period prior to the month in which the termination notice was
duly delivered after the Initial Term, payable: (i) pursuant to Section 14.3
(Non-Renewal by New University) or (ii) in connection with the exercise by New
University of the Buyout Option pursuant to Section 14.4 (Termination for
Certain Financial Results), Section 14.5(b)(v) (Termination for New University
Material Breach), or Section 14.5(c) (Termination for Contributor Material
Breach). The Post-Initial Term Fee shall be payable in the form of a ten (10)
year senior note in the form of Exhibit I-2, with monthly payments (subject to
the following sentence) equal to the quotient of the entire Post-Initial Term
Fee due divided by 120 and bearing interest at the Current Fair Market Rate
(“Post-Initial Term Note”). Each payment under the Post-Initial Term Note will
be made by New University from the Revenue remaining for the applicable month
after payment of its Academic Costs for such month (but excluding for this
purpose any costs paid to any third party for delivery of services which are the
same or comparable to any of the Support Functions), and any amounts that are
not paid when due will be added to the following month’s payment, and such
amounts will continue to roll over to subsequent months (including years) to the
extent sufficient Revenue is not available for payment until the maturity of the
Post-Initial Term Note, at which time the Post-Initial Term Note shall be paid
in full. If any monthly payment under such Post-Initial Term Note is not paid in
full due to insufficient Revenues, New University shall provide to Contributor
on such due date a statement setting forth the detail reflecting the shortfall
and the Parties shall have the rights of examination set forth in the
Post-Initial Term Note.



14.3.
Non-Renewal by New University.



            If New University chooses not to renew this Agreement either after
the Initial Term or any Renewal Term (“Non-Renewal”), then, as a condition to
such Non-Renewal, New University shall have the obligation to pay, and
Contributor shall have the right to receive on the last day of the Initial Term
or then current Renewal Term, as applicable, a Post-Initial Term Fee, in the
amount and payable in the form of the Post-Initial Term Note and otherwise in
the manner described in Section 14.2(c) (Post-Initial Term Fee). Upon such
Non-Renewal, New University shall not be subject to any non-competition covenant
with respect to Contributor’s business or to any non-solicitation covenant with
respect to the Exclusive Employees.



14.4.
Termination for Certain Financial Results.



            Either Party shall have the right to terminate this Agreement in the
event that New University generates $25 million or more in annual Cash Operating
Losses for three (3) consecutive Fiscal Years, or incurs, during any period of
the Initial Term, aggregate Cash Operating Losses greater than $75 million
(taking into account gains during such period) (either circumstance being called
a “Triggering Loss”). At any time within six (6) months of the completion of
Audited Financial Statements of New University that demonstrate the existence of
a Triggering Loss, either Party may notify the other in writing of its election
to terminate this Agreement, specifying therein the effective date of such
termination, which shall not be more than sixty (60) days from the date the
Parties agree that the Audited Financial Statements of New University
demonstrate the existence of the Triggering Loss. In the event of a termination
under this Section 14.4, no termination fee shall be owed by either Party to the
other unless New University elects to exercise its Buy Out Option under Section 
14.8, in which case New University shall be obligated to pay the consideration
in the amount, at the time and on the terms set forth in that Section. If
Contributor objects to information contained on the Audited Financial Statements
on which the determination of a Triggering Losses is based, Contributor shall
have the right to object to such information and the Parties shall attempt to
resolve any differences between them pursuant to Section 10.2. Upon any
termination of this Agreement pursuant to this Section 14.4, New University
shall not be subject to any non-competition covenant with respect to
Contributor’s business or to any non-solicitation covenant with respect to the
Exclusive Employees.



14.5.
Termination of Agreement for Material Breach.



(a)           Termination for Material Breach - Generally. This Agreement may be
terminated by either Party (such Party, the “Non-Defaulting Party”) upon a
material default or material breach by the other Party (the “Defaulting Party”)
of the terms of this Agreement. A material breach shall include any act or
omission by a Defaulting Party which materially interferes with another Party’s
performance of its obligations under this Agreement. The Non-Defaulting Party
shall give the Defaulting Party written notice of such material default or
breach, stating the nature thereof. If the Defaulting Party does not remedy any
such default or breach within one hundred and twenty (120) days after delivery
of such notice by the Non-Defaulting Party (the “Cure Period”), the
Non-Defaulting Party may thereafter terminate this Agreement effective
immediately upon written notice or such later date as specified in the
Non-Defaulting Party’s notice. Upon any termination pursuant to this Section
14.5, New University shall not be subject to any non-competition covenant with
respect to Contributor’s business or to any non-solicitation covenant with
respect to the Exclusive Employees. References in this Section 14.5 to a Party’s
breach shall include a breach by Purdue of any Purdue Provisions (with respect
to which Purdue shall be responsible). The obligations of each of New University
and Contributor under this Agreement include the obligations of its Board and
designated members of the Advisory Committee to perform their respective
functions contemplated by this Agreement, so as to cause New University and
Contributor, as applicable, to perform their respective obligations hereunder.
 
26

--------------------------------------------------------------------------------

 
(b)           Termination for New University Material Breach. Upon termination
of this Agreement by Contributor pursuant to Section  14.5(a) (Termination for
Material Breach - Generally), as a result of New University’s or Purdue’s
uncured material default or breach, subject to Section 14.5(b)(v), New
University will pay to Contributor, as Contributor’s sole and exclusive remedy,
an agreed measure of damages determined pursuant to the procedure described in
this Section, and New University will thereafter have no further obligation or
liability to Contributor with respect to this Agreement, unless New University
exercises the Buyout Option as permitted under Section  14.5(b)(v).


(i)            Prior to termination of this Agreement by Contributor pursuant to
Section 14.5(a) (Termination for Material Breach - Generally), as a result of
New University’s uncured material default or breach, the Parties will work
together in good faith for a period of sixty (60) days (the “Pre-Termination
Resolution Period”) to seek to resolve the matter prior to Contributor
terminating this Agreement (including escalating the matter to their respective
chief executives should no resolution be reached within the first thirty (30)
days).




(ii)         Thereafter, if Contributor terminates this Agreement, the Parties
will again work in good faith in the manner contemplated in the preceding
subsection (i), for a period of sixty (60) days (the “Post-Termination
Resolution Period”) to seek to agree on the agreed measure of damages suffered
by Contributor.


(iii)        During the Post-Termination Resolution Period, the Parties will
agree upon a third party mediator (or, if the Parties fail to agree upon a third
party mediator, Allen & Co.) and if at the conclusion of the Post-Termination
Resolution Period, they are unable to agree on the measure of damages suffered
by Contributor, the Parties shall engage such mediator to assist in resolving
the matter over the course of the next sixty (60) days (the “Mediation Period”).


(iv)         During the Mediation Period, the Parties also will agree upon a
third party valuation firm of national reputation (and, if the Parties fail to
agree upon a third party valuation during the Mediation Period, the then serving
Financial Expert’s firm shall be deemed the selected valuation firm), and if
after the Mediation Period, no resolution has been reached, the Parties will
engage such third party valuation firm to determine over the course of the next
sixty (60) days (the “Valuation Period”) the agreed measure of damages suffered
by Contributor, which amount shall reflect (without double counting) both: (1)
the contribution made to New University under the Contribution Agreement and the
value of New University as a going concern, nonprofit entity, taking its tax
status at the time of termination into consideration, and (2) the present value
of all future payments that would have been made to Contributor if this
Agreement had not been so terminated and New University had not materially
breached its obligations under this Agreement, including the Contributor Fee,
Unpaid Contributor Funds and any unpaid balance of the Immediate Advance, and
either the Early Termination Fee if the effective date of termination is during
the Initial Term, or the Post-Initial Term Fee if the effective date of
termination is after the Initial Term. The determination made in accordance with
this Section by such third party valuation firm will be final and binding upon
the Parties and will not be subject to appeal, absent fraud or manifest error.
 
27

--------------------------------------------------------------------------------

 
(v)          At any time before, during or within ten (10) days after completion
of the process described in Section 14.5(b) above, New University may elect to
pay to Contributor, in lieu of damages agreed to or awarded pursuant to this
Section, the Early Termination Fee if the effective date of termination is
during the Initial Term, or the Post-Initial Term Fee if the effective date of
termination is after the Initial Term, in connection with New University’s
exercise of the Buyout Option in accordance with Section 14.8 (Buyout Option).


(c)            Termination for Contributor Material Breach. Upon termination of
this Agreement by New University pursuant to Section  14.5(a) (Termination for
Material Breach - Generally), as a result of Contributor’s uncured material
default or breach, New University may elect, without prejudice to any other
available remedy pursuant to this Agreement, to exercise the Buyout Option upon
payment to Contributor of: (i) an Early Termination Fee, if the effective date
of termination is during the Initial Term, or (ii) the Post-Initial Term Fee, if
the effective date of termination is after the Initial Term, in either case in
accordance with and subject to the terms of Section 14.8 (Buyout Option). For
the avoidance of doubt, no Early Termination Fee or Post-Initial Term Fee shall
be payable in connection with a termination under this Section 14.5(c) unless
New University elects to exercise the Buyout Option.



14.6.
Reports; Unpaid Fees.



(a)            Termination Fee Report. With respect to all payments required to
be made by New University upon termination or Non-Renewal under the preceding
Sections of this Article 14, Contributor shall prepare and deliver to New
University for its approval, a calculation of the amount of the Early
Termination Fee or the Post-Initial Term Fee, as applicable, and all supporting
documentation relating to such calculation. If New University objects to such
calculation, the Parties shall cooperate to reach a settlement of any
differences between them and if the Parties fail to reach resolution, such
differences shall be resolved pursuant to Section 10.2(d) (Examination Notice;
Disputes) and Section 10.2(e) (Resolution).


(b)            Unpaid Funds. With respect to any termination or expiration of
this Agreement contemplated by this Article 14, the Parties shall perform a
Reconciliation as of the effective date of such termination or expiration to
determine the amount, if any, owed to a Party pursuant to the Distribution
Waterfall for the period ending on the effective date of termination or
expiration, including all Unpaid Contributor Funds and any unpaid balance of the
Immediate Advance existing as of such date (“Reconciled Termination Sum”). Based
upon the Agreed Reconciliation Statement for such period, such amount shall be
paid to the appropriate Party on such effective date in accordance with the
Distribution Waterfall from funds (if any) remaining in the NU Account. However,
if New University has delivered to Contributor on the effective date of
termination or expiration either an Early Termination Note or Post-Initial Term
Note, as applicable, pursuant to the terms of this Article (whether on account
of termination or Buyout), then no Reconciled Termination Sum is owed by New
University to Contributor. For the avoidance of doubt, and subject to New
University’s obligation to pay the agreed measure of damages in the event of a
termination pursuant to Section 14.5(b) (which damages shall include any
unreimbursed costs and fees of Contributor described in this Section below), if
there is a deficiency in the NU Account following a termination or expiration
that does not involve the delivery of a Note, New University shall have no
obligation to pay Contributor any amounts that have accumulated in any deferred
account maintained to record New University working capital balances,
unreimbursed Unpaid Contributor Funds, any unpaid balance of the Immediate
Advance and/or Contributor Fees that have accrued but not been paid in
accordance with the Distribution Waterfall.



14.7.
Teach-Out Period.



(a)            Establishment of Teach-Out Period. If New University elects to
both: (i) terminate or not renew this Agreement and (ii) close or shut down its
ED Institution, assets and operations (collectively, a “Closure”), then,
provided that New University has not exercised the Buyout Option, the Parties
will continue to operate as contemplated under this Agreement until such time as
all students enrolled, as of the date such expiration or termination is
effective, as the case may be, in any Academic Program have either graduated or
withdrawn from the Academic Program (the “Teach-Out Period”).
 
28

--------------------------------------------------------------------------------

 
(b)           Operations During Teach-Out Period. During the Teach-Out Period,
the Parties shall continue to operate under this Agreement as if the term of the
Teach-Out Period were part of the Term and shall comply with all provisions of
this Agreement, except that, to the extent of any inconsistency between the
terms of this Agreement and the remaining provisions of this Section 14.7, the
terms of this Section 14.7 shall control.


(c)           Closure Budget; Closure Reserve. New University shall notify
Contributor of its election of Closure no later than the date upon which
Contributor receives notice of termination or non-renewal of this Agreement.
Promptly following notice to Contributor of such Closure decision, the Parties,
acting through the Advisory Committee, shall meet and collaborate in good faith:
(i) to develop a Closure Budget and (ii) to establish a Closure reserve within
the NU Account to cover the estimated Wind-Down Costs reflected in the Closure
Budget (“Closure Reserve”). The term “Closure Budget” shall mean a budget
mutually approved by the Parties, prepared (and updated as necessary during the
Teach-Out Period) by the Parties in good faith, reflecting reasonably
anticipated Revenue of New University during the Teach-Out Period and reasonably
anticipated Wind-Down Costs which New University is expected to incur
(regardless of when payable) from the commencement of the Teach-Out Period
through the date of Closure (“Closure Period”). The term “Wind-Down Costs” shall
mean the estimated reasonable expenses owed to Persons (other than any Party or
its Affiliates) which New University is, or will be, obligated to pay to fulfill
its educational obligations to students, its obligations to faculty and other
employees (including severance), and such other reasonable expenses, including
lease obligations and contingent liabilities (or insurance covering such
liabilities), during the Closure Period and, to the extent applicable,
thereafter. For purposes of this Section 14.7, the reasonableness of Wind-Down
Costs shall be determined in a manner consistent with the historic practices of
Contributor in closing or shutting down academic programs or schools. To the
extent New University has incurred, or chooses to incur, costs and expenses in
excess of reasonable Wind-Down Costs, Contributor shall not be responsible for
contributing to the NU Fund, for purposes of funding the Closure Reserve, the
amount of such excess costs and expenses that are not reasonable Wind-Down
Costs.


(d)           Distributions. During the Teach-Out Period, the distribution of
cash in the NU Account shall be distributed as follows, subject in all cases to
retention of cash in an amount equal to the then applicable Closure Reserve (it
being agreed that the Closure Reserve shall be decreased to the extent of
payments from the NU Fund in satisfaction of expenses reflected in calculating
the amount of the Closure Reserve): (i) first, to reimburse New University for
unpaid Academic Costs incurred in the applicable period, up to the NU Costs Cap
(as the same may be adjusted by the Advisory Committee in the preparation of the
Closure Budget), as well as for any Unpaid NU Funds, (ii) second, 20% of the
balance of the NU Account funds to New University, and (iii) third, all
remaining funds to Contributor. The foregoing distributions shall not be made in
lieu of damages or fees to which Contributor may be entitled under this
Agreement.
 
(e)           Insufficient Revenue. If, based upon the Closure Budget, there is
insufficient estimated Revenue to cover the reasonable Wind-Down Costs, then
Purdue and Contributor shall share the responsibility for covering such
deficiency on a 50-50 basis and make appropriate cash contributions to the NU
Fund. Contributor shall continue to manage the cash in the NU Fund during the
Teach-Out Period and thereafter, New University or its assignee shall assume
such responsibility.



14.8.
Buyout Option.



            Upon each of the following events, New University shall have the
right to acquire from Contributor the Buyout Assets, subject to the terms and
conditions described in this Section 14.8: (i) Non-Renewal of this Agreement by
New University pursuant to Section 14.3 (Non-Renewal by New University), or (ii)
termination of this Agreement by New University pursuant to Section 14.2,
Section 14.4 or Section 14.5 (each of the foregoing being called “Buyout
Option”). New University shall exercise the Buyout Option by delivering written
notice of its exercise to Contributor at least thirty (30) days prior to the
effective expiration date under Section 14.3 or the effective date of
termination in Section 14.2, Section 14.4 or Section 14.5 (or such shorter
period as exists between the date of a notice of termination (or notice of
material breach) and the effective date of termination) (“Buyout Notice”).
 
29

--------------------------------------------------------------------------------

 
            Within ten (10) Business Days of Buyer’s timely exercise of the
Buyout Option as permitted by this Section 14.8, Contributor shall deliver to
New University for its approval, a calculation of the amount of the Early
Termination Fee or Post-Initial Term Fee, as applicable, arising solely by
reason of the exercise of the Buyout Option under Section 14.4 and Section 14.5,
and all supporting documentation relating to such calculation. If New University
objects to such calculation, the Parties shall cooperate to reach a settlement
of any differences between them, and if the Parties fail to reach resolution,
such differences shall be resolved pursuant to Section 10.2(d) (Examination
Notice; Disputes) and Section 10.2(e) (Resolution).


(a)            Buyout Option Exercise. If New University delivers to Contributor
a Buyout Notice, Contributor shall transfer or license, or make available for
hire (in the case of Exclusive Employees) to New University, in accordance with,
and subject to this Section 14.8, the following (collectively, the “Buyout
Assets”). Notwithstanding anything to the contrary herein, New University will
be responsible for payment of: (i) any one-time transition or implementation
related fees and ongoing, executory fees and obligations, in each case, under
Buyout Contracts or otherwise charged by third parties in connection with the
transfer or license of Buyout Assets and (ii) any reasonable fees for transition
services.


(i)            Contributor shall transfer to New University all of Contributor’s
right, title and interest in and to the equipment and other tangible assets
owned by Contributor and used by Contributor exclusively to provide the Support
Functions to New University at the time of exercise of such Buyout Option
(“Buyout Tangible Assets”).




(ii)         Contributor shall transfer to New University third party contracts:
(1) for the license of software, equipment or other technology, including
maintenance contracts related to any of the foregoing; (2) for services; or (3)
for the lease of tangible personal property or real property, in each case that
is licensed or leased by Contributor, and, in each case where the services and
assets, which are the subject of such contracts, are used exclusively in the
performance of the Support Functions at the time of exercise of such Buyout
Option, subject in each case, to any third party Consents required by, and
assumption by New University of post-transfer liabilities under, and any
obligations imposed under, such third party contracts (“Buyout Contracts”).


(iii)        New University must extend employment offers to key personnel of
Contributor whose employment at the time of exercise of such Buyout Option is
solely dedicated to providing the Support Functions, and who are then deemed
integral to the operation of New University and the servicing of the
Institutional Assets (“Exclusive Employees”).


New University shall offer to hire Exclusive Employees, not later than five (5)
days prior to the Buyout Closing Date, and Contributor shall cooperate with New
University in New University’s efforts to accomplish the retention and hiring of
such Exclusive Employees. New University will offer employment to such Exclusive
Employees on such terms and conditions of employment reasonably comparable to
those enjoyed by such Exclusive Employees prior to the Buyout Closing. The
obligations of New University to hire such Exclusive Employees shall not be
affected by virtue of the absence of any such Exclusive Employee as of the
Buyout Closing Date due to any short term disability, long term disability or
leave of absence. Effective as of the Buyout Closing, the employment of all of
those Exclusive Employees who are so hired by New University will be terminated
by Contributor, and Contributor shall be responsible for severance, if any, due
such Exclusive Employees who are hired by New University. Nothing contained in
this Agreement shall confer upon any Contributor employee any right with respect
to continuance of employment by New University after the Buyout Closing Date.
 
30

--------------------------------------------------------------------------------

 
(b)            Shared Assets; Prohibitions on Transfer. Contributor will use
commercially reasonable efforts throughout the Term to cause material contracts
entered into after the Effective Date, which would be part of the Buyout
Contracts, to not contain restrictive clauses that would limit or preclude
Contributor’s ability to assign to New University such Buyout Contracts in
connection with the exercise of the Buyout Option without the Consent of the
applicable third party and without the payment of additional compensation and
will not, without the prior written consent of New University, execute any such
contracts that require by their express terms the payment of a fee upon
assignment of such contract.


            To the extent that any of Contributor’s assets, contracts or
personnel used to deliver the Support Functions at the time of exercise of the
Buyout Option are also used in another area of business engaged in by
Contributor or its Affiliate(s), or are subject to restrictions on transfer or
assignment, Contributor will use commercially reasonable efforts to provide to
New University assets substantially comparable to those which are shared, or
which are subject to agreements which prohibit transfer or assignment (through
transition services, forking of code or otherwise), and will assist New
University in obtaining comparable contracts from third party service
Contributors, it being the intent of the Parties that following the consummation
of the transfer of the Buyout Assets, New University will have the property
required to operate and perform services for itself that are substantially
comparable to the Support Functions performed at the time of exercise of the
Buyout Option.


(c)            Buyout Closing Date; Closing Deliverables.


(i)            Buyout Closing Date. The closing of the transfer of the Buyout
Assets and the hiring of the Exclusive Employees (the “Buyout Closing”) shall
take place on the date that is mutually agreeable to the Parties, but not later
than ninety (90) days following the date of the Buyout Notice, except as may be
extended due to any good faith dispute resolution or a Party’s need to comply
with any Law applicable to the Buyout.


(ii)           Closing Deliverables of New University. At the Buyout Closing,
New University shall deliver to Contributor, in forms satisfactory to
Contributor, the following:


(1)            An Early Termination Note, substantially in the form of Exhibit
I-1, together with the Security Agreement, or a Post-Initial Term Note,
substantially in the form of Exhibit I-2, as applicable, in connection with New
University’s obligation to pay a fee on account of its exercise of the Buyout
Option (and, if for any reason, Contributor has not received the applicable Note
and, if applicable, Security Agreement in payment of the Early Termination Fee
or Post-Initial Term Fee);


(2)            In the event of a termination pursuant to Section 14.2(a) (Early
Termination for Convenience) or, if the Buyout Option is exercised during the
Initial Term in connection with a termination pursuant to Section 14.4
(Termination for Certain Financial Results), Section 14.5(b)(v) (Termination for
New University Material Breach), or Section 14.5(c) (Termination for Contributor
Material Breach), either: (1) an unconditional, irrevocable guaranty,
substantially in form and substance reasonably satisfactory to Contributor,
executed by either Purdue or another third party guarantor reasonably acceptable
to Contributor, guaranteeing fifty percent (50%) of the principal of an early
Termination Note (“Guaranty”), or (2) a letter of credit, in form and substance
reasonably satisfactory to Contributor, by New University, and payable to
Contributor and denominated in U.S. dollars, issued by a bank or financial
institution that is federally insured, rated investment grade or higher,
chartered, doing business in, and incorporated in the United States.
 
(3)            A mutual general release, in form and substance reasonably
satisfactory to Contributor, which pertains to the Parties’ respective payment
and/or performance obligations under this Agreement through the date of the
Buyout Closing (“Release”), executed by New University and Purdue;
 
31

--------------------------------------------------------------------------------

 
(4)            To the extent necessary, a transition services agreement mutually
agreeable to the Parties and executed by New University, which sets forth the
terms and conditions governing the delivery by Contributor of certain transition
services in support of the orderly transition of the Buyout Assets to New
University (“Transition Services Agreement”);


(5)            A transfer agreement executed by New University, and containing
agreed-upon representations and warranties regarding the Buyout Assets, and
customary covenants and conditions (“Buyout Transfer Agreement”),


(6)            Sufficient instruments of assignment and assumption to evidence
the transfer of assumed liabilities from Contributor to New University necessary
or desirable in Contributor’s discretion; and


(7)            All such other documents and instruments executed by New
University or Purdue, in each case as Contributor or its counsel shall
reasonably request in connection with the consummation of the transactions
contemplated by the Buyout Transfer Agreement.


(iii)            Closing Deliverables of Contributor. At the Buyout Closing,
Contributor shall deliver to New University, in forms satisfactory to New
University, the following:


(1)            The Release, executed by KHE and ICA;


(2)            The Transition Services Agreement, if any, executed by KHE and
ICA;


(3)            The Buyout Transfer Agreement, executed by KHE and ICA;


(4)            Sufficient instruments of assignment and assumption to evidence
the transfer of assumed liabilities from Contributor to New University necessary
or desirable in Contributor’s discretion; and


(5)            All such other documents and instruments executed by KHE and ICA,
in each case as New University or its counsel shall reasonably request in
connection with the consummation of the transactions contemplated by the Buyout
Transfer Agreement.



14.9.
Transfer of Certain Support Functions and Related Assets.

 
(a)           Transfer of Select Support Functions. New University may, at any
time with nine (9) months prior written notice to Contributor (“Support Transfer
Notice”), elect to directly assume performance of a Back-Office Support
Function, as designated by New University in such Support Transfer Notice;
provided that: (i) Contributor will be paid any Support Costs related to the
Back-Office Support Function assumed for the period prior to the effective date
of such assumption, and continue to be paid its other Support Costs and
Contributor Fee, in each case, pursuant to the Distribution Waterfall as
provided in Sections 2 and 3 of Exhibit F without regard to such assumption of
performance; (ii) the Parties will negotiate in good faith to determine
appropriate adjustments to the Academic Cost Percentage Limit and the Non-Brand
Support Cost Percentage Limit, as the case may be, to give effect to any
transfer of costs associated with such assumption; and (iii) any such assumption
of performance by New University, unless otherwise agreed by the Parties: (1)
shall not be subject to Section 1(e)(ii) (Other Changes in Costs) of Exhibit F;
and (2) shall not be subject to Section 1(e)(i) (Changes in Academic Costs) of
Exhibit F (it being agreed that any additional Academic Costs arising from such
transfer of responsibility shall be deemed not to be Special Academic Costs).
The Parties agree that to the extent performance of the Back-Office Support
Function assumed by New University requires amendment to this Agreement, the
Parties shall make such amendments (in accordance with Section 20.5 (Amendment;
Waiver)) in good faith consistent with the remaining terms of this Agreement.
New University shall not retain any other Person during the Term to perform any
Back-Office Support Functions assumed pursuant to this Section; provided a New
University Affiliate, may perform such Back-Office Support Functions on behalf
of New University. “Back-Office Support Functions” means the Support Functions
described in Section 2.4(h) (Technology Support) (except that, New University
will supply its own technology and IT platforms and will no longer have the
right to access or use the Contributor Platform, except in connection with
Support Functions that are not assumed by New University), Section 2.4(i) (Human
Resources), Section 2.4(j) (Facilities and Property Management), Section 2.4(k)
(Finance and Accounting), Section 2.4(l)(i) (Communications), and Section
2.4(l)(ii) (Default Management).
 
32

--------------------------------------------------------------------------------

 
(b)           Transfer of Certain Support Function Assets. At any time after the
sixth (6th) anniversary of the Effective Date, as part of a Support Transfer
Notice, New University may request that Contributor transfer to New University
some, but not all, of the Buyout Assets designated in such Support Transfer
Notice, whereupon the Parties shall negotiate in good faith, for a period of up
to ninety (90) days, the terms of transfer of such Buyout Assets, including
price and, upon agreement by the Parties, amend this Agreement accordingly
pursuant to Section 20.5 (Amendment; Waiver), and effectuate the transfer of
such Buyout Assets. If the Parties do not reach agreement within such ninety
(90) day period, then either Party shall have the right to withdraw from such
negotiations and Contributor shall have no obligation to transfer any of such
Buyout Assets, unless and until, for the avoidance of doubt, such time as New
University exercises the Buyout Option pursuant to the terms of this Agreement.



14.10.
Elections and Options.

 
            Any provision in this Article 14 that grants to any Party the right
to make an election or exercise an option shall not obligate such Party to make
such election or exercise such option.



14.11.
Survival.

 
            The provisions of Section 1(b) (Presumption), Section 1(c)
(Exhibits), Section 1(d) (Precedence), Section 2.4(k)(ii) (No Practice of
Accountancy), Section 6.1 (FERPA; GLB) (with respect to the last sentence),
Article 7 (Confidentiality), Section 8.3 (Reservation), Section 8.4 (Residuals),
Section 10.1(a) (Books and Records), Section 10.2 (Examination), Article 11 (Tax
Matters), Section 12.1(b)(ii) (with respect to the last sentence of Section
12.1(a)(ii)), Section 12.4 (Disclaimer), Section 13.1(a) (Discontinued Courses),
Section 13.1(c) (Non-Solicitation; Non-Hire), Section 13.2 (Transfer of Revenue
Generating Assets) and Exhibit J (Transfer - Example), Section  14.2(a) (Early
Termination for Convenience) (with respect to the last two sentences), Section
14.2(b) (Early Termination Fee), Section  14.2(c) (Post-Initial Term Fee),
Section 14.3 (Non-Renewal by New University), Section 14.4 (Termination for
Certain Financial Results (with respect to the last three sentences), Section
14.5(a) (Termination for Material Breach - Generally) (with respect to the fifth
sentence), Section 14.5(b) (Termination for New University Material Breach),
Section 14.5(c) (Termination for Contributor Material Breach), Section 14.6
(Reports; Unpaid Fees), Section 14.7 (Teach-Out Period), Section 14.8 (Buyout
Option), Section 14.10 (Elections and Options), Section 14.11 (Survival),
Article 15 (Limitation of Liability), Section 16.2 (Governing Law; Jurisdiction
and Forum; Waiver of Jury Trial); Section 16.3 (Certain Remedies), Article 17
(Duty to Cooperate), Sections 20.1(b), (c), (d)(ii) and (e), Section 20.2
(Relationship of the Parties), Section 20.3 (Expenses), Section 20.4 (Notices)
Section 20.5 (Amendment; Waiver) (with respect to the last sentence), Section
20.7 (Third Party Rights) through Section 20.10 (Severability), and Section
20.12 (Further Assurances), and Exhibit A (Definitions) (as applicable), Exhibit
I-1 (Early Termination Note), Exhibit I-2 (Post-Initial Term Note) and Exhibit
I-3 (Terms of Security Interest Grant), as well as any other provisions of this
Agreement which contemplate performance or observance subsequent to any
termination or expiration of this Agreement, or is required to survive to give
the Parties the benefits of this bargain, will survive any termination or
expiration of this Agreement and continue in full force and effect. To the
extent a provision of this Agreement relates to the Teach-Out Period or provides
for rights, interests, duties, claims, undertakings and/or obligations during
any Teach-Out Period, such provision shall survive termination or expiration
until such Teach-Out Period is completed and any issues with respect thereto
have been fully resolved. To the extent a provision of this Agreement relates to
any reimbursement or payment to be made under this Agreement, or to payments
under any Note, or provides for rights, interests, duties, claims, undertakings
and/or obligations related to any such payment, including Article 9
(Reimbursements and Payments), Section 10.1(b) (Audited Financial Statements),
Article 19 (Accreditation and Licensing) (with respect to the second paragraph),
Section 20.6 (Successors and Assigns), Exhibit F (Reimbursements and Payments),
Exhibit G (Agreed Principles) and Exhibit H (Deposit Credits), such provision
shall survive termination or expiration until the later of that time when all
reimbursements and payments have been paid in full in accordance with this
Agreement, or until all amounts due under any Note have been fully paid, and any
issues with respect to any of the foregoing have been fully resolved.
 
33

--------------------------------------------------------------------------------

 

15.
Limitation of Liability.



            Except as provided below, the Parties hereby agree that: (i) the
total aggregate liability of Contributor under or in connection with the
Agreement, regardless of the form of the action or the theory of recovery, shall
be limited to an amount equivalent to the Contributor Fees paid or payable
during the twelve (12) months prior to the month in which the most recent event
(before asserting the claim) giving rise to liability occurred (provided that if
such event giving rise to liability occurs during the first twelve (12) months
after the Effective Date the amount will be calculated as four (4) times the
average quarterly Contributor Fees paid or payable under this Agreement during
the elapsed time since the Effective Date) and (ii) IN NO EVENT, WHETHER IN
CONTRACT OR IN TORT (INCLUDING BREACH OF WARRANTY, NEGLIGENCE AND STRICT
LIABILITY) OR OTHERWISE, WILL A PARTY BE LIABLE TO THE OTHER PARTY UNDER THE
AGREEMENT FOR ANY INDIRECT, CONSEQUENTIAL, INCIDENTAL, EXEMPLARY, PUNITIVE OR
SPECIAL DAMAGES OF ANY KIND OR NATURE WHATSOEVER (INCLUDING LOST REVENUES, LOST
PROFITS, OR CONTRIBUTION IN RESPECT OF ANY CLAIM AGAINST THE PARTY), EVEN IF
SUCH PARTY HAS BEEN ADVISED OF THE POSSIBILITY OF SUCH DAMAGES IN ADVANCE OR
SUCH DAMAGES COULD HAVE BEEN REASONABLY FORESEEN BY SUCH PARTY. The foregoing
limitations shall not apply to any losses arising from the willful malfeasance,
gross negligence or fraud of a Party.


            For purposes of clarification, this limitation of liability is an
aggregate limitation of liability for this Agreement, and all remedies provided
for in this Agreement are cumulative.



16.
Management Escalation; Choice of Law; Available Remedies.




16.1.
Management Escalation.



            Except for a dispute, claim or other controversy that is subject to
the Evaluation Process, to Section 10.2 (Examination) or is a matter that is
subject to the process set forth in Section 14.5(b) (Termination for New
University Material Breach), in the event of any other dispute, controversy or
claim, whether based on contract, tort, statute or other legal or equitable
theory (including any claim of fraud, misrepresentation or fraudulent
inducement), arising out of or related to each Party’s obligations hereunder,
prior to taking formal legal action, the Parties agree to: (a) work in good
faith for thirty (30) days to attempt to resolve such matter, and (b) if such
matter is not resolved in such thirty (30) day period, escalate the matter to
the Chief Executive Officer of Contributor and the President of Purdue, who will
then work in good faith for thirty (30) days to attempt to resolve the matter,
and following such time if the matter has not been resolved, the Parties are
free to pursue any legal remedy available to them.



16.2.
Governing Law; Jurisdiction and Forum; Waiver of Jury Trial.

 
(a)            Governing Law. This Agreement shall be governed by and construed
in accordance with the Laws of the State of Indiana applicable to contracts
executed and to be performed wholly within such State and without reference to
the choice-of-law principles that would result in the application of the Laws of
a different jurisdiction.


(b)            Jurisdiction and Forum. In any Action arising out of or in any
way relating to this Agreement or the administration thereof or any of the
transactions contemplated hereby, each Party irrevocably submits to the
exclusive jurisdiction of the federal courts of the Southern District of Indiana
(and any federal courts of appeal with respect to such courts), or, in the event
the federal courts of the Southern District of Indiana do not have jurisdiction,
the state courts of Marion County, Indiana (and any Indiana courts of appeal
with respect to such courts) (the “Chosen Courts”), and hereby irrevocably
agrees that all claims in respect of such Action may be heard and determined in
the Chosen Courts. Each Party hereby irrevocably waives, to the fullest extent
that it may effectively do so, the defense of an inconvenient forum to the
maintenance of such Action in the Chosen Courts. Delivery of any process
required by any such Chosen Court in accordance with Section 20.4 (Notices)
shall constitute valid and lawful service of process against a Party, without
necessity for service by any other means provided by statute or rule of court.
To the extent permitted by Law, that final and unappealable judgment against any
of them in any Action contemplated above shall be conclusive and may be enforced
in any other jurisdiction within or outside the United States by suit on the
judgment, a certified copy of which shall be conclusive evidence of the fact and
amount of such judgment.
 
34

--------------------------------------------------------------------------------

 
(c)            Waiver of Jury Trial. Each Party waives trial by jury in any
Action arising out of or in any way relating to this Agreement or the
administration thereof or any of the transactions contemplated thereby. No Party
shall seek a jury trial in any such Action and no Party shall seek to
consolidate any such Action in which a jury trial has been waived with any other
Action in which a jury trial cannot be or has not been waived.



16.3.
Certain Remedies.



            Notwithstanding anything herein to the contrary, the Parties agree
that the failure of a Party to perform any obligation which arises under Section
6.1 (FERPA; GLB), Article 7 (Confidentiality), Section 8.1(e) (Trademark
Provisions), Section 8.3 (Reservation) and Section 13.1 (Restrictive Covenants)
will cause irreparable harm to the other Party, which may not be fully or
adequately compensated by the award and/or payment of monetary damages alone. In
the event of actual or threatened breach by a Party of any of the foregoing
Sections, the Parties agree that the non-breaching Party shall be entitled to
seek injunctive or other equitable relief in order to enforce or prevent any
such conduct or continuing violation, without having to post a bond or other
security and the breaching Party agrees not to raise the defense of an adequate
remedy at law in any such proceeding. Nothing herein shall be construed as
prohibiting either Party from pursuing any other remedies available for such
breach or threatened breach, including the recovery of damages, costs, and
reasonable attorneys’ fees from the other.





17.
Duty to Cooperate.



            If a Governmental Entity, Educational Agency, or third party files
any type of demand, suit, claim, action or cause of action, or commences an
investigation, review, audit, or site visit against Contributor or one of its
Affiliates or New University or one of its Affiliates, each Party (and its
respective Affiliates, to the extent applicable) shall use commercially
reasonable efforts to cooperate with the other Party’s defense. Each Party (and
its Affiliates, to the extent applicable) further agrees in principle to execute
such joint defense agreements, on customary terms, as may be necessary or
appropriate for the protection of any privilege or confidentiality in the course
of cooperating with the other Party’s defense. Contributor and New University
agree to use commercially reasonable efforts to make available to the other,
upon reasonable request in writing, any and all non-privileged or
non-proprietary documents that either Party (or either of their respective
Affiliates, to the extent applicable) has in its or their possession, which
relate to any such demand, suit, claim, action or cause of action,
investigation, review, audit, or site visit. This provision is not intended to
waive or otherwise limit any privilege or work product protection any Party may
have over any documents or other information. However, neither Party (nor any of
their respective Affiliates) shall have the duty to cooperate with the other
Party if the dispute is between the Parties themselves, nor shall this provision
preclude the raising of cross-claims or third party claims between Contributor
and New University (or one of their respective Affiliates) if the circumstances
justify such proceedings. The Parties agree that this provision shall survive
the termination of this Agreement.



18.
Insurance.



            Throughout the Term, each Party shall purchase and maintain, at its
expense, insurance coverage in types and amounts as is customary and reasonable
for similarly situated organizations and businesses.



19.
Accreditation and Licenses.



            The Parties have set forth the terms, conditions and
responsibilities in this Agreement in the good faith belief that they are fully
in compliance with all legal and accreditation requirements generally applicable
to New University or Contributor, or specifically applicable to such party’s
obligations hereunder; provided, however, in the event that either Party
reasonably determines that the performance of any particular service, duty or
function by either Party is in violation of such legal or accreditation
requirements, the Parties agree that such service, duty or function shall be
promptly modified to the extent reasonably necessary to secure continued
compliance with such legal and accreditation requirements.
 
35

--------------------------------------------------------------------------------

 
            New University shall maintain in full force and effect, as required
for the offering of the Academic Programs: (a) state authorization where such
authorization is material to New University and its Academic Programs, (b)
accreditation by the Higher Learning Commission and any other Accrediting Body
where such accreditation is material to New University and its Academic
Programs, and (c) eligibility and certification to participate in the Title IV
Programs, including complying with the Higher Education Act of 1965, as amended,
and its implementing regulations and the terms and conditions of the Program
Participation Agreement between New University and ED, as in effect from
time-to-time.



20.
Miscellaneous.




20.1.
Third Party Servicer Requirements.



(a)          The Parties agree to comply with all statutory provisions of or
applicable to Title IV of the HEA, all regulatory provisions prescribed under
that statutory authority, and all special arrangements, agreements, limitations,
suspensions, and terminations entered into under the authority of statutes
applicable to Title IV, HEA program, including the requirement to use any funds
that Contributor administers under any Title IV, HEA program and any interest or
other earnings thereon solely for the purposes specified in and in accordance
with that program.


(b)          Contributor agrees to refer to the Office of Inspector General
(“OIG”) of the Department of Education for investigation of any information
indicating there is reasonable cause to believe that New University might have
engaged in fraud or other criminal misconduct in connection with the
institution’s administration of any Title IV, HEA program or an applicant for
Title IV, HEA assistance might have engaged in fraud or other criminal
misconduct in connection with his or her application, including the examples of
information that must be referred to the OIG as stated in 34 CFR §
668.25(c)(2)(i)-(vii).


(c)          Contributor agrees to be jointly and severally liable with New
University to the ED for any violation by Contributor of any statutory provision
of or applicable to Title IV of the HEA, any regulatory provision prescribed
under that statutory authority, and any applicable special arrangement,
agreement, or limitation entered into under the authority of statutes applicable
to Title IV of the HEA.


(d)          In the event that Contributor disburses funds (including funds
received under the Title IV, HEA programs) or delivers Federal Stafford Loan
Program proceeds to a student, Contributor agrees to: (i) confirm the
eligibility of the student before making that disbursement or delivering those
proceeds. This confirmation must include, but is not limited to, any applicable
information contained in the records required under 34 C.F.R. § 668.24; and (ii)
calculate and return any unearned Title IV, HEA program funds to the Title IV,
HEA program accounts and the student’s lender, as appropriate, in accordance
with the provisions of 34 C.F.R. §§ 668.21 and 668.22, and applicable program
regulations.


(e)          Upon the termination of this Agreement by any Party or if
Contributor stops providing services for the administration of a Title IV, HEA
program, goes out of business, or files a petition under the Bankruptcy Code,
Contributor agrees to return to New University all: (i) records in Contributor’s
possession pertaining to New University’s participation in the program or
programs for which services are no longer provided and (ii) funds, including
Title IV, HEA program funds, received from or on behalf of New University or its
students for the purposes of the program or programs for which services are no
longer provided.



20.2.
Relationship of the Parties.



            The Parties intend to create an independent contractor relationship
and nothing contained in this Agreement will be construed to make either
Contributor or New University, or any of their respective Affiliates, partners,
joint venturers, principals, agents, or employees of the other. No officer,
director, employee, agent, Affiliate, or contractor retained by a Party to
perform services under this Agreement will be deemed to be an employee, agent,
or contractor of the other Party. Neither Party will have any right, power or
authority, express or implied, to bind the other.
 
36

--------------------------------------------------------------------------------

 
            Each Party shall be solely responsible for the fulfillment of all
applicable Fair Labor Standard Act, state labor laws and other labor laws and
Social Security provisions that affect the labor relationships with its
personnel, either currently in force or that may be enacted during the Term,
expressly discharging the other Party from any liability for the breach thereof.
Each Party shall hold the other Party harmless in connection with any Tax and
salaries to be paid in connection with its activity, to the extent such Tax and
salaries are imposed upon such other Party under applicable Law or under the
terms of this Agreement. The terms of this Agreement are not intended to cause
any of the Parties or their respective Affiliates to become a joint employer for
any purpose.



20.3.
Expenses.



Whether the transactions contemplated by this Agreement are consummated or not,
all legal and other costs and expenses incurred in connection with this
Agreement and the transactions contemplated by this Agreement shall be paid by
the Party incurring such costs and expenses except as expressly otherwise set
forth in this Agreement.



20.4.
Notices.



            All notices, requests, demands and other communications permitted or
required to be given or delivered under or by reason of the provisions of this
Agreement shall be in writing and shall be deemed conclusively to have been
given: (a) when personally delivered, (b) when sent by facsimile (with hard copy
to follow in accordance with sub clauses (a), (d) or (e)) during a Business Day
(or on the next Business Day if sent after the close of normal business hours or
on any non-Business Day), (c) when sent by electronic mail (with hard copy to
follow in accordance with sub clauses (a), (d) or (e)) during a Business Day (or
on the next Business Day if sent after the close of normal business hours or on
any non-Business Day), (d) one Business Day after being sent by reputable
overnight express courier (charges prepaid) or (e) three Business Days following
mailing by certified or registered mail, postage prepaid and return receipt
requested. Unless another address is specified in writing, notices, requests,
demands and communications to the Parties shall be sent to the following
addresses:




(a)            If to Purdue:


The Trustees of Purdue University
610 Purdue Mall, Room 247
West Lafayette, IN 47907
Attn: Steven R. Schultz
Fax: (765) 496-7465
Email: schult51@purdue.edu


with a copy to:


Stuart & Branigin LLP
300 Main Street, Suite 900
Lafayette, IN 647901
Attn: Thomas B. Parent
Fax: (765) 742-8175
Email: tbp@stuartlaw.com


(b)            If to New University:


Purdue University Global, Inc.
9000 Keystone Crossing, Suite 800
Indianapolis, IN 46240
Attn: Steven R. Schultz
Fax: (765) 496-7465
Email: schult51@purdue.edu
 
37

--------------------------------------------------------------------------------

 
with a copy to:


Stuart & Branigin LLP
300 Main Street, Suite 900
Lafayette, IN 647901
Attn: Thomas B. Parent
Fax: (765) 742-8175
Email: tbp@stuartlaw.com


(c)            If to KHE or ICA:


Kaplan, Inc.
6301 Kaplan University Avenue
Fort Lauderdale, FL 33309
Attn: Janice Block
Fax: (888) 652-6308
Email: jblock@kaplan.edu

With a copy to:


Dentons US LLP
233 South Wacker Drive, Suite 5900
Chicago, IL 60606
Attn: Linda Chaplik Harris
Fax: (312) 876-7934
Email: linda.harris@dentons.com



20.5.
Amendment; Waiver.



            This Agreement (including the Exhibits other than the NU Policy
Guide Policy) may not be modified or amended except by an instrument or
instruments in writing signed by Contributor and New University. The failure of
any Party to assert any of its rights hereunder shall not constitute a waiver of
such rights and the waiver by any Party of any one breach shall not be construed
as a waiver of any other or subsequent breach.



20.6.
Successors and Assigns.



            This Agreement shall be binding upon and inure to the benefit of the
Parties and their respective successors and permitted assigns; provided,
however, that no Party to this Agreement may assign its rights or delegate or
subcontract any or all of its obligations under this Agreement without the
express prior written consent of each other Party to this Agreement, except that
Contributor may assign this Agreement to another entity owned, directly or
indirectly, by Graham Holdings Company or its successor, or to a purchaser of
all or substantially all of the assets or equity of Contributor (regardless of
the form of such transaction), and Contributor may subcontract portions of its
services consistent with past practices, and in any event so long as it does not
subcontract all or substantially all of any Service Function. For purposes of
this Section, a Change of Control will be deemed an assignment under this
Agreement. Each Party shall notify the other Party in writing upon the public
announcement of a Change of Control of such Party or its parent.



20.7.
Third Party Rights.



            Nothing in this Agreement, whether express or implied, is intended
to confer in or on behalf of any Person not a Party to this Agreement (and their
successors and assigns) any rights, benefits, causes of action or remedies with
respect to the subject matter or any provision hereof.



20.8.
Public Announcements.



            Except as required by Law or the rules of any national securities
exchange, each of the Parties shall (and shall cause their respective Affiliates
and representatives to) consult with the other Parties and obtain the prior
written consent of the other Parties (which consent (other than with respect to
price) shall not be unreasonably conditioned, withheld or delayed) before
issuing any press releases or any public statements or announcements with
respect to the activities hereunder contemplated by this Agreement; provided
that, prior to any such release, statement or announcement as required by Law or
the rules of any such exchange, the Person required to issue the release,
statement or announcement shall allow the other Parties reasonable time to
comment thereon in advance of such issuance.
 
38

--------------------------------------------------------------------------------

 

20.9.
Entire Agreement.



            This Agreement constitutes the entire agreement among the Parties
with respect to the subject matter of this Agreement and supersedes any prior
discussion, correspondence, negotiation, proposed term sheet, agreement,
understanding or arrangement and there are no agreements, understandings,
representations or warranties among the Parties other than those set forth or
referred to in this Agreement.



20.10.
Severability.



            If any term, provision, covenant or restriction of this Agreement is
held by a court of competent jurisdiction or other authority to be invalid, void
or unenforceable, the remainder of the terms, provisions, covenants and
restrictions of this Agreement shall remain in full force and effect and shall
in no way be affected, impaired or invalidated so long as the economic or legal
substance of the transactions contemplated hereby is not affected in any manner
materially adverse to any Party. Upon such a determination, the Parties shall
negotiate in good faith to modify this Agreement so as to effect the original
intent of the Parties as closely as possible in a mutually acceptable manner in
order that the transactions contemplated hereby be consummated as originally
contemplated to the fullest extent possible.
 

20.11.
Counterparts.

 
            This Agreement may be executed in two or more counterparts, each of
which shall be an original, with the same effect as if the signatures thereto
and hereto were upon the same instrument, and shall become effective when one or
more counterparts have been signed by each of the Parties and delivered to each
of the other Parties. Signatures to this Agreement transmitted by facsimile
transmission, by electronic mail in “.pdf” form, or by any other electronic
means intended to preserve the original graphic and pictorial appearance of a
document, will have the same effect as physical delivery of the paper document
bearing the original signature.



20.12.
Further Assurances.

 
            Each Party shall execute such deeds, assignments, endorsements,
evidences of transfer and other instruments and documents and shall give such
further assurances as shall be necessary to perform such Party’s obligations
hereunder.
 
39

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the Parties have executed this Agreement as of the date
first above written.
 

  KAPLAN HIGHER EDUCATION, LLC.          
 
by:
/s/ Andrew S. Rosen        Name: Andrew S. Rosen        Title: Authorized
Person   
 
     

 

  IOWA COLLEGE ACQUISITION, LLC          
 
by:
/s/ Andrew S. Rosen        Name: Andrew S. Rosen        Title: Authorized
Person   
 
     

 

  PURDUE UNIVERSITY GLOBAL, INC. (F/K/A PURDUE NEWU, INC.)          
 
by:
/s/ William E. Sullivan       Name: William E. Sullivan       Title: Treasurer 
 
 
     

 

  THE TRUSTEES OF PURDUE UNIVERSITY, solely for the purpose of being bound by
the Purdue Provisions          
 
by:
/s/ William E. Sullivan        Name: William E. Sullivan       Title: Treasurer
and Chief Financial Officer  
 
     

 
 



 




[Signature Page to Transition and Operations Support Agreement]
 

--------------------------------------------------------------------------------

EXHIBIT A


Definitions


“Academic Costs” has the meaning set forth in Section 2 of Exhibit F.


“Academic Functions” has the meaning set forth in Section 2.2.


“Academic Programs” means New University’s programs, plans, procedures and
systems pursuant to which educational instruction and training is delivered
either online or via hybrid ground-based programs on the Physical Campuses, and
academic degrees, diplomas, honors or certificates are awarded for completion of
undergraduate degree programs, graduate degree programs, certificate programs,
professional studies programs or other educational programs offered by New
University from time-to-time.


“Access” means the ability of authorized agents, officers, directors and
employees of Contributor to: (i) enter and exit the Campuses to perform the
Services, (ii) review and analyze relevant documents, books and records of New
University (including copies) as reasonably necessary to perform the Services
and (iii) consult with any employees, agents or other representatives, or
students, of New University as reasonably necessary to perform the Services.


“Accountancy” has the meaning in Section 2.4(k)(ii).


“Accrediting Body” means any governmental or non-governmental entity, including
any institutional and/or specialized accrediting agency, that engages in the
granting or withholding of accreditation of postsecondary educational
institutions or programs in accordance with standards relating to the
performance, operations, financial condition or academic standards of such
institutions, including the Higher Learning Commission.


“Action” means any action, claim (including any cross-claim or counterclaim),
lawsuit, complaint, charge, arbitration, litigation, proceeding or hearing by or
before a court, Governmental Entity or arbitral tribunal, whether at law or in
equity.


“Additional Fee” has the meaning in Part B of Exhibit D.


“Advisory Committee” has the meaning in Section 3.2(b).


“Affiliate” means, (a) with respect to any Person, any other Person that
directly, or through one or more intermediaries, controls, is controlled by or
is under common control with such Person; and (b) in the case of Purdue and New
University, any such Party or other Person that directly, or through one or more
intermediaries, is a support organization for, or exists for the benefit of,
either of Purdue or New University. For purposes hereof, “control” shall mean,
as to any Person, the power to direct or cause the direction of the management
and policies of such Person, whether through the ownership of voting securities,
by contract or otherwise (and the terms “controlled by” and “under common
control with” shall have correlative meanings).
 
“Agreed Principles” has the meaning in Section 4(b)(i) of Exhibit F.


“Agreed Reconciliation Statement” has the meaning in Section 2 and Section
4(a)(iii) of Exhibit F.


“Agreement” has the meaning in the Prologue.


“Annual New University Budget” has the meaning in Section 4.1(b).


“Applicable Interest” has the meaning in Section 2 of Exhibit F.


1
Exhibit A - Definitions

--------------------------------------------------------------------------------

 
“Applicable Period” has the meaning in Section 2 of Exhibit F.
 
“Audited Financial Statements” means the income statement, balance sheet, cash
flow statement and footnotes of New University prepared in accordance with GAAP
consistently applied and certified by such Party’s auditor.


“Available Cash” has the meaning in Section 2 of Exhibit F.


“Back-Office Support Functions” has the meaning in Section 14.9(a).


“Books and Records” means originals (or true, correct and complete copies) of
all business, accounting, Tax and financial records (including supporting orders
and invoices), files, lists, ledgers, correspondence, studies, reports databases
and other documents (whether in hard copy, electronic or other form), including:
(a) all analysis reports, advertising, promotional and marketing materials and
creative material and (b) all records and lists relating to students, vendors or
personnel, but shall exclude student records, other than lists of students.


“Brand Costs” has the meaning in Section 2 of Exhibit F.


“Business Day” means any day other than a Saturday, a Sunday or a day on which
commercial banks in New York, New York are authorized or obligated by Law or
executive order to remain closed.


“Business Office” has the meaning in Section 2.4(g).


“Buyout Assets” has the meaning in Section 14.8(a).


“Buyout Closing” has the meaning in Section 14.8(c)(i).


“Buyout Contracts” has the meaning in Section 14.8(a)(ii).
 
“Buyout Notice” has the meaning in Section 14.8.
 
“Buyout Option” has the meaning in Section 14.8.
 
“Buyout Tangible Assets” has the meaning in Section 14.8(a)(i).


“Buyout Transfer Agreement” has the meaning in Section 14.8(c)(ii)(5).


“Campuses” means: (a) those certain real properties and owned or leased by New
University at which New University operates its Academic Program, all
improvements and personal property thereon, and any equipment related thereto
(each, a “Physical Campus”); and (b) online portals, and any content related
thereto, used by New University to carry out its Academic Program (“Online
Campus”).


“Cash Operating Losses”, for any Fiscal Year, means the amount by which: (a) the
sum of: (1) the Academic Costs plus the Support Costs incurred in such Fiscal
Year, plus (2) $10 million for each of the first 60 months following the
Effective Date, exceeds (b) the total Revenue earned by New University in such
Fiscal Year.


“Cash Transactions” has the meaning in Section 1(b)(ii) of Exhibit F.


“Change of Control” means: (i) a recapitalization, merger, consolidation or
other business combination in which the direct or indirect owners of a Party or
its parent, immediately prior to such transaction, own, immediately following
the consummation of such transaction, less than 50% of the voting power of the
surviving entity; (ii) an acquisition, directly or indirectly through one
transaction or a series of transactions, of more than 10% of the (1) equity
interests or (2) voting power of a Party or its parent; (iii) in the case of New
University, any transaction that would cause New University not to recognize or
receive in the NU Account all Revenue of its businesses and operations,
including all Revenue of its ED Institution; or (iv) any combination of, or
similar transaction to, the foregoing; provided, however, that this definition
shall not apply to any Person that is a reporting person under the Securities
Exchange Act of 1934, as amended, or to Kaplan, Inc.
 


2
Exhibit A - Definitions

--------------------------------------------------------------------------------

 
“Chosen Courts” has the meaning in Section 16.2(b).


“Closure” has the meaning in Section 14.7(a).


“Closure Budget” has the meaning in Section 14.7(c).


“Closure Period” has the meaning in Section 14.7(c).


“Closure Reserve” has the meaning in Section 14.7(c).


“Code” means the Internal Revenue Code of 1986, as amended for time-to-time.


“Collateral” has the meaning in Exhibit I-3.


“Confidential Information” has the meaning in Section 7.1.
 
“Consent” means a consent, authorization, order or approval of, or filing or
registration with, or notification to any Person not a party to this Agreement,
including any Governmental Entity.


“Contributor” has the meaning in the Prologue.


“Contributor Brand Marketing Department” has the meaning in Exhibit C.


“Contributor Cash Transactions” has the meaning in Section 1(b)(ii) of Exhibit
F.


“Contributor Efficiency Payment” has the meaning in Section 2 of Exhibit F.


“Contributor Fee” has the meaning set forth in Section 2 of Exhibit F.


“Contributor Non-Brand Costs Cap” has the meaning in Section 2 of Exhibit F.


“Contributor Platform(s)” means the IT infrastructure and the platform(s),
technology or any transmission or storage methodology, on which Institutional
Assets are stored, housed, offered, delivered or otherwise made available,
whether by any wireline or wireless networks now known or later developed (or
any combination thereof) in any form, analog, digital, or other, now known or
later developed (including limited downloads, permanent downloads, streams,
streaming audio and/or video, digital downloads, direct broadcast satellite,
point-to-multipoint satellite, multipoint distribution service, point-to-point
distribution service, cable system, telephone system, and any other forms of
transmission made on-demand or near on-demand (or otherwise interactive), and
the other IT infrastructure and technology used in connection with the delivery
of the Support Functions.


“Contributor Policies” has the meaning in Section 6.3.


“Contributor Relationship Manager” has the meaning in Section 3.2(a).


“Contributor Support Costs Cap” has the meaning in Section 2 of Exhibit F.


“Cost Covering Students” has the meaning in Part B, Section IV of Exhibit D.
 


3
Exhibit A - Definitions

--------------------------------------------------------------------------------


 


“Course” means any academic course to be offered as part of the Academic
Program.


“Critical Service Level Failure” has the meaning in Section 2.5.


“Cure Period” has the meaning in Section 14.5.


“Current Fair Market Rate” has the meaning in Section 14.2(b).


“Defaulting Party” has the meaning in Section 14.5.
 
“Deferred Revenue Adjustment” means an amount equal to 35% of the average Kaplan
University month-end deferred revenue balance for the 12 month period ending on
the most recent month-end prior to the Effective Date.


“Deposit Credits” has the meaning in Section 5 of Exhibit F.


“Derivative Work” means a work based on one or more preexisting works, including
a condensation, transformation, translation, modification, expansion or
adaptation, that, if prepared without authorization of the owner of the
copyright of such preexisting work, would constitute a copyright infringement
under applicable Law, but excluding the preexisting work.


“Disclosing Party” has the meaning in Section 7.2.


“Distribution Waterfall” has the meaning in Article 9.


“Early Termination Fee” has the meaning in Section 14.2(b).


“Early Termination Note” has the meaning in Section 14.2(b).


“ECAR” has the meaning in Part A, Section II of Exhibit D.


“ED” means the United States Department of Education.


“ED Institution” has the meaning in Recital A.


“Educational Agency” means any Person, whether governmental, government
chartered, private, or quasi-private, that engages in granting or withholding
approvals for, or otherwise regulates, postsecondary institutions, their agents
or employees in accordance with standards relating to performance, operation,
financial condition or academic standards of such institutions, and the
provision of financial assistance to such institutions or students attending
such institutions, including ED, any Accrediting Body, the Higher Learning
Commission, the U.S. Department of Veterans’ Affairs and state educational
agencies.


“Educational Approvals” means any license, permit, approval, authorization,
certificate or accreditation issued or required to be issued by an Educational
Agency to a Person with respect to any aspect of such Person’s operations
subject to the oversight of such Educational Agency or the participation of such
Person in Student Financial Assistance Programs.


“Educational Law” means any federal, state, municipal, foreign or other law,
regulation, order, Accrediting Body standard or other requirement that is
applicable to a Party, including the provisions of Title IV of the HEA and any
regulations or written guidance implementing or relating thereto, issued or
administered by, or related to, any Educational Agency.


“Effective Date” has the meaning in the Prologue.
 
4
Exhibit A - Definitions

--------------------------------------------------------------------------------

 
“Employer Party” has the meaning in Section 13.1(c).


“Evaluation Process” has the meaning set forth in Section 3.2(e).


“Examination Notice” has the meaning in Section 10.2(d).


“Excess Payments” has the meaning in Section 1(d) of Exhibit F.


“Exclusive Employees” has the meaning in Section 14.8(a)(iii).


“Fee” means the Early Termination Fee or the Post-Initial Term Fee.


“Fee Based Product” has the meaning in Section 13.2.


“FERPA” has the meaning in Section 6.1.


“Financial Expert” has the meaning in Section III of Part C of Exhibit D.


“Financial Reports” means the Reports prepared and delivered under this
Agreement, which relate to financial and accounting matters of New University,
Contributor or the functions each Party performs in connection with this
Agreement, including the Reconciliation Statements, the Agreed Reconciliation
Statements, the Unpaid Funds Reports, and the Termination Fee Report.


“Fiscal Year” means the fiscal year of New University, beginning on July 1 and
ending on June 30.


“GAAP” means the generally accepted accounting principles for the United States
as in effect at the time the applicable financial statements or other
calculations or statement were prepared, consistently applied.


“GLB” has the meaning in Section 6.1.


“Governmental Entity” means any court, administrative agency, commission or
other governmental authority, body or instrumentality, supranational, national,
federal, state, provincial, local, municipal, domestic or foreign government or
governmental or regulatory authority or any self-regulatory authority or
arbitral or similar forum of any nature, including any agency, branch, bureau,
commission, department, entity, official or political subdivision, whether
domestic or foreign, including any Educational Agency.


“Guaranty” has the meaning in Section 14.8(c)(ii)(2).


“HEA” means the Higher Education Act of 1965, 20 U.S.C. § 1001 et seq., as
amended, or successor statutes thereto.


“HR Evaluation Standard” has the meaning in Section 2.2(f).


“ICA” has the meaning in the Prologue.
 
“Independent Accounting Firm” has the meaning in Section 10.2(e).


“Initial Budget” has the meaning in Section 4.1(a).


“Initial Term” has the meaning in Section 14.1.


“Institutional Assets” has the meaning in Recital E.


“Intellectual Property Rights” means, on a worldwide basis, any and all: (i)
rights associated with works of authorship, including copyrights, moral rights
and mask-works; (ii) trademarks and service marks; (iii) trade secret rights;
(iv) patents and other industrial property rights; (v) other intellectual and
industrial property rights of every kind and nature, however designated, whether
arising by operation of law, contract, license or otherwise; and (vi)
registrations, initial applications, renewals, extensions, continuations,
divisions or reissues thereof now or hereafter in force (including any rights in
any of the foregoing).
 
5
Exhibit A - Definitions

--------------------------------------------------------------------------------



“Kaplan University” or “KU” has the meaning in Recital A.
 
“KHE” has the meaning in the Prologue.


“Law” means any laws, statutes, rules, regulations, ordinances, orders, codes,
arbitration awards, judgments, decrees or other legal requirements of any
Governmental Entity or Educational Agency, including any Educational Law,
applicable to a Party.
 
“Licensee” has the meaning in Section 8.1(e).


“Licensor” has the meaning in Section 8.1(e).


“Losses” means losses, costs, charges, expenses, fees (including reasonable fees
of attorneys, consultants and advisors), obligations, liabilities, settlement
payments, awards, judgments, fines, penalties, damages, demands, claims,
assessments or deficiencies of any kind.


“Marketing Materials” means the works of authorship and other content created by
both or either of New University and Contributor under the Marketing Plan or
otherwise under this Agreement and which may be made available to each Party
under this Agreement, including presentations, webcasts, video and audio clips,
pictures, sound files, graphics, logos, and other similar materials and content;
provided, however, in no event shall any IP or proprietary information of New
University or Contributor be considered or deemed jointly owned.


“Marketing Plan” means the marketing plans developed jointly by the Parties
which outline the marketing activities relating to the Academic Programs and the
responsibilities of the Parties for those activities, which shall include the
process regarding the production of Marketing Materials and the determination of
marketing channels employed to display or disseminate such Marketing Materials.
 
“Materials” means, collectively, software, literary works, other works of
authorship in whatever form (including written, magnetic, electronic, graphic or
digitized), specifications, design documents and analyses, algorithms,
processes, methodologies, programs, program listings, programming tools, user
manuals, documentation, reports, drawings, databases, machine readable text and
files, business rules or requirements, inventions, interfaces, scenarios,
scripts, business models, business logic, templates, studies, strategies,
operating models, technical architecture, design ware, software objects, source
code, object code, artifacts, requirements, specifications, abstracts and
summaries, software configurations, test plans, test results and similar work
product.


“Material Sales Threshold” has the meaning in Section 13.2.


“Mediation Period” has the meaning in Section 14.5(b)(iii).


“New University” has the meaning in the Prologue.


“New University Board of Trustees” shall mean the independent governing board of
New University.


“New University Budget(s)” has the meaning in Section 4.1(b).


“New University Efficiency Payment” has the meaning in Section 2 of Exhibit F.
 
6
Exhibit A - Definitions

--------------------------------------------------------------------------------



“NewU Relationship Manager” has the meaning in Section 3.2(a).


“Non-Defaulting Party” has the meaning in Section 14.5(a).


“non-performing Party” has the meaning in Section 2.7(a).


“Non-Renewal” has the meaning in Section 14.3.


“Note” means an Early Termination Note or a Post-Initial Term Note.


“NPS” has the meaning in Section 2.5(b)(iv).


“NU Account” has the meaning in Section 1(a) of Exhibit F.


“NU Cash Transactions” has the meaning in Section 1(b)(i) of Exhibit F.


“NU Costs Cap” has the meaning in Section 2 of Exhibit F.


“NU Policy Guide” has the meaning in Section 2.3.


“NU Upfront Payment” has the meaning in Section 3(b) of Exhibit F.


“OIG” has the meaning in Section 20.1(b).
 
“Opinion” has the meaning in Section 2.4(k)(ii).


“Organizational Documents” means: (a) the articles or certificate of
incorporation and the bylaws of a corporation; (b) the partnership agreement and
any statement of partnership of a general partnership; (c) the operating
agreement and the articles of organization of a limited liability company; (d)
any charter or similar document adopted or filed in connection with the
creation, formation, or organization of an entity; and (e) any amendment to any
of the foregoing.


“Party(ies)” has the meaning in the Prologue.


“Payment Shortfall” has the meaning in Section 1(e) of Exhibit F.


“Person” means any individual, partnership (general or limited), corporation,
limited liability company, joint venture, association, or other form of business
organization (whether or not regarded as a legal entity under applicable Law),
trust or other entity or organization, including a Governmental Entity and an
Accrediting Body.


“Post-Initial Term Fee” has the meaning in Section 14.2(c).


“Post-Initial Term Note” has the meaning in Section 14.2(c).


“Post-Termination Resolution Period” has the meaning in Section 14.5(b)(ii).


“Pre-Termination Resolution Period” has the meaning in Section 14.5(b)(i).


“Primary Party” has the meaning in Section 6.2(a).


“Priority Payment” has the meaning in Section 2 of Exhibit F.


“Priority Payment Differential” has the meaning in Section 2 of Exhibit F.
 
7
Exhibit A - Definitions

--------------------------------------------------------------------------------

 
“Purdue” has the meaning in the Prologue.


“Purdue Provisions” means those provisions of this Agreement (including the
Exhibits to this Agreement) and defined terms, which by their terms or as the
context provides refer to Purdue, including the Recitals, Section 2.1 (New
University Board of Trustees), Section 2.7 (Excused Performance; Force Majeure),
Section 3.2(b) (Advisory Committee Make-Up and Meetings), Section 6.2
(Compliance with Law; Changes in Law), Article 7 (Confidentiality), Section
8.1(b) (Purdue License to Contributor), Section 8.1(c) (Purdue License to New
University), Section 8.1(d) (Kaplan License to New University and Purdue),
Section 8.1(e) (Trademark Provisions), Section 8.2 (Third Party Materials),
Section 8.3 (Reservation), Section 8.4 (Residuals), Section 10.1(a) (Books and
Records), Section 12.1  (Representations and Warranties; Covenants - Purdue and
New University), Section 12.4 (Disclaimer), Section 13.1 (Restrictive
Covenants), Section 13.2 (Transfer of Revenue Generating Assets), Section 14.1
(Term), Section 14.2(b) (Early Termination Fee), Section 14.5(a) (Termination
for Material Breach - Generally), Section 14.7 (Teach-Out Period), Sections
14.8(c)(ii)(2), (3) and (7) (Closing Deliverables by New University), Article 15
(Limitation of Liability), Section 16.1 (Management Escalation), and Section
16.2 (Governing Law; Jurisdiction and Forum; Waiver of Jury Trial), Article 17
(Duty to Cooperate), Section 20.2 (Relationship of Parties), Section 20.3
(Expenses), Section 20.4 (Notices), Section 20.5 (Amendment; Waiver), Section
20.7 (Third Party Rights), Section 20.8 (Public Announcements), Section 20.9
(Entire Agreement), Section 20.10 (Severability), Section 20.11 (Counterparts),
Section 20.12 (Further Assurances), and Sections 1(a) (NU Account) and 4(b)
(Calculations of Payments; Process) of Exhibit F.
 
“Receiving Party” has the meaning in Section 7.2.


“Reconciled Termination Sum” has the meaning in Section 14.6(b).


“Reconciliation Statement” has the meaning in Section 4(a) of Exhibit F.


“Reconciliations” has the meaning in Section 4(a) of Exhibit F.


“Release” has the meaning in Section 14.8(c)(ii)(3).


“Remainder Payment” has the meaning in Section 2(g) of Exhibit F


“Remaining Revenue” has the meaning in Section 3(b) of Exhibit F.


“Renewal Term” has the meaning in Section 14.1.


“Reports” has the meaning in Section 2.8.


“Reporting Party” has the meaning in Section 2.8.


“Revenue” or “Revenues”, unless otherwise specified, means consolidated revenue
of New University for the designated time period, calculated in accordance with
GAAP, consistently applied in accordance with the past practices of Contributor,
adjusted to include all insurance proceeds payable to New University related to
either or both business interruption or a force majeure event, and further
adjusted to reflect a reserve for bad debt calculated in a manner consistently
applied in accordance with the past practices of Contributor. For purposes of
this definition, past practices of Contributor shall mean the applicable
practices most recently applied prior to the Effective Date.


“Revenue Based Product” has the meaning in Section 13.2.


“Root Cause Analysis” has the meaning in Section 2.6.


“Service Levels” has the meaning in Section 2.5.
 
8
Exhibit A - Definitions

--------------------------------------------------------------------------------

 
“Short Term Advances” has the meaning in Section 1(c) of Exhibit F.


“Significant Adverse Impact” has the meaning set forth in Section 3.2(e).


“Special Academic Costs” has the meaning in Section 1(e)(i) of Exhibit F.
 
“State Subsidy” means, where applicable: (a) Revenue collected by New University
relating to any State share of instruction earned by New University students as
a result of the Courses and credit hours of such students; and (b) the success
points earned on a proportionate basis of such students compared to the total
subsidy eligible enrollment.


“Student Financial Assistance Program” means any form of student financial
assistance, grants or loans administered by any Governmental Entity, including
the Title IV Programs, state grant programs, and veterans’ education benefits
administered by the U.S. Department of Veterans’ Affairs.


“Supplier Party” has the meaning in Section 8.2.


“Support Costs” has the meaning in Section 2 of Exhibit F.


“Support Functions” has the meaning in Section 2.4.


“Support Transfer Notice” has the meaning in Section 14.9(a).


“Target Outreach and Admission Spend” has the meaning in Part A, Section IV of
Exhibit D.


“Tax” means any and all taxes and all other charges, fees, duties,
contributions, levies, assessments or liabilities in the nature of a tax,
whether disputed or not, imposed by any Governmental Entity, and any interest,
fines, penalties, assessments or additions to tax imposed with respect to such
items or any contest or dispute thereof.


“Taxing Authority” means any Governmental Entity exercising regulatory authority
in respect of any Taxes.


“Teach-Out Period” has the meaning in Section 14.7.


“Term” has the meaning in Section 14.1.


“Threshold Amount” has the meaning in Part B of Exhibit D.


“Title IV” means Title IV of the HEA, and any amendments or successor statutes
thereto.


“Title IV Program” means the programs of federal student financial assistance
administered pursuant to Title IV of the HEA.


“Transfer” has the meaning in Section 13.2.


“Transfer Agreement” has the meaning in Recital E.


“Transition Services Agreement” has the meaning in Section 14.8(c)(ii)(4).


“Triggering Loss” has the meaning in Section 14.4.


“UCC” has the meaning in Exhibit I-3.
 
“University Partner” has the meaning in the Prologue.
 
9
Exhibit A - Definitions

--------------------------------------------------------------------------------



“Unpaid Contributor Fees” has the meaning in Section 2 of Exhibit F.
 
“Unpaid Contributor Funds” has the meaning in Section 2 of Exhibit F.
 
“Unpaid Funds Report” has the meaning in Section 4(c) of Exhibit F.
 
“Unpaid NU Funds” has the meaning in Section 2 of Exhibit F.


“Valuation Period” has the meaning in Section 14.5(b)(iv).


“Valuation Process” is the process set forth in Section 14.5(b)(iv).


“Wind-Down Costs” has the meaning in Section 14.7(c).


“Year End Reconciliation” has the meaning in Section 4(a)(ii) of Exhibit F.
 
10
Exhibit A - Definitions

--------------------------------------------------------------------------------


 
EXHIBIT B
 
NU Policy Guide
 
 
 
 
 
 
 
 
NEWU




KEY ACADEMIC AND
OPERATING POLICY GUIDE
 
 
 
 
1
Exhibit B – NU Policy Guide

--------------------------------------------------------------------------------



 
SECTION I - Admissions Policies and Procedures
 
The following summarizes NewU’s admissions process:
 
General Policies: NewU has general requirements and procedures for all students
seeking admission. Some programs have other specific requirements
 

1.
All applicants to NewU must:

a.
Complete an Enrollment Agreement and all required documents

b.
Submit any amounts owned as outlined on the Tuition and Fees Schedule

2.
All courses are conducted in English

a.
Students must be able to speak, read, and write English fluently

b.
English abilities are determined through NewU’s admissions test or placement
exam (if applicable), an interview, TOEFL Exam (if applicable for international
students) and the completion of any necessary documents

3.
Non-immigrant, alien students

a.
International students who wish to be admitted to any Kaplan University
for-credit program must be 18 years or older, complete admissions requirements,
and provide evidence of adequate financial resources

b.
To ensure that international students are prepared to complete college and
university-level coursework, they must demonstrate a command of oral and written
English skills

4.
All applicants must complete financial arrangements prior to starting class; and
if applicable, financial aid applications must be completed

5.
All applicants must adhere to any state specific enrollment requirements

6.
Must meet any current existing enrollment exam requirements (Nursing)



Undergraduate Programs (general guidelines)
 
In addition to the above, the following guidelines are for students enrolling in
a NewU undergraduate program.

1.
Applicants to an undergraduate program at NewU must be a high school graduate.

a.
Possess a high school diploma from a high school from an acceptable high school
or possess a General Education Development (GED) certificate or state-specific
equivalency diploma test or possess a Home Study certificate or transcript from
a Home Study program that is equivalent to high school level and recognized by
the student’s home state, and be beyond the age of compulsory attendance in that
state, or

b.
Be a high school senior eligible to apply and submit proof of high school
graduation

c.
International students must provide proof of high school equivalency

2.
Online and onsite applicants must attest to high school graduation or approved
equivalent.

a.
Acceptable attestation for Kaplan University may be the proof of graduation
attestation included on an Enrollment Agreement, the Free Application for
Federal Student Aid (FAFSA) or any other document deemed acceptable by NewU.


 
2
Exhibit B – NU Policy Guide

--------------------------------------------------------------------------------


 
 

i.
The statements made in this attestation are verified through a random sampling
of students admitted to NewU

ii.
Students selected for this verification have 30 days in which to provide NewU
with this proof

iii.
A $10 fee is charged to the student’s account if NewU has to obtain this proof
of graduation on the student’s behalf

 
Graduate Programs (general guidelines)
 
The following guidelines apply to students enrolled in all graduate programs.
 

1.
Students enrolling in a graduate program must submit an unofficial transcript
pre-enrollment indicating receipt of a bachelor’s degree from a college or
university. In some cases, a graduate degree may also be acceptable.

a.
Degree must be from an institution accredited by a regional or national
accrediting agency recognized by the U.S. Department of Education (In some
cases, a student’s graduate degree may also be acceptable).

2.
The dean of an academic program has the final discretion to approve candidates
for admission to a graduate program.



Returning/Reentering Students


In order to re-enter the University, students must meet all admissions
requirements for the program they wish to enter, complete all standard
admissions procedures, supply all required documents, and have a clear student
account. If they have a history of conduct or behavior issues or a poor academic
record, their re-entry to the University may require additional approval by the
dean of the school they wish to enter or the dean’s designee.
 
In addition, students must be in good academic standing. If they are not, they
may appeal to the dean of the school they wish to enter. Their letter of appeal
should explain the extenuating circumstances that caused them to fall below the
satisfactory academic progress standards and what corrective actions they have
taken to ensure success upon returning to their studies. A denied appeal is
considered final and binding. Students may not re-appeal unless new information
is presented for consideration.
 
The following summarizes critical documentation NewU students receive and are
required to agree to, or acknowledge of, as part of NewU’s enrollment process:
 

1.
Enrollment Agreement: Students receive the appropriate Enrollment Agreement
(“EA”). The EA serves as the contact between the student and NewU and includes
information required by NewU’s accreditor and state and federal regulators
including, but not limited to:

a.
Tuition amounts

b.
State specific refund and cancellation policies

c.
Payment plan requirements

d.
Student drop policies

e.
General graduation requirements

2.
Program Disclosure Admissions for the following programs:

a.
Associate of Applied Science in Health Information Technology

b.
Associate of Applied Science and Certificate in Medical Assisting Disclosure


 
3
Exhibit B – NU Policy Guide

--------------------------------------------------------------------------------


 
 

c.
Associate of Applied Science in Human Services/Bachelor of Science in Human
Services

d.
Bachelor of Science in Nutrition Science

e.
Master of Science in Education; Master of Science in Education in Instructional
Technology

f.
Master of Arts in Teaching Disclosure — Nationwide (outside Iowa);

g.
Graduate Teacher Education Certificate

3.
Student or Parent Authorization Title IV Credit Balance

4.
Background Check Authorization for the school of Social and Behavioral Sciences,
Nursing, Education and Health Sciences

5.
Arbitration Agreement

6.
Permission to Register Student - campus only

7.
Transcript Request Form

8.
Student Acknowledgement Form



Additionally, NewU’s enrollment process requires students to agree to, or
acknowledge receipt of, the following documents:
 

1.
Pre-licensure Screening, Acknowledgement and Acceptance Form (BSN Program)

2.
Radiation Protection and Universal Protection Forms (Omaha campus Dental only)


 
4
Exhibit B – NU Policy Guide

--------------------------------------------------------------------------------

 
SECTION II - NewU Programs








[See attached ECAR]
 
 
 

 
5
Exhibit B – NU Policy Guide

--------------------------------------------------------------------------------

 
[image00002.jpg]
 
 
UNITED STATES DEPARTMENT OF EDUCATION
  SCHOOL PARTICIPATION MANAGEMENT DIVISION
ELIGIBILITY AND CERTIFICATION APPROVAL REPORT




DATE PRINTED: 08/04/2016
 
PAGE A – 1
 
NAME AND ADDRESS OF INSTITUTION:  Kaplan University
                                                                                                                      
   1801 East Kimberly Road
                                                               
                                                          Davenport, IA
52807-2095
              TYPE OF INSTITUTION: Proprietary
         

 
CONGRESSIONAL DISTRICT :
        DEPARTMENT REGION :
SCHOOL PARTICIPATION TEAM :
 01
 07 
 07
 ACTION DATE:
ACTION:
 11/30/2015
 Reapprove Elig/Prov Cert

 
     OPE ID: 00458600
        TIN: 371377789
   IPEDS ID: 260901
DUNS NBR: 078090388
 
FEDERAL PELL GRANT ID: 004586
FEDERAL FAMILY EDUCATION LOAN ID: 004586
FEDERAL DIRECT STUDENT LOAN ID: G04586
FEDERAL PERKINS LOAN ID: 001406
FEDERAL SCHOOL CODE: 004586
FEDERAL WORK STUDY ID: 001406
FEDERAL SUPPLEMENTAL EDUCATIONAL OPPORTUNITY GRANT ID: 001406
     
ACADEMIC CALENDAR: Trimester Hours, Quarter Hours, Clock Hours, Semester Hours
EDUCATIONAL PROGRAM LEVELS OFFERED:
Graduate/Professional (>-= 300 hours)
Non-Degree (600-899 hours)
Non-Degree 1 Year (900-1799 hours)
Non-Degree 2 Years (1800-2699 hours)
Associate’s Degree
Bachelor’s Degree
First Professional Degree
Master’s Degree or Doctor’s Degree
 
ELIGIBLE: Y
INITIAL APPROVAL DATE: 01/26/1985
CERTIFIED: Provisional
LOAN DEFERMENT: Y
 
 
 
PROGRAM PARTICIPATION AGREEMENT
EFFECTIVE DATE: 02/05/2016
EXPIRATION DATE: 09/30/2018
 
WAIVER(S):
DEDP - 50% CORRESPONDENCE COURSES
DEDP - 50% STUDENTS IN CORRESPONDENCE COURSES
DEDP - 50% TELECOM STUDENTS ARE CORRESPONDENCE
DEDP - EXCEPTION CERTIFICATE/DEGREE PROGRAMS
DEDP - WEEKS IN AY (ACADEMIC YEAR)
DEDP - WEEKS IN PROGRAM
         
THE INSTITUTION IS ELIGIBLE TO APPLY FOR PARTICIPATION IN THE FOLLOWING PROGRAMS
AUTHORIZED UNDER
THE HIGHER EDUCATION ACT OF 1965, AS AMENDED:
TITLE IV: Y
     





6
Exhibit B – NU Policy Guide

--------------------------------------------------------------------------------


 
 
Program TEACH GRANT
Certified:
DATE:
TITLE IV STUDENT FINANCIAL ASSISTANCE PROGRAMS
PROGRAM
CERTIFIED
APPROVAL
DATE
PROGRAM
CERTIFIED
APPROVAL
DATE
FWS Com Serv
Y
01/26/1985
FWS Priv Sec Empl
Y
01/26/1985
FWS Job Loc Dev
Y
01/26/1985
FFEL Staff
Y
01/26/1985
FEEL Staff Unsub
Y
01/26/1985
FFEL PLUS
Y
01/26/1985
FPerkins
Y
01/26/1985
FSEOG
Y
01/26/1985
FPell
Y
01/26/1985
FDSLP Staff
Y
07/01/1994
FDSLP Staff Unsub
Y
07/01/1994
FDSLP PLUS
Y
07/01/1994

**** End of Section A ****
 
 
 
 
 


7
Exhibit B – NU Policy Guide

--------------------------------------------------------------------------------




[image00002.jpg]
 
 
UNITED STATES DEPARTMENT OF EDUCATION
  SCHOOL PARTICIPATION MANAGEMENT DIVISION
ELIGIBILITY AND CERTIFICATION APPROVAL REPORT
 
DATE PRINTED: 08/04/2016
ACCREDITATION SECTION
PAGE B – 1
 
     
INSTITUTION NAME :
OPE ID :
INSTITUTION TYPE :
 Kaplan University
 004586 00 
 Proprietary
   
 
 
ACCREDITATION

 
 



   
EFFECTIVE NUMBER OF
ACCREDITING AGENCY
DESIGNATION SCOPE
YEAR
YEARS
North Central Assoc of Colleges and Schools, the Higher Learning Commission
Primary
Institutional
2009
6



**** End of Accreditation Section ****
 
 
 
 
 


8
Exhibit B – NU Policy Guide

--------------------------------------------------------------------------------




 
[image00002.jpg]
 
 
 
UNITED STATES DEPARTMENT OF EDUCATION
  SCHOOL PARTICIPATION MANAGEMENT DIVISION
ELIGIBILITY AND CERTIFICATION APPROVAL REPORT
 
DATE PRINTED: 08/04/2016
STATE AUTHORIZATION SECTION
PAGE C – 1
 
     
INSTITUTION NAME :
OPE ID :
INSTITUTION TYPE :
 Kaplan University
 004586 00 
 Proprietary
   
 
 
STATE AUTHORIZATION

 

 
STATE AGENCY
IA Dept of Education(EXEMPT)
IA Iowa College Student Aid Commission
IN Commission for Higher Education
MD Maryland Higher Education Commission
ME Department of Education of the State of Maine
MO Missouri Department of Higher Education
NE Coordinating Commission for Postsecondary Education
NH Dept. of Education, Div of Higher Education
Wisconsin Educational Approval Board
**** End of State Authorization Section ****
 
 
 
 
 


9
Exhibit B – NU Policy Guide

--------------------------------------------------------------------------------




[image00002.jpg]
 
 
UNITED STATES DEPARTMENT OF EDUCATION
  SCHOOL PARTICIPATION MANAGEMENT DIVISION
ELIGIBILITY AND CERTIFICATION APPROVAL REPORT
 
DATE PRINTED: 08/04/2016
OFFICIALS SECTION
PAGE D – 1
 
     
INSTITUTION NAME :
                  OPE ID :
INSTITUTION TYPE :
 Kaplan University
 004586 00 
 Proprietary
   
 
 
OFFICIALS

 

 
NAME AND ADDRESS
TITLE
PHONE
FAX
EMAIL
Vandenbosch, Betty
550 West Van Buren
Chicago, IL 60607
President
(312) 777-6211
(800) 283-0142
bvandenbosch@
kaplan.edu
Simeon, Vergishna
1525 Cypress Creek Road
Fort Lauderdale, FL 33309-3861
Executive Director of Administration & Ops
(954) 512-5880
(800) 327-1645
vsimeon@
kaplan.edu
Rogoff, Howard
6301 Kaplan University Avenue
Fort Lauderdale, FL 33309-3861
CFO
(954) 515-4708
(800) 422-2977
hrogoff@
kaplan.edu
Bott, Paul
Member of the Board
 
 
Dyke, Wade
Member of the Board
 
 
Gefen Sicilian, Lisa
Member of the Board
 
 
Gosselin, Lucien
Member of the Board
 
 
Hughes, William
Member of the Board
 
 
Lezy, Norman
Member of the Board
 
 
Marino, Gregory
Member of the Board
 
 
Runge, Kay K
Member of the Board
 
 
Gefen-Sicilian, Lisa
6301 Kaplan University Avenue
Fort Lauderdale, FL 33309
CAO
(954) 515-3765
(800) 541-3534
lgefen@
kaplan.edu
Adams, David J
550 West Van Buren
2nd Floor
Chicago, IL 60607
Senior Vice President and General Counsel
(312) 385-1359
(800) 509-6506
dadams@
kaplan.edu



**** End of Officials Section ****
 
 
 
 
 


10
Exhibit B – NU Policy Guide

--------------------------------------------------------------------------------




 
[image00002.jpg]
 
 
UNITED STATES DEPARTMENT OF EDUCATION
  SCHOOL PARTICIPATION MANAGEMENT DIVISION
ELIGIBILITY AND CERTIFICATION APPROVAL REPORT
 
DATE PRINTED: 08/04/2016
ADDITIONAL LOCATIONS SECTION
PAGE E – 1
 
     
INSTITUTION NAME :
                  OPE ID :
INSTITUTION TYPE :
 Kaplan University
 004586 00 
 Proprietary
   
 
 
ADDITIONAL LOCATIONS


 

OPE ID
NAME AND ADDRESS
APPROVED
FOR
CERTIFICATION
INITIAL
APPROVAL
DATE
00458604
Kaplan University - Cedar Rapids
3165 Edgewood Parkway South West
Cedar Rapids, IA 52404-2998
Y
12/04/2007
00458605
Kaplan University - Des Moines
4655 North West 121 Street
Urbandale, IA 50323-5702
Y
12/04/2007
00458606
Kaplan University - Mason City
Plaza West
2570 4th Street SW
Mason City, IA 50401-4665
Y
12/04/2007
00458607
Kaplan University - Cedar Falls
7009 Nordic Drive
Cedar Falls, IA 50613-6309
Y
12/04/2007
00458608
Kaplan University - Omaha
5425 North 103rd Street
Omaha, NE 68134-1002
Y
12/04/2007
00458609
Kaplan University - Lincoln
1821 K Street
Lincoln, NE 68508-2668
Y
12/04/2007
00458610
Kaplan University - Council Bluffs
1751 Madison Avenue
Suite 750
Council Bluffs, IA 51503-5289
N
12/04/2007
00458611
Kaplan University - Omaha - 93rd Street
3105-3111 North 93rd Street
Omaha, NE 68134-4125
N
12/04/2007
00458612
Kaplan University - Hagerstown
18618 Crestwood Drive
Hagerstown, MD 21742-2797
Y
07/06/2009
00458613
Kaplan University - Hagerstown - Career Technology Center
18642 Crestwood Drive
Hagerstown, MD 21742-2797
Y
07/06/2009


 


11
Exhibit B – NU Policy Guide

--------------------------------------------------------------------------------


 
 
00458614
Kaplan University - Frederick
5301 Buckeystown Pike
Suite 103
Frederick, MD 21704-8307
N
07/06/2009
00458615
Kaplan University - Portland
265 Western Avenue
South Portland, ME 04106-2415
Y
05/10/2011
00458616
Kaplan University - Lewiston
475 Lisbon Street
Lewiston, ME 04240-0000
Y
05/10/2011
00458617
Kaplan University - Augusta
14 Marketplace Drive
Augusta, ME 04330-8038
Y
05/31/2013
00458618
Kaplan University - Indianapolis
9000 Keystone Crossing, Suite 120
Indianapolis, IN 46240-0000
Y
11/30/2015
00458619
Kaplan University - Milwaukee
201 W. Wisconsin Avenue
Milwaukee, WI 53203-2303
Y
11/30/2015

**** End of Additional Locations Section ****
 
 
 
 
 


12
Exhibit B – NU Policy Guide

--------------------------------------------------------------------------------




[image00002.jpg]
 
 
UNITED STATES DEPARTMENT OF EDUCATION
  SCHOOL PARTICIPATION MANAGEMENT DIVISION
ELIGIBILITY AND CERTIFICATION APPROVAL REPORT
 
DATE PRINTED: 08/04/2016
EDUCATIONAL PROGRAMS SECTION
PAGE F – 1
 
     
INSTITUTION NAME :
                  OPE ID :
INSTITUTION TYPE :
 Kaplan University
 004586 00 
 Proprietary
   
 
 
EDUCATIONAL PROGRAMS


 
 
CIP
INSTITUTION’S
PROGRAM
NAME
APPROVED
FOR CERTIFICATION
FULL
CREDIT
TO DEGREE
INITIAL APPROVAL
CREDIT HOURS
TYPE
CLOCK HOURS
DURATION
IN
WEEKS
03.0103
Bachelor of Science in Environmental Policy & Management
Y
Y
05/31/2013
180
Quarter
 
130
03.0103
Master of Science in Environmental Policy
Y
Y
05/31/2013
55
Quarter
 
50
09.0702
Bachelor of Science in Communications
Y
Y
05/31/2013
180
Quarter
 
130
11.0101
Computer Systems Technician
N
Y
05/18/2000
48
Quarter
484
33
11.0101
Computer Systems Technician
N
Y
09/08/2003
47
Quarter
517
33
11.0101
Information Technology Pathway
N
Y
09/08/2003
40
Quarter
440
33
11.0101
Master of Science in Information Technology
Y
Y
05/31/2013
56
Quarter
 
90
11.0103
Associate of Applied Science in Computer Forensics
Y
Y
05/31/2013
90
Quarter
900
60
11.0103
Associate of Applied Science in Computer Forensics
Y
Y
11/30/2015
90
Quarter
 
60
11.0103
Bachelor of Science in Information Technology
Y
Y
05/31/2013
180
Quarter
 
130
11.0201
Introduction to Computer Programming Language
N
Y
09/08/2003
36
Quarter
360
30
11.0901
Bachelor of Science in Network Technology
Y
Y
05/31/2013
180
Quarter
 
130
11.1003
Bachelor of Science in Cybersecurity
Y
Y
11/30/2015
180
Quarter
 
170
11.1003
Master of Science in Cybersecurity Management
Y
Y
11/30/2015
60
Quarter
 
90
11.1006
Associate of Applied Science in Information Technology
Y
Y
05/31/2013
90
Quarter
 
60
11.9999
Internet and Website Development
N
Y
09/08/2003
45
Quarter
495
33
13.0401
Bachelor of Science in Early Childhood Administration
Y
Y
11/30/2015
180
Quarter
 
170


 


13
Exhibit B – NU Policy Guide

--------------------------------------------------------------------------------


 
13.0406
Master of Science in Higher Education - Nonthesis Concentration 1
Y
Y
11/30/2015
68
Quarter
 
118
13.0406
Master of Science in Higher Education - Nonthesis Concentration 2
Y
Y
11/30/2015
70
Quarter
 
108
13.0406
Master of Science in Higher Education - Nonthesis No Concentration
Y
Y
05/31/2013
50
Quarter
 
60
13.0406
Master of Science in Higher Education - Nonthesis Student Affairs
Y
Y
11/30/2015
61
Quarter
 
78
13.0406
Master of Science in Higher Education - Thesis
Y
Y
11/30/2015
50
Quarter
 
60
13.0406
Master of Science in Higher Education - Thesis Student Affairs
Y
Y
11/30/2015
71
Quarter
 
90
13.0501
Master of Science in Education in Instructional Technology - Adult Learning
Y
Y
11/30/2015
51
Quarter
 
60
13.0501
Master of Science in Education in Instructional Technology - K-12
Y
Y
05/31/2013
50
Quarter
 
60
13.1206
Master of Arts in Teaching - Iowa Certification Track
Y
Y
05/31/2013
54
Quarter
 
78
13.1206
Master of Arts in Teaching - Nationwide Non-Certification Track
Y
Y
11/30/2015
45
Quarter
 
66
13.1206
Master of Science in Education - Educational Leader Emphasis Area Track
Y
Y
11/30/2015
54
Quarter
 
72
13.1206
Master of Science in Education - Standard Emphasis Area Track
Y
Y
05/31/2013
46
Quarter
 
60
13.1210
Associate of Applied Science in Early Childhood Development
Y
Y
05/31/2013
90
Quarter
 
60
13.1210
Bachelor of Science in Early Childhood Development
Y
Y
05/31/2013
180
Quarter
 
130
13.1210
Bachelor of Science in Early Childhood Development - Maine Student Teaching Opt.
Y
Y
11/30/2015
192
Quarter
 
140
13.1299
Teacher Intern Certificate
N
N
11/26/2007
44
Quarter
880
50
13.1501
Associate of Applied Science in Educational Paraprofessional
Y
Y
05/31/2013
90
Quarter
 
60
22.0000
Legal Studies - Certificate - Andover
N
Y
04/27/2011
36
Semester
485
56
22.0101
Juris Doctor
Y
Y
05/31/2013
92
Semester
920
208
22.0301
Legal Secretary Certificate
Y
Y
01/20/2006
31
Quarter
930
20
22.0302
Associate of Applied Science in Paralegal Studies
Y
Y
05/31/2013
90
Quarter
 
60
22.0302
Bachelor of Science in Legal Studies
Y
Y
05/31/2013
180
Quarter
 
130
22.0302
Bachelor of Science in Paralegal Studies
Y
Y
05/31/2013
180
Quarter
 
130
22.0302
Master of Science in Legal Studies
Y
Y
05/31/2013
55
Quarter
 
50
22.0302
Pathway to Paralegal Postbaccalaureate Certificate
Y
Y
09/08/2003
36
Quarter
1080
40
22.0399
Associates of Applied Science in Legal Support and Service
Y
Y
11/30/2015
90
Quarter
 
90
22.0399
Bachelor of Science in Legal Support and Services
Y
Y
05/31/2016
180
Quarter
 
170
22.9999
Executive Juris Doctor
Y
Y
05/31/2013
72
Semester
720
156
22.9999
Small Business Practice LLM
Y
Y
05/31/2013
24
Trimester
240
104
30.1701
Bachelor of Science in Psychology
Y
Y
05/31/2013
180
Quarter
 
130


 
14
Exhibit B – NU Policy Guide

--------------------------------------------------------------------------------



 
30.1701
Master of Science in Psychology - Comp. Exam Track: ABA - Nonpracticum
Y
Y
11/30/2015
60
Quarter
 
70
30.1701
Master of Science in Psychology - Comp. Exam Track: ABA - Practicum
Y
Y
11/30/2015
65
Quarter
 
80
30.1701
Master of Science in Psychology - Comp. Exam Track: Addictions
Y
Y
05/31/2013
70
Quarter
 
80
30.1701
Master of Science in Psychology - Comp. Exam Track: General Psychology
Y
Y
11/30/2015
60
Quarter
 
70
30.1701
Master of Science in Psychology - Comp. Exam Track: I/O Psychology Nonpracticum
Y
Y
11/30/2015
60
Quarter
 
70
30.1701
Master of Science in Psychology - Comp. Exam Track: I/O Psychology Practicum
Y
Y
11/30/2015
65
Quarter
 
80
30.1701
Master of Science in Psychology - Thesis Track: ABA - Nonpracticum
Y
Y
11/30/2015
65
Quarter
 
80
30.1701
Master of Science in Psychology - Thesis Track: ABA - Practicum
Y
Y
11/30/2015
70
Quarter
 
90
30.1701
Master of Science in Psychology - Thesis Track: Addictions
Y
Y
11/30/2015
75
Quarter
 
100
30.1701
Master of Science in Psychology - Thesis Track: General Psychology
Y
Y
11/30/2015
65
Quarter
 
80
30.1701
Master of Science in Psychology - Thesis Track: I/O Psychology Nonpracticum
Y
Y
11/30/2015
65
Quarter
 
80
30.1701
Master of Science in Psychology - Thesis Track: I/O Psychology Practicum
Y
Y
11/30/2015
70
Quarter
 
90
30.9999
Associate of Science in Interdisciplinary Studies
Y
Y
05/31/2013
90
Quarter
 
60
30.9999
Bachelor of Science in Liberal Studies
Y
Y
05/31/2013
180
Quarter
 
130
30.9999
Bachelor of Science in Professional Studies
Y
Y
05/31/2013
180
Quarter
 
130
42.2806
Master of Science in Educational Psychology
Y
Y
08/18/2011
52
Quarter
 
66
42.2814
Bachelor of Science in Psychology in Applied Behavior Analysis
Y
Y
11/30/2015
180
Quarter
 
170
43.0102
Corrections Certificate
Y
Y
11/26/2007
36
Quarter
1080
36
43.0103
Management and Supervision Certificate in Criminal Justice
Y
Y
06/25/2009
36
Quarter
1080
36
43.0103
Master of Science in Criminal Justice
Y
Y
05/31/2013
55
Quarter
 
60
43.0103
Master of Science in Criminal Justice
Y
Y
05/31/2013
55
Quarter
 
70
43.0104
Associate of Applied Science in Criminal Justice
Y
Y
05/31/2013
90
Quarter
 
60
43.0104
Bachelor of Science in Criminal Justice
Y
Y
05/31/2013
180
Quarter
 
130
43.0104
Bachelor of Science in Criminal Justice Administration & Management
Y
Y
05/31/2013
180
Quarter
 
130
43.0104
Bachelor of Science in Criminal Justice Management & Supervision
Y
Y
05/31/2013
180
Quarter
 
130
43.0104
Bachelor of Science in International & Comparative Criminal Justice
Y
Y
05/31/2013
180
Quarter
 
130
43.0107
Associate of Applied Science in Public Safety and Security
Y
Y
11/30/2015
90
Quarter
 
90

 
15
Exhibit B – NU Policy Guide

--------------------------------------------------------------------------------

 
43.0109
Private Security Certificate
Y
Y
01/20/2006
53
Quarter
1590
36
43.0112
Private Security Management Certificate
N
Y
11/26/2007
42
Quarter
1260
40
43.0113
Bachelor of Science in Corrections
Y
Y
11/30/2015
180
Quarter
 
170
43.0199
Crime Scene Technician Certificate
Y
Y
05/31/2013
44
Quarter
1320
36
43.0202
Bachelor of Science in Fire & Emergency Management
Y
Y
05/31/2013
180
Quarter
 
130
43.0202
Bachelor of Science in Fire Science
Y
Y
05/31/2013
180
Quarter
 
130
43.0202
Master of Science in Homeland Security & Emergency Management
Y
Y
05/31/2013
55
Quarter
 
60
43.0203
Associate of Applied Science in Fire Science
Y
Y
05/31/2013
90
Quarter
 
60
44.0000
Associate of Applied Science in Human Services
Y
Y
05/31/2013
90
Quarter
 
60
44.0000
Bachelor of Science in Human Services
Y
Y
05/31/2013
180
Quarter
 
130
44.0000
Human Services Certificate in Child and Family Services
Y
Y
11/30/2015
43
Quarter
1260
40
44.0000
Human Services Certificate in Elder Care Services
Y
Y
11/30/2015
43
Quarter
1260
40
44.0000
Master of Science in Human Services
Y
Y
11/30/2015
45
Quarter
 
50
44.0401
Associate of Applied Science in Public Administration
Y
Y
05/31/2013
90
Quarter
 
60
44.0401
Bachelor of Science in Public Administration and Policy
Y
Y
05/31/2013
180
Quarter
 
130
44.0401
Master of Public Administration
Y
Y
05/31/2013
55
Quarter
 
50
44.0702
Bachelor of Science in Human Services in Youth/Family Service and Administration
Y
Y
05/31/2016
180
Quarter
 
170
45.0401
Associates of Applied Science in Criminal Justice and Criminology
Y
Y
11/30/2015
90
Quarter
 
90
45.1001
Bachelor of Science in Political Science
Y
Y
05/31/2013
180
Quarter
 
130
50.0409
Associate of Applied Science in Graphic Design
Y
Y
05/31/2013
90
Quarter
 
60
51.0001
Associate of Science in Health Science
Y
Y
05/31/2013
90
Quarter
 
60
51.0001
Bachelor of Science in Health & Wellness
Y
Y
05/31/2013
180
Quarter
 
130
51.0001
Bachelor of Science in Health Science
Y
Y
05/31/2013
180
Quarter
 
130
51.0601
Dental Assistant Diploma
N
N
06/25/2009
45
Quarter
905
48
51.0601
Dental Assistant Diploma
Y
Y
11/26/2007
56
Quarter
960
48
51.0701
Bachelor of Science in Health Care Administration
Y
Y
05/31/2013
180
Quarter
 
130
51.0701
Master of Health Care Administration
Y
Y
05/31/2013
52
Quarter
 
60
51.0705
Associate of Applied Science in Medical Office Management
Y
Y
05/31/2013
91
Quarter
 
70
51.0706
Bachelor of Science in Health Information Management
Y
Y
05/31/2013
180
Quarter
 
130
51.0706
Master of Health Informatics
Y
Y
11/30/2015
48
Quarter
 
65
51.0706
Master of Health Information Management
Y
Y
11/30/2015
48
Quarter
 
65
51.0707
Associate of Applied Science in Health Information Technology
Y
Y
05/31/2013
92
Quarter
 
70
51.0707
Associate of Applied Science in Health Information Technology
Y
Y
05/31/2013
96
Quarter
 
70
51.0708
Associate of Applied Science in Medical Transcription
Y
Y.
05/31/2013
90
Quarter
 
70

 
 
16
Exhibit B – NU Policy Guide

--------------------------------------------------------------------------------

 
51.0708
Medical Transcription Certificate
N
Y
01/25/2001
30
Quarter
374
22
51.0714
Medical Billing and Coding Certificate
Y
Y
06/25/2009
38
Quarter
380
30
51.0716
Medical Office Administration Certificate
Y
Y
11/30/2015
57
Quarter
1720
60
51.0801
Associate of Applied Science in Medical Assisting
Y
Y
05/31/2013
92
Quarter
 
70
51.0801
Medical Assistant
N
Y
06/25/2009
52
Quarter
450
30
51.0801
Medical Assistant Certificate - Online
Y
Y
06/25/2009
57
Quarter
730
50
51.0801
Medical Assistant Certificate - Onsite
N
Y
06/25/2009
57
Quarter
680
50
51.1009
Phlebotomist Certificate
Y
Y
06/25/2009
35
Quarter
485
30
51.1504
Bachelor of Science in Psychology in Addictions
Y
Y
11/30/2015
180
Quarter
 
170
51.2201
Bachelor of Science in Public Health
Y
Y
05/31/2013
180
Quarter
 
130
51.2201
Master of Public Health
Y
Y
05/31/2013
60
Quarter
 
50
51.2201
Master of Public Health
Y
Y
05/31/2013
60
Quarter
 
70
51.2207
Master of Science in Health Education
Y
Y
05/31/2013
52
Quarter
 
60
51.3104
Bachelor of Science in Nutrition Science
Y
Y
05/31/2013
180
Quarter
 
130
51.3501
Massage Therapy - Omaha
Y
N
11/26/2007
 
Clock
1000
50
51.3801
Associate of Science in Nursing (Florida)
Y
Y
11/30/2015
110
Quarter
 
140
51.3801
Associate of Science in Nursing (Iowa & Nebraska)
Y
Y
08/18/2011
110
Quarter
 
70
51.3801
Bachelor of Science in Nursing - Accelerated LPN to BSN Pathway
Y
Y
11/30/2015
182
Quarter
 
110
51.3801
Bachelor of Science in Nursing - RN to BSN
Y
Y
05/31/2013
180
Quarter
 
130
51.3801
Bachelor of Science in Nursing - Traditional Pathway
Y
Y
05/31/2013
182
Quarter
 
130
51.3802
Doctor of Nursing Practice - Post MSN, Executive Leader
Y
Y
11/30/2015
90
Quarter
 
109
51.3802
Master of Science in Nursing - Executive Leader
Y
Y
05/31/2013
60
Quarter
 
76
51.3803
Adult Gerontology Nurse Practitioner Certificate
Y
-
05/31/2013
60
Quarter
1100
65
51.3805
Doctor of Nursing Practice - Post MSN, Family Nurse Practitioner
Y
Y
11/30/2015
108
Quarter
 
150
51.3805
Family Nurse Practitioner Certificate
Y
-
05/31/2013
60
Quarter
1100
65
51.3805
Master of Science in Nursing - Family Nurse Practitioner
Y
-
05/31/2013
90
Quarter
 
97
51.3817
Master of Science in Nursing - Nurse Educator
Y
Y
05/31/2013
75
Quarter
 
87
51.3817
Nurse Educator Graduate Certificate
Y
-
05/31/2013
45
Quarter
520
54
51.3817
Nurse Informatics Graduate Certificate
Y
-
05/31/2013
30
Quarter
500
54
51.3821
Doctor of Nursing Practice - Post MSN, Adult Gerontology Nurse Practitioner
Y
Y
11/30/2015
108
Quarter
 
150
51.3821
Master of Science in Nursing - Adult Gerontology Practitioner
Y
Y
11/30/2015
90
Quarter
 
97
51.3821
Master of Science in Nursing - Adult Nurse Gerontology Practitioner
Y
Y
05/31/2013
90
Quarter
900
90
51.3899
Doctor of Nursing Practice - General
Y
Y
11/30/2015
60
Quarter
 
65
51.3899
Executive Leader Graduate Certificate
 Y  -
05/31/2013
30
Quarter
390
43

 
17
Exhibit B – NU Policy Guide

--------------------------------------------------------------------------------


 
 
51.3899
Master of Science in Nursing - Informatics
Y
Y
05/31/2013
60
Quarter
 
76
51.3901
Practical Nursing Diploma
Y
Y
11/26/2007
84
Quarter
1240
50
51.3901
Practical Nursing Diploma
Y
Y
11/26/2007
84
Quarter
1240
60
52.0101
Associate of Applied Science in Business Administration
Y
Y
05/31/2013
90
Quarter
 
90
52.0201
Bachelor of Science in Business Administration
Y
Y
05/31/2013
180
Quarter
 
170
52.0201
Bachelor of Science in Management
Y
Y
05/31/2013
180
Quarter
 
130
52.0201
Master of Business Administration - No Specialization
Y
Y
05/31/2013
60
Quarter
 
90
52.0201
Master of Business Administration - With Specialization
Y
Y
11/30/2015
76
Quarter
 
114
52.0201
Master of Science in Management
Y
Y
05/31/2013
56
Quarter
 
84
52.0204
Office Management Certificate
N
Y
11/26/2007
47
Quarter
470
44
52.0301
Bachelor of Science in Accounting
Y
Y
05/31/2013
180
Quarter
 
170
52.0301
Graduate Certificate in Accounting
N
Y
04/27/2011
16
Semester
480
24
52.0301
Master of Science in Accounting
Y
Y
05/31/2013
52
Quarter
 
78
52.0302
Associate of Applied Science in Accounting
Y
Y.
05/31/2013
90
Quarter
 
90
52.0801
Bachelor of Science in Finance
Y
Y
11/30/2015
180
Quarter
 
170
52.0801
Master of Science in Finance
Y
Y
05/31/2013
56
Quarter
 
84
52.0901
Global Travel and Hospitality Management Certificate
N
Y
11/26/2007
50
Quarter
550
40
52.0903
Travel and Hospitality Certificate - Andover
N
Y
04/27/2011
30
Semester
445
36
52.1003
Bachelor of Science in Psychology in Industrial/Organizational Psychology
Y
Y
11/30/2015
180
Quarter
 
170

**** End of Educational Programs Section ****
 
 
18
Exhibit B – NU Policy Guide

--------------------------------------------------------------------------------


 
[image00002.jpg]
 
 
 
UNITED STATES DEPARTMENT OF EDUCATION
  SCHOOL PARTICIPATION MANAGEMENT DIVISION
ELIGIBILITY AND CERTIFICATION APPROVAL REPORT
 
DATE PRINTED: 08/04/2016
OWNERSHIP SECTION
PAGE G – 1
 
     
INSTITUTION NAME :
                  OPE ID :
INSTITUTION TYPE :
 Kaplan University
 004586 00 
 Proprietary
   
 
 
OWNERSHIP

 
 
 
 
TIN
 
LEVEL
 
NAME
PERCENT
OWNED
START
DATE
371377789
1
Iowa Acquisition Corp.
6301 Kaplan University Avenue
Fort Lauderdale, FL 33309
100%
11/30/1998
650038445
2
Kaplan Higher Education Corporation
6301 Kaplan University Avenue
Fort Lauderdale, FL 33309
100%
11/30/1998
222573250
3
Kaplan, Inc.
550 West Van Buren
2nd Floor
Chicago, IL 60607
100%
07/27/2000
530182885
4
Graham Holdings Company
1150 15th Street, N.W.
Washington, DC 20071
99.77%
12/31/1984
 
5
Donald E Graham
1150 15th Street, N.W.
Washington, DC 20071
85.7%
02/25/1977

**** End of Ownership Section ****
 
 




19
Exhibit B – NU Policy Guide

--------------------------------------------------------------------------------



 
[image00002.jpg]
 
 
UNITED STATES DEPARTMENT OF EDUCATION
  SCHOOL PARTICIPATION MANAGEMENT DIVISION
ELIGIBILITY AND CERTIFICATION APPROVAL REPORT


DATE PRINTED: 08/04/2016
SERVICER INFORMATION SECTION
PAGE H – 1
 
     
INSTITUTION NAME :
                  OPE ID :
INSTITUTION TYPE :
 Kaplan University
 004586 00 
 Proprietary
         
 
 
SERVICER INFORMATION







SERVICER NAME
CONTACT NAME
SERVICES OFFERED
Loan Science
3600 N. Capital of Texas Highway
Austin, TX 78746
Alec Reinstadtler
Other

**** End of Servicer Information Section ****
 
Return to the Application Index
 
 
20
Exhibit B – NU Policy Guide

--------------------------------------------------------------------------------


 
SECTION III - Transfer Credit Policy


General


Transfer credit is credit that an undergraduate or graduate student has earned
from college-level courses they have taken in the past. In general, transfer
credit is:


Determined by the registrar’s office review of a student’s official transcripts


Post-secondary, from a college or university accredited by a regional or
national accrediting agency, and/or


Post-secondary, earned through courses that document their work and life
experience, as discussed on EL 203 Portfolio Development.

 
Transfer Credit Eligibility


To qualify for credit a prior taken course at a different institution must meet
all of the following criteria to be eligible to transfer:



1.
Is completed at an accredited institution

2.
Is Included on an official transcript

3.
Carries a grade of

a.
“C-” or better (undergraduate courses)

b.
“B” or better (graduate courses)

4.
Does not have a “Pass,” “Credit,” or similar grade (KU does not accept these)

5.
Is not remedial, college-preparatory, or not at a college level

6.
Is 100-level or higher

7.
Is relevant to the student’s program of study

8.
Is equivalent to the course requirements of the student’s program

a.
In some cases, students or their prior institution will be asked for a course
syllabus or similar documentation to assist in evaluating a particular course

b.
Fits into the student’s degree plan

c.
Meets any additional program-specific requirements



Requesting Transfer Credit


The deadline for submitting an official transcript receipt is the last day of
the first term. To request transfer credit, students need to submit their
official transcript(s).
 
Pre-enrollment Unofficial Audit
NewU may offer the pre-enrollment unofficial audit of prior earned credits that
a student wishes to be considered for transfer credit. A pre-enrollment
unofficial is conducted by the Office of the Registrar. The audit evaluates the
student’s potential transfer credit. Though not a guarantee of transfer credit,
the pre-enrollment unofficial audit is a key component in informing the student
of the ways the student can save time and money on the completion of their
degrees.
 
●
Pre-enrollment unofficial audits are restricted to new students, students
interested in a change of program, and returning students.

●
The pre-enrollment unofficial audit worksheet notes that for credit to be
eligible for transfer toward an undergraduate program, all coursework must be
listed with a grade “higher than a “D+”


 
21
Exhibit B – NU Policy Guide

--------------------------------------------------------------------------------


 
Post-Secondary Transcript Evaluation


The NewU Office of the Registrar receives official college transcript(s) from
students requesting transfer credit and evaluates them on a case-by-case basis.
As noted, students must submit their unofficial transcript(s) initially when
they enroll. Official transcripts submitted for transfer credit, on the other
hand, must arrive at the Office of the Registrar, sealed and sent directly from
the registrar of the academic institution that awarded the credits. These
official transcripts determine transfer credit.


Note: Nursing, Information Technology, Health Sciences programs and Graduate
programs will maintain additional transfer credit requirements not described in
this document.
 
Military and Veteran Student Experience Transfer:


Military and veteran students often have acquired knowledge in the military
which could also count toward shortening their path to a degree. This knowledge
may come from training, work experience, and/or college-level credit from the
American Council on Education (ACE)-evaluated military training, as well as CLEP
and DANTES examinations. NewU will do everything possible within accreditation
and legal regulatory requirements to accept military experiential credits for
transfer.


A military student’s training and experience is noted on the Joint Services
Transcript (JST), a document for all non-Air Force service members (Army, Navy,
Marine, and Coast Guard). The document is approved by the American Council on
Education (ACE), and it validates a service member’s military occupational
experience and training, along with corresponding ACE college credit
recommendations. Joint Services Transcripts (JST) may be unofficial or official.
 
All Air Force personnel receive transcripts through the Community College of the
Air Force (CCAF). Unlike JSTs, Air Force transcripts cannot be obtained online
immediately. Transcripts must be requested.


To make a Military Transcript Request, eligible students must go to the Joint
Services Transcript website (external).


Students who receive veteran’s benefits through NewU must submit documentation
of previous education for review.


NewU registrar’s office performs the evaluation of the transcripts and
experience for determination and application to transfer credits.

 
22
Exhibit B – NU Policy Guide

--------------------------------------------------------------------------------


 
SECTION IV - Satisfactory Academic Progress


SAP Measurement Provisions
 

●
All NewU students must maintain SAP as measured against both qualitative and
quantitative standards.

·
Students who fail to meet published progress standards will be placed on
warning, probation, or be dismissed. Any move to/from a status must result in
notification to the student in writing, whether by email or standard post.

·
All credit hours attempted at NewU are counted in the evaluation of SAP in the
student’s current program, except for the Military Withdrawal (MW) grade.

·
Prior learning credits are counted in the evaluation of SAP for the purposes of
maximum time frame (MTF), but are not counted in the CGPA calculation. These
credits are noted with the following grades:

○
Credit by Examination Credit (CC)

○
Experiential Credit (EC)

○
Transfer Credit (TC)

·
All repeated courses, withdrawals, and incompletes are counted as unearned
credits attempted towards the MTF.

·
The final grade received on the last repeat of a course is used in the CGPA
calculation.

 
Second and Subsequent Academic Year


●
All students enrolled in programs longer than two academic years must have a 2.0
CGPA at the end of their second academic year, and maintain the 2.0 CGPA for the
duration of their program.

●
Each student will be evaluated for SAP at the end of each grading period.
Therefore,
every student will automatically be evaluated at the end of each academic year.

 
Transfer Credit, Change of Credentials, Additional Credentials and Associated
Courses:


●
Transfer Credits (TC/EC/CC) are used in the calculation of Maximum Time Frame
(MTF).

●
For terms beginning prior to July 1, 2011, transfer Credits (TC/EC/CC) are not
used in the rate of progress calculation of earned vs. attempted credit (E/A).
For terms beginning on or after July 1, 2011, transfer credits are used in the
rate of progress calculation of earned vs. attempted credit (E/A).

●
When students change from one NewU program to another NewU program, any course
taken in the previous program that counts toward the completion of graduation
requirements in the new program will have all previous credits attempted and
grades earned included in the new program SAP determination.

●
An Associated Course is a prior course completed in a NewU program that is
applied to the current NewU program. All grades and attempted credits earned
count towards the CGPA and the applicable MTF.

 
Maximum Time Frame


When it becomes mathematically impossible for a student to graduate from his/her
program within the MTF of program length as measured in credits attempted, s/he
must be immediately dismissed (Dismissal/SAP Suspension), regardless of prior
status. Note that MTF is the only type of SAP dismissal processing permitted
during an active term/without end-of-term grades.

 
23
Exhibit B – NU Policy Guide

--------------------------------------------------------------------------------

 
Credits: This calculation should be performed on every student, every term:


Undergraduate, also Graduate prior to 1301A/D terms: If (1.5*Program Length —
NewU Credits Attempted) < (Program Length — NewU Credits Earned), then student
is in violation of maximum time frame policy. Graduate, 1301A/D and subsequent
terms: If (2*Program Length — NewU Credits Attempted) < (Program Length — NewU
Credits Earned), then student is in violation of maximum time frame policy.


Program Length is defined as: (Program credits required according to catalog +
any prerequisite requirements which extend the natural program length). If a
student is required to take prerequisite courses for the chosen degree program
in excess of the number of open elective credits available in the degree
program, any surplus required credits not filling open electives should be added
to the student’s program length for SAP evaluations, for example, prerequisites
not filling open electives or state-specific requirements.


CGPA: NewU does not necessarily assess each term a student’s ultimate ability to
achieve a certain CGPA within the MTF. Rather, this is an “as discovered” event.
A student identified as unable to achieve the minimum required CGPA for his
program within the MTF is to be immediately dismissed (Dismissal/SAP
Suspension), regardless of prior status.


Evaluation Schedule
 
CGPA is defined as the student’s enrollment GPA when all applicable courses,
including any associated in from previous enrollments have been applied to the
enrollment schedule in CVue.


Calculating pace of completion: (Program credits earned) / (Program credits
attempted), expressed as a percentage.


Derivation of CGPA/Pace of Completion SAP Standards:


●
CGPA matches CGPA required to graduate from program

●
Undergraduate (also graduate prior to 1301A/D terms): 66.6% pace of completion,
i.e. 2/3, is mathematical inverse of 150% max time frame to ensure completion
within max time frame

●
Graduate (1301A/D and subsequent terms): 50% pace of completion, i.e. 1/2, is
mathematical inverse of 200% max time frame to ensure completion within max time
frame.

 
Evaluation Procedure (see Satisfactory Academic Progress Processing for
details):


●
After term grades officially post (Monday after term end,) run SAP wizard in
CVue, but do not post statuses

●
Export SAP Report to verify SAP status calculations

●
Make any manual adjustments required to New SAP Status designations and post
results in CVue



When a student changes programs, the SAP status follows from the prior program
enrollment to the new program enrollment. The SAP status is then evaluated in
the new program for the first time when grades are posted in the new program.


Dropped students are evaluated for SAP at the end of the term with all other
students.
 


24
Exhibit B – NU Policy Guide

--------------------------------------------------------------------------------


 
Academic Probation and Dismissal


Academic Probation


The Registrar’s Office will send notification via email to the student of the
status change to Academic Probation during or before week 1 of the immediately
subsequent term. Education Advising (Online/Learning Center) or the Campus
Registrar (Campus) will send additional information to students newly placed on
Academic Probation regarding the appeals process via email by the end of week 2
or by the end of week 1 depending on enrollment.


ACADEMIC PROBATION AND PROGRAM WITHDRAWALS
 
SAP is run for all students as a matter of regular processing only after grades
initially post each term, including students who withdrew prior to the end of
the term. If a previously-withdrawn student’s SAP status is found to qualify for
a change to Dismissal status during end-of-term SAP processing, the SAP status
is updated appropriately and the student is notified of the new Dismissal
status, although the school status remains Drop.


Satisfactory Academic Progress Appeals


An approved SAP appeal must be on file in the following circumstances:


●
Continuing students in the first term of academic probation who do not meet SAP
at the end of the probation term and wish to proceed into the next term

●
Prior dismissals seeking re-entry

●
Prior drops seeking re-entry who did not meet SAP in the most recent prior
enrollment

 
SAP appeal decisions for both re-entry and continuing students are made and
student circumstances evaluated on a case-by-case basis by the School or Campus
Dean’s Office. For detailed information on re-entry appeals, see Satisfactory
Academic Progress Appeals (SAP Appeals) Processing.


Determining Eligibility for Final Academic Probation
 
After final grades are posted, the Registrar’s Office identifies students who
did not meet SAP at the end of the probation term. The Registrar’s Office then
runs a report for the “SAP Appeal: Dean Approved - FA Eligible” activity type
for these students.


●
If there is either no appeal or a denied appeal on file for a student, s/he is
dismissed and notified of the dismissal via email by the Registrar’s Office.

●
For probation students who have an approved appeal on file, the Registrar’s
Office checks the final grades. If the student passes all courses In the
probation term and has an approved appeal, the student is placed on Final
Academic Probation and notified of the status change via email.

 
Students who fail or receive W grades in the Academic Probation term are
ineligible for Final Academic Probation, regardless of appeal decision. Campus
students cannot request approval to receive W grades while in a SAP-not-met
status.


Students on Final Academic Probation or Extended Enrollment


Students placed in Final Academic Probation status must adhere to a standardized
Academic Plan. The Academic Plan is outlined for the student within the
notification of status change to Final Academic Probation, and it consists of
the following requirements:
 
25
Exhibit B – NU Policy Guide

--------------------------------------------------------------------------------


 

●
Earn a Term GPA of at least 0.5 higher than the cumulative GPA required to
graduate.

○
The term GPA requirement is included in SAP tables and calculates automatically
when SAP Is run.

●
Earn passing grades in all current classes.

○
The passing grades requirement must be evaluated by running a report, in
addition to the SAP calculation.

○
W grades and the Academic Plan: A student violates the Academic Plan if s/he
receives a W grade(s). Effective with the 1404A, 1404B, 1405C, 1406D and
subsequent terms, Campus students can no longer request approval to receive W
grades while In a SAP-not-met status.

●
Retake any previously failed courses.

○
This academic plan requirement is strongly encouraged but will not be included
in the term progress evaluation at end of term as it is dependent on course
availability, term sequencing, etc. This requirement is enforced through
registration via Education Advising (Online/Learning Center) or Campus
Registrars (Campus).

 
Students on Final Academic Probation who do not yet meet SAP but who adhere to
the terms of the academic plan receive additional notifications via email
advising them of their continued status of Final Academic Probation and
reiterating the terms of the academic plan. Students cannot remain on Final
Academic Probation for more than three consecutive terms, without exception.


As with students placed on Academic Probation, Campuses require documentation of
outreach to students placed on Final Academic Probation from the Academic Team
within 2 weeks after the status change to Final Academic Probation. Outreach
should also be made during the first two weeks of subsequent Final Academic
Probation and Extended Enrollment terms. The outreach must be documented in a
new “AD Probation Outreach” activity type in CVue. The Academic Team should
include in the activity notes whether or not the student was reached.


Students who withdraw completely from the University while on Final Academic
Probation are changed to dismissal status, as they would not meet the Academic
Plan requirement of earning passing grades in all term courses. If a student in
the first or second term of Final Academic Probation status withdraws at the end
of the term and has met all terms of the Academic Plan for that term, the
student is changed to drop status, not dismissal status.


Note that students who have incomplete grades at the time of the calculation and
are identified as qualifying for the SAP status of “Suspension” will not be
moved to School Status of “Dismissal” immediately. After incomplete grades have
converted, the SAP and school statuses are reevaluated and changed as
appropriate.


Grades Affecting Academic Progress


SAP is not officially evaluated for students with pending incomplete grades
until the incomplete grade is converted to the final grade.


Online/Learning Center:


●
A grade report is run to make CVue student groups for those students with
incomplete grades (one for graduate students, one for undergraduate students)
posted for the term in question. Once the grades are converted, then SAP is
rerun for those student groups.

 
26
Exhibit B – NU Policy Guide

--------------------------------------------------------------------------------


 
Campus:
 
●
The SAP wizard must be run on individual students for whom the incomplete grade
conversion affects the SAP status originally posted for the term.



For terms beginning before 7/1/11, prior learning credits were not included in
pace of Prior learning credits are included in pace of completion as both
credits earned and credits attempted.
 
Repeated Courses


A course is eligible to be a retake and thus eligible to replace the original
course grade in CGPA calculations if the course is identical to or equivalent to
the original course. An equivalent course is defined as a course with a
different course code but the same course outcomes as defined by the School
owning the course. Equivalencies are established in the following cases:
 
●
Course discontinuation or course code changes

●
Core courses in which the content is catered toward the program of choice but
course outcomes are the same (e.g., the online Composition I and Academic
Strategies courses)



Note that the official record in CVue will automatically only use the most
recent attempt for a GPA calculation, so the CGPA should be correct unless the
retake has a different course code for which the equivalency is not configured.


Approved substitutions can fulfill the requirement for a previously failed
course, but substitutions do not qualify as retakes and do not replace the prior
grade in CGPA calculations.


RETAKES AND NON-F GRADES


No student may retake a course unless the course has been previously failed, or
unless one of the following scenarios applies.


●
Students who have completed all program requirements for the degree but lack the
CGPA to qualify for graduation may retake courses passed previously. In such
cases, a student may retake a course or courses carrying the lowest grade(s) in
the degree plan, but only so many (usually just one) as will permit the student
to raise the CGPA to the minimum level required, even if this course load does
not permit the student to qualify for financial aid. No student may retake a
course for the purpose of qualifying for a higher graduation honor or term
honor. When a student must retake a course to qualify for graduation, the
Registrar should document such in the student’s contact manager record.

●
Certain courses/programs have higher grade requirements than the standard
grading requirement. In such cases, students must retake classes for which they
have earned a grade higher than F but not high enough to meet the program
requirement, e.g., a Nursing student who receives a C- for a course grade (a
grade of “C” or better is required for Nursing courses). See below for the
definition of a “failing” grade and for more information.

 
Note that “failure” is defined as a qualitative grade that does not meet the
criteria for progression in the program of enrollment. A grade of “W’ is not
considered a failing grade but is included in attempted vs. earned credit for
SAP calculations. However, W grades count toward the maximum number of attempts
allowed for Undergraduate Nursing students, as follows:
 
●
All Undergraduate Nursing students who fail or withdraw from a course on the
second attempt will be dismissed.

 

 
27
Exhibit B – NU Policy Guide

--------------------------------------------------------------------------------

 
 
●
BSN students who fail or withdraw from any course or combination of courses in
the major requirements on the third attempt will be dismissed.

●
Associate or Diploma Nursing students who fail or withdraw from any course or
combination of courses in the major requirements on the second attempt will be
dismissed.

 
Nursing students will have to retake any course for which at least a “C” grade
is not earned. In addition, Prelicensure Bachelor of Science in Nursing students
will have to retake any of the following courses for which at least a “B” grade
is not earned:


●
SC121 Human Anatomy and Physiology I

●
SC131 Human Anatomy and Physiology II

●
SC246 Fundamentals of Microbiology.

 
Graduate students may receive a failing grade no more than once for a single
course.


A Nursing student will have to retake any course for which s/he did not earn at
least a “C” grade. Bachelor of Science in Communication students (and advanced
start Bachelor of Science in Communication students, if required) must achieve a
minimum grade of “C” or better in both CM 107: College Composition I and CM 220:
College Composition II.


Graduate students may receive a failing grade no more than twice for any
combination of courses during the pursuit of a graduate degree. Graduate
students who have failed three separate courses will be identified for dismissal
processing using data reported from CVue.


Students should seek pre-approval of the University before taking a course at
another institution for transfer back to NewU, to ensure that the proposed
course will satisfy the requirements for transfer. All normal transfer credit
policies apply.


Returning Students


Reentry students’ most recent dropped enrollment should be evaluated to
determine if student is eligible for reentry.
 
28
Exhibit B – NU Policy Guide

--------------------------------------------------------------------------------

 
SECTION V - Attendance Guidelines


Attendance Posting


The attendance record for students in Ground, Augmented, Blended No Online
Attendance, and Blended delivery method courses is updated when students attend
scheduled course meetings onsite. Blended courses also have an online component,
so attendance will be triggered by the same academic activities that post
attendance for a fully online course (see below). Note that Campus Online
Blended courses will post attendance through online academic activity and may
post onsite attendance component to online blended courses.


Attendance is updated when a student in an online course takes any of the
following academic actions:


●
Attending a seminar

●
Posting to any classroom discussion thread

●
Posting to the professor’s virtual office

●
Submitting an assignment via the drop box

●
Submitting an exam/quiz within the online classroom



The Office of the Registrar runs a daily report to ensure the prior day’s
attendance has been recorded in the official record system. The University’s
online courses have both synchronous and asynchronous requirements. Synchronous
(or real-time) learning experiences called seminars happen at the same time for
all students in a section. Asynchronous learning experiences happen throughout
the course and do not require student participation at a scheduled time.
Attendance at synchronous learning experiences within the classroom may be a
graded component within a course, but synchronous learning experience attendance
is not required to update the official record of overall attendance. Although
all other attendance populates overnight for the preceding day, seminar
attendance posts in nearly real time in the official record.


Withdrawals Due to Non-attendance


The University will determine that a student has withdrawn if the student has
not attended for 21 consecutive days (excluding official break weeks and
holidays). Such students withdrawn for violating the attendance policy are
considered unofficial drops. Online/Learning Center track students who have not
attended a class for 21 days, excluding official breaks and holidays are
automatically withdrawn in the system of record. Note that automated processing
of unofficial withdrawals occurs within terms only, so no unofficial withdrawals
are processed between terms.
 
The University will determine that a student enrolled in a 6-week term has
withdrawn if the student has not attended for 14 consecutive days (excluding
official break weeks and holidays). Automated withdrawal processing and
Unofficial Withdrawal Processing (Non-Attendance Withdrawals includes students
in 6-week terms with the 14-day limit for consecutive nonattendance, as well as
students in 10-week terms with the 21-day limit. Students in 6-week terms which
do not have a break week immediately following the term end are automatically
placed into a hold group when they have violated the attendance policy after the
end of the term to allow grades to post.




29
Exhibit B – NU Policy Guide

--------------------------------------------------------------------------------


 
Students who make a request to withdraw with NewU staff are considered official
withdrawals as of the date of the request is received by NewU
 
In addition to program withdrawals, degree-seeking students who are enrolled in
multiple courses with current overall LDA in at least one course but who do not
attend one or more of their other courses during the first 21 days of the term
are, while remaining enrolled in the program, withdrawn from the specific
course(s) in which attendance is not posted.
 
Conditional Withdrawals Due to Non-attendance


Students in violation of the attendance policy with an LDA beyond add/drop whose
enrollments have not yet been fully accepted after any official Trial Period or
first add/drop period could ONLY be changed to Conditional Withdrawal status by
student request—students in these terms could not be unofficially conditionally
withdrawn with LDA past add/drop.


Email Notification of Withdrawal


Students changed to Conditional Withdrawal, Drop, or Dismissal status via
official or unofficial withdrawal are formally notified by the Office of the
Registrar of the status change once the withdrawal has been processed via an
Email Notification of Withdrawal.




30
Exhibit B – NU Policy Guide

--------------------------------------------------------------------------------




SECTION VI — Tuition




NewU Cost Per Credit Hour Ranges (Out-of-State)*
     
Military
(online and ground)
 
Online
Ground
Active
Veteran
Undergraduate
$315 - $371
$321 - $371**
$165
$230
         
Graduate
$385 - $485
$320 - $485
$320
$331 - $396
         
Doctorate
$700
$700
$560
$595
         

*Excludes various scholarship options like Every Credit Counts, President’s
Grant, Transfer Grant and Military Family Scholarship Program.


** Midwest $5109/term
 

 
NewU Cost Per Credit Hour Ranges (In-State)
     
Military (online)
 
Online
Ground
(N/A)
Active
Veteran
Undergraduate
$
 
$
 
$
           
Graduate
$
 
$
 
$ - $
           
Doctorate
$
 
$
 
$
           

 
 
31
Exhibit B – NU Policy Guide

--------------------------------------------------------------------------------


 
EXHIBIT C


Support Function - Additional Detail



1)
Editorial, Marketing and Advertising Support Functions.



The Editorial, Marketing and Advertising Support Functions described in
Section 2.4(a) of this Agreement shall consist of the following:


(i)       The editorial services team of Contributor’s brand marketing
department (the “Contributor Brand Marketing Department”) reviews materials for
accuracy, transparency, legal and regulatory compliance, brand guidelines and
adherence to style as determined by New University.  Items reviewed include
marketing collateral, website updates, social media postings, prospecting
emails, branded content (e.g., subject matter articles), aggregator advertising,
pre- and post-enrollment documents (e.g., enrollment agreements, FA documents,
transfer credit documents), offers/scholarships, and post-enrollment
communications.


(ii)      Based on the direction of New University, Contributor will provide
guidelines to facilitate copy/project development:  Style Guide PDF and Approved
Disclaimers and Boilerplate Language.


(iii)     The content development team of the Contributor Brand Marketing
Department will develop original content and revise existing content to align
with New University’s brand position, strategy, and creative brief requests. 
Content will be developed/revised to meet brand guidelines and adherence to
style.


(iv)     Original content will be developed and/or revised for marketing
collateral, website updates, social media postings, prospecting emails,
newsletter, video content (e.g., YouTube), branded content (e.g., subject matter
articles), aggregator advertising (banner ads), pre- and post-enrollment
material (e.g., welcome kits, e-cards, contact strategy), FA documents, transfer
credit documents, offers/scholarships, and post-enrollment communications.


(v)      Contributor will be provided with original or revised content to
facilitate copy/project development:  New University Style Guide PDF, brand
guidelines, and creative brief.


(vi)      As directed by New University, the brand marketing team of the
Contributor Brand Marketing Department will be responsible for creating and
executing advertising and media plans.  This team will also devise marketing
strategy, brand positioning and messaging targeted at potential students.


(vii)    Advertising elements may include direct mail, TV, online videos, social
media postings, emails, banner advertisements, landing pages, websites,
billboards, newspaper and magazine print, and radio.  While Contributor shared
services has an internal creative department, external vendors may also be
utilized for creative development and production as well as media planning and
buying.


(viii)    The creative and production team of the Contributor Brand Marketing
Department will develop print, web, and video creative that aligns with New
University’s brand position and strategy.  This team will also support the
planning of externally and internally facing event/show planning and production,
including purchasing.  All content will follow brand guidelines and adhere to
style.


(ix)     Items created and/or reviewed may include marketing collateral, website
updates, videos, social media creative, prospecting emails, aggregator
advertising, pre- and post-enrollment documents (e.g., enrollment agreements, FA
documents, transfer credit documents), offers/scholarships, and post-enrollment
communications.


1
Exhibit C – Support Function - Additional Detail

--------------------------------------------------------------------------------


 
The Inquiry Acquisition team in Marketing will work with a variety of outside
entities to source qualified and appropriate students who have expressed
interest in attending New University.  They will develop relationships and
systems to facilitate the contact with those students through the admissions
team and other methods.



2)
Admissions Support Functions



The Admissions Support Functions described in Section 2.4(c) of this Agreement
shall consist of the following:


(i)       Core Admissions:  The Core Admissions Team specializes in assisting
non-military students seeking a certificate, undergraduate or graduate degree
with New University.  This Team is responsible for assessing admission
qualification, as defined by New University, enrolling and assisting starting
students on their educational journey, subject to the oversight of New
University.  While students are officially transferred to their Education
Advisor after their first academic year, the Admissions Advisor may remain in
contact with that student throughout his or her educational journey.


(ii)      Strategic Partnerships.  Contributor’s Strategic Partnership Marketing
team sources business-to-business, business-to-government (including, in
particular, Military) and business-to-institutional long-term relationships to
serve students of such strategic partners.


(iii)     Military Affairs:  Military Affairs consists of several teams,
including Admissions, Marketing and an Outreach field team.  Military Affairs is
involved throughout the life cycle of the military student, working closely with
other departments within Contributor and New University to provide for the
proper care, and success of these students.


(1)     The Military admissions teams enroll military affiliated students,
including active duty, veterans and spouses or dependents of military
personnel.  Given the demanding, unique and ever evolving regulations within
post-secondary voluntary military and veteran education, the Military Affairs
team will keep abreast of regulatory requirements for New University’s military
affiliated student body.  This department is tasked with studies, reporting
requirements and providing detailed information to New University so that
policies are in compliance with such regulations.


(2)     The Military Marketing Department will work closely with and maintains
close coordination with the main Contributor Marketing Department, focusing on
the military, veteran or affiliated student.



3)
Financial Aid / Student Finance Support Functions.



Specific areas of responsibility with respect to the Financial Aid / Student
Finance Support Functions described in Section 2.4(d) of this Agreement consist
of:


(i)       Customer Service:  Comprised of inbound/outbound student contact, case
reviews, verification support, etc.


(ii)      Processing Services:  Comprised of FA packaging, disbursements,
payment processing, etc.


(iii)     Student Finance Center:  Comprised of financial literacy assistance,
cash collections, tuition gap counseling, SA block process, etc.
 


2
Exhibit C – Support Function - Additional Detail

--------------------------------------------------------------------------------


 
(iv)      FA Administration & Support Services:  Comprised of internal
compliance, self-testing and remediation, vendor management, training, etc.


(v)      FA System & Technology Services:  Comprised of FA IT portfolio
management, security management, etc.



4)
Human Resources Support Functions.



Specific areas of responsibility with respect to the Human Resources Support
Functions described in Section 2.4(i) of this Agreement consist of:


(i)       Human Resources Strategy:  Provide consultation on organizational
design, job content, structure and compensation.


(ii)      Employee Engagement:  Support a culture in which employees are engaged
in their work; stay with New University; have opportunities for community
involvement; and have ample opportunity for two-way communication between
faculty/employees and New University management/administration.


(iii)     Training & Development:  Provide a suite of services which comprise: 
hosting learning activities (instructor led and/or on-line training), leading
talent planning/succession process, and assisting leaders with employee
development plans.


(iv)     Recruitment:  Provide full service recruiting services for staff and
administrative positions within New University; and assist with faculty hiring
and on-boarding, all in conformance with applicable HR Evaluation Standards.


(v)      Employee Relations:  Actively balance the needs of the organization
with that of the employee and address issues related to the workplace.


(vi)     Employment & Policy:  Assist New University in maintaining its
compliance with applicable employment related federal, state, local employment
regulations; provide resources for administering benefits, compensation, and
institution policies and procedures.



3
Exhibit C – Support Function - Additional Detail

--------------------------------------------------------------------------------

 
EXHIBIT D


NU POLICY GUIDE DEPARTURES


Contributor has reviewed New University’s mission, strategic plan, operating
model and related academic and operational policies, the key components of which
are set forth in the NU Policy Guide and summarized in Part A below (along with
Target Outreach and Admissions Spend obligations).  The economic terms set forth
in this Agreement are predicated on the assumption that New University will
operate in a manner consistent with its NU Policy Guide, which are designed to
ensure institutional success.  Although the Parties may agree from time-to-time
that changes to the NU Policy Guide are appropriate to respond to market
conditions, actions or omissions that are outside the parameters of the NU
Policy Guide, or changes to the NU Policy Guide, in each case, without
Contributor’s approval, would change the assumptions on which the Parties agreed
to economic terms and could cause Contributor material financial harm. 
Therefore, such actions would require changes to the economic terms as outlined
in Part B of this Exhibit based on the determination made in the Evaluation
Process set forth in Part C of this Exhibit.


A. NU Policy Guide - Summary; Target Outreach and Admissions Spend


I.  Admissions Policies and Procedures.  New University seeks to expand access
to higher education to adult learners and other non-traditional students. 
Accordingly, the NU Policy Guide includes the following:



a.
Admissions Requirements:  New University has adopted the admissions policies set
forth in Section I of the NU Policy Guide.  These include:  (i) the specific
admissions requirements set forth in Section I for graduate level courses and
nursing programs, which have competitive admissions standards, and (ii) open
enrollment for all other programs.




b.
Initial Enrollment Process:  New University has adopted the guidelines on
student disclosure information, required student documents and signatures, and
State specific policies and exceptions to standard policies, in each case as set
forth in Section I of the NU Policy Guide.




c.
Application Charges: New University does not charge students for applications or
require deposits pending enrollment or start, and has adopted the policies set
forth in Section I of the NU Policy Guide, related to background check
requirements and charges for programs in which a background check is required or
recommended.



II. New University Programs and Student Success Policies: New University will
offer the programs listed on the current and approved Department of Education
Eligibility and Certification Approval Report (“ECAR”) set forth in Section II
of the NU Policy Guide (including the described course listings, credits and
length to be offered in the location/online and in the delivery mode as
designated in such Section II), as well as any programs currently pending for
approval with the U.S. Department of Education including Competency Based
Education programs.  In addition, in order to provide students with greater
opportunities to enter into and remain in the programs it offers, New University
has adopted the following key policies and procedures related to student
success:



a.
Student Starts:  New University offers at least fourteen (14) program entry
points throughout the year for programs that consist of ten (10) week courses
and at least eight (8) program entry points throughout the year for programs
that consist of six (6) weeks courses.




b.
Transfer credits and experiential credit:  New University has adopted the
policies set forth in Section III of the NU Policy Guide, related to the
acceptance of transfer credits and use of experiential credits as well as
evaluation of such credits for transfer.




c.
Satisfactory Academic Progress:  New University has adopted the academic
progress policies set forth in Section IV of the NU Policy Guide.

 
 
1
Exhibit D – NU Policy Guide Depatures

--------------------------------------------------------------------------------

 

d.
Attendance:  New University has adopted the attendance policies set forth in
Section V of the NU Policy Guide, which include policies for administrative
withdrawal and dismissal, online attendance tracking, and student voluntary
withdrawal.



III. Tuition:  In order to satisfy New University’s dual objectives of offering
affordable, cost-effective educational programs while ensuring the ongoing
viability of the institution, New University offers initial per credit tuition
for residents of the State of Indiana and for non-residents in the ranges set
forth in Section VI of the NU Policy Guide.


IV.  Outreach and Admissions Targets.  In order to ensure the stability of the
institution and expand access to its educational offerings through institutional
growth over time, each Fiscal Year, New University intends to budget amounts
(and make actual annual expenditures) for the “outreach and media” and
“admissions” line items at least equal to the prior Fiscal Year’s budgeted spend
for such line items, subject to market conditions (the “Target Outreach and
Admission Spend”).
 
B. Compensating Contributor for Actions Taken Inconsistent with NU Policy Guide


The Parties will consult one another throughout the New University budget
process, with the Advisory Committee making recommendations to New University
and its Board of Trustees regarding enrollment and Revenue targets and related
spend required to support such goals.  Where the Parties do not agree, or New
University or its Board of Trustees takes any action that is, or allows any
omission that results in being, outside the parameters of the NU Policy Guide,
or changes the NU Policy Guide in the manner described in Part B, Sections I
through IV of this Exhibit D, the Evaluation Process set forth in Part C of this
Exhibit D will be followed to determine whether such action or omission has had
a Significant Adverse Impact (as defined in Section 3.2(e)), and if so, the
magnitude of the Significant Adverse Impact.


Except as provided the following paragraph, if the Evaluation Process results in
a determination that a Significant Adverse Impact has occurred, Contributor
shall be entitled to receive an amount equal to 12.5% of such Significant
Adverse Impact (the “Additional Fee”).  Such Additional Fee shall be payable
together with any unpaid balance of the Immediate Advance pursuant to Section
2(g) of the Distribution Waterfall described in Exhibit F (and become part of
the outstanding Immediate Advance balance, if any, as contemplated by that
Section); provided that any portion of the Additional Fee that relates to future
lost revenue:  (a) shall not be credited to Contributor’s unpaid Immediate
Advance balance until the end of the period to which such future lost Revenue
relates, and (b) shall not be payable to the extent that actual Revenue for such
period exceeds the amount of Revenue for such period that was projected prior to
the change that triggered the Evaluation Process.


Contributor shall not be entitled to receive any Additional Fee until the
aggregate lost Revenues from all Significant Adverse Impact(s), during the Term,
and confirmed pursuant to the Evaluation Process equals or exceeds the Threshold
Amount.  The term “Threshold Amount” means:  (a) 5% of Revenue, in the event
Revenue is less than $600 Million, and (b) 10% of Revenue, in the event Revenue
is $600 Million or greater.  For purposes of this definition, Revenue shall be
mean Revenue earned during the twelve (12) month period ending in the month in
which the applicable Significant Adverse Impact is asserted.  If such
measurement of Revenues occurs prior to the first anniversary of the Effective
Date, then Revenues shall be annualized.  The Advisory Committee shall maintain
a schedule of all Significant Adverse Impacts confirmed pursuant to the
Evaluation Process, and the amount of lost Revenue associated with each.  Once
the Threshold Amount is reached, Contributor shall be entitled to receive all
Additional Fees for all Significant Adverse Impacts previously or thereafter
confirmed pursuant to the Evaluation Process (beginning with the first dollar of
such Significant Adverse Impact).


I. Admissions Standards.  Making changes to, or failing to follow, the Admission
Policies and Procedures set forth in Section I of the NU Policy Guide, such as
making admissions standard more difficult to attain, encumbering the enrollment
process or imposing a fee or deposit on applicants, that could negatively impact
enrollment growth.
 
 
2
Exhibit D – NU Policy Guide Depatures

--------------------------------------------------------------------------------

 
II. Program Offerings. The (i) discontinuance of any program set forth in
Section II of the NU Policy Guide, or (ii) making of material changes to, or
failing to follow, the policies set forth in Sections III, IV or V of the NU
Policy Guide that could negatively impact a student’s ability to enter into or
remain in New University’s programs.

 
III.  Tuition.  Tuition reductions below the amounts or ranges, as applicable,
set forth in Section VI of the NU Policy Guide.  For purposes of determining any
Additional Fee Payable as a result of such action,  the Significant Adverse
Impact, if so determined to exist, shall be an amount equal to the total tuition
Revenue that would have been generated by the previous tuition rates based on
the actual number of enrollments in the current Fiscal Year, minus the actual
tuition Revenue that was generated in such Fiscal Year at the then current
reduced tuition rates.  Contributor will be paid the Additional Fee so
determined each Fiscal Year during which nonconforming tuition rates remain in
effect.


IV.  Deviations from Outreach and Admissions Targets.  If, for any Fiscal Year,
New University adopts a New University Budget that includes amounts for Outreach
and Media and Admissions line items that are less than the Target Outreach and
Admissions Spend (or ultimately spends less than contemplated by the Target
Outreach and Admissions Spend).  With respect to this Section IV, no Additional
Fee shall be due to Contributor unless it can show that such deficiency, if
spent, would have yielded Cost Covering Students.  For purposes hereof, a “Cost
Covering Students” means a new student with a lifetime Revenue that is greater
than the marginal costs associated with that student.  Marginal costs consist of
expenses for student acquisition, teaching, academic operations, and student
support.


C. Evaluation Process


The following process shall be followed to determine if a Significant Adverse
Impact has occurred and its magnitude:




I.  Contributor will present an economic case depicting the Significant Adverse
Impact to the Advisory Committee, which will consider the case in good faith,
taking into account, among other things, historical metrics applicable to the
relevant function, to determine whether the Significant Adverse Impact has
occurred, and its magnitude.
 
II.  If the Advisory Committee does not reach a unanimous determination, within
thirty (30) days of the case presentation as to whether the Significant Adverse
Impact occurred, and its magnitude, the New University Board of Trustees will,
in good faith, reasonably consider the case for up to thirty (30) days, taking
into account, among other things, historical metrics applicable to the relevant
function, to determine whether the Significant Adverse Impact has occurred, and
its magnitude.
 
III.  If the New University Board of Trustees does not reach a determination,
within such thirty (30) day period as to whether the Significant Adverse Impact
occurred, and its magnitude, or if either Party concludes, in good faith, that
the New University Board of Trustees’ determination is not reasonable under the
circumstances, then such Party may notify the other of its conclusion.  The
Parties shall then engage the Financial Expert to determine:  (i) whether a
Significant Adverse Impact has occurred, and (ii) the magnitude of the
Significant Adverse Impact, and may jointly meet with, or submit written
materials to, such Financial Expert.  The Financial Expert, whose fees shall be
borne equally by the Parties, shall notify each Party of its determinations in
writing.  If the Financial Expert agrees that a Significant Adverse Impact has
occurred, the magnitude of the Significant Adverse Impact shall be the amount
determined by the Financial Expert (which in any event may not exceed the amount
originally calculated by Contributor in making its economic case).  “Financial
Expert” means the mutually agreed upon, independent professional, with financial
expertise, employed by Allen & Co., with whom the Parties will meet, prior to or
promptly after the Effective Date, for the purpose of familiarizing such
individual with the assumptions and expectations of the Parties made in entering
into the Transfer Agreement and this Agreement, or such successor to that
individual and firm as the Parties approve in writing from time-to-time.
 
IV.  Any determination unanimously agreed upon by the Advisory Committee or made
in accordance with Section III above, will be final and binding upon the Parties
and will not be subject to appeal, absent fraud or manifest error.
 
 
3
Exhibit D – NU Policy Guide Depatures

--------------------------------------------------------------------------------

 
EXHIBIT E


Initial Budget

 
Budget Supplied Separately
 
 
 
 
 

1
Exhibit E-2 – Contributor Support Cost Line Items

--------------------------------------------------------------------------------

 
EXHIBIT F


Reimbursements and Payments


1.         NU Account; Daily Operations.


(a)       NU Account.  New University shall cause all of its Revenue, and (ii)
Contributor shall cause all advances made by it (as Short Term Advances or
Priority Payment Differentials) and all repaid Excess Payments, in each case to
be deposited into a segregated account held in the name of New University for
distribution in strict accordance with the terms of this Agreement (such account
being called the “NU Account”).  No Revenue shall be comingled with funds of
Purdue or of any other Purdue affiliated entity or other Person, unless and
until such Revenue is distributed to New University in accordance herewith.  New
University shall not permit any lien to attach to the NU Account or any
Revenues.


(b)       Cash Transactions.  As part of the finance and accounting related
Support Functions, Contributor shall assist New University in managing the NU
Account, and shall, among other services, process all accounts payable for
Academic Costs and Support Costs and other payments pursuant to this Exhibit F.


(i)        NU Cash Transactions.  New University shall submit to Contributor in
such electronic manner as is reasonably requested, copies of written invoices in
respect of Academic Costs from time-to-time as they are incurred.  Upon receipt
of such invoices, Contributor shall process the payment of such invoices from
funds available in the NU Account (collectively “NU Cash Transactions”).  New
University shall have the right, but not the obligation, to use its own funds,
meaning funds distributed pursuant to the Waterfall Distribution or funds
acquired pursuant to a capital raise or a capital contribution, to pay invoices
relating to Academic Functions instead of using funds from the NU Account, but
until New University is reimbursed from the NU Account for those Academic Costs
paid with New University’s own funds:  (1) such Academic Costs shall be deemed,
under the Distribution Waterfall, to be unpaid and New University shall be
entitled to be paid pursuant to the Distribution Waterfall; and (2) such unpaid
Academic Costs shall not be considered in calculating Excess Payments received
by New University for any applicable period.  New University shall retain
accurate records of Academic Costs that it paid with its own funds.


(ii)       Contributor Cash Transactions.  Contributor shall prepare and deliver
to New University, at the end of each month, a report of Support Costs incurred
during the month just-ended.  Within ten (10) days of delivery of such report to
New University, Contributor shall process from funds available in the NU Account
the payment of such Support Costs (“Contributor Cash Transactions”, and with the
NU Cash Transactions, “Cash Transactions”).  Until Contributor is reimbursed
from the NU Account for Support Costs:  (1) such Support Costs shall be deemed,
under the Distribution Waterfall, to be unpaid and Contributor shall be entitled
to be paid pursuant to the Distribution Waterfall; and (2) such unpaid Support
Costs shall not be considered in calculating Excess Payments received by
Contributor for any applicable period.


(iii)      Records.  The Parties shall maintain accurate records of all
activities of the NU Account, including Cash Transactions, and retain copies of
all submitted invoices, so that they may accomplish the Reconciliations and the
periodic reporting and financial record keeping requirements of this Exhibit F,
including determination of payment of Excess Payments.


(c)       Short Term Advances.  During the first 180 days of the Term, if there
is insufficient cash in the NU Account to cover the projected Academic Costs and
tuition and fee refunds for the upcoming thirty (30) day period, Contributor
will advance to New University, not more often than on a weekly basis, and
within seven (7) days of receipt of written request therefore, such funds as are
needed to make up any projected shortfall in available Revenues in order for New
University to have sufficient cash to pay all Academic Costs and tuition and fee
refunds which then are or will come due in the next thirty (30) day period (such
advances made by Contributor, “Short Term Advances”).  New University shall
include in any request seeking a Short Term Advance a calculation of projected
Academic Costs, tuition and fee refunds and Revenues for the upcoming thirty
(30) day period in such detail as reasonably requested by Contributor.
 
 
1
Exhibit F– Reimbursements and Payments

--------------------------------------------------------------------------------

 


(d)       Excess Payments.  The timing of Cash Transactions described above, and
the timing of payments under the Distribution Waterfall, may result in a Party
receiving payments prior to the time they would otherwise be entitled to such
payment in accordance with the Distribution Waterfall, or payments to which they
are not entitled at all.  Any amounts which a Party receives during a quarter or
Fiscal Year for either:  (i) Academic Costs or Support Costs in excess of the
annual NU Costs Cap or the annual Contributor Support Costs Cap then in effect
(each, as applicable, and as defined in Section 2 below), or (ii) Support Costs,
Contributor Fees or any other type of payment contemplated by this Exhibit F
that has been paid to such Party, but later determined pursuant to a
Reconciliation or otherwise to have been paid not in accordance with the
Distribution Waterfall (and which has not previously been repaid by such Party)
is referred to, together with the amounts described in Section 1(e)(i) (Changes
in Academic Costs) in this Exhibit F, as an “Excess Payment.”  In the case of
New University, Excess Payments shall be paid first, by check for deposit to the
NU Account to the extent of Remainder Payments previously made to New University
and second, by set off or credit as set forth in the Distribution Waterfall
(including, if necessary, during Fiscal Years following the receipt of Excess
Payments); and in the case of Contributor, shall be paid by check for deposit to
the NU Account, in all cases based upon the applicable Agreed Reconciliation
Statement.


(e)       Changes in Costs.


(i)        Changes in Academic Costs.  If the New University Board of Trustees
uses its ultimate authority to increase Academic Costs above that amount which
was recommended by the Advisory Committee (including by expanding the meaning of
Academic Costs, or changing any Academic Cost amounts in a New University Budget
that have been recommended the Advisory Committee, or by resolving any Academic
Cost items in a New University Budget for which there was no agreement by the
Advisory Committee, to the extent such Academic Costs are greater that the
Academic Costs agreed to by Contributor, or if New University otherwise incurs
Academic Costs not contemplated by the Parties (any of the foregoing being
called “Special Academic Costs”), then, to the extent the Special Academic Costs
incurred by New University for any individual program, project, line item or
other matter, exceed, in the aggregate, $2 million, such excess amount shall be
deemed New University Excess Payments irrespective of the NU Costs Cap and
treated as provided in this Exhibit F.  To the extent any other Academic Costs
of New University exceed the NU Costs Cap for any applicable period, such
increased Academic Costs, when incurred by New University, will be reflected in
the calculation of New University Excess Payments, and treated as contemplated
in this Exhibit F.


(ii)       Other Changes in Costs.  If either Party’s costs in performing its
respective functions are materially increased due to a change:  (1) affecting
the higher education field, (2) in applicable Law, (3) in some other manner that
generally affects similarly situated Contributors, or (4) as a result of
circumstances that were not reasonably foreseeable and beyond such Party’s
control, then in each case, the Advisory Committee shall work in good faith to
agree on a revision to the Academic Cost Percentage Limit or the Non-Brand
Support Cost Percentage Limit, as applicable, to reflect the increased costs to
perform such services.  In addition, if a material increase in the cost of
performing a Support Function results from an action or omission by New
University, that is not agreed to by Contributor, and that changes the nature of
the Support Function or the manner in which it must be performed, then the
Advisory Committee shall consider an appropriate increase in the Non-Brand
Support Cost Percentage Limit in light of such cost increase.  If the Advisory
Committee does not reach a unanimous determination regarding an appropriate
increase to the Non-Brand Support Cost Percentage Limit, the Parties will use
their commercially reasonable efforts to resolve the matter through good faith
negotiations, first through discussions between designated officers having
appropriate authority to resolve such matters, and, if such officers cannot
resolve the matter within 30 days, through discussions between the Parties’
chief executives.  If the Parties have not been able to reach agreement within
60 days of the date on which the Advisory Committee first considered this issue,
the Parties shall resolve this issue pursuant to Section 10.2(e) of the
Agreement (Resolution).  The Independent Accounting Firm shall consider in
resolving such matter, among other things, a Party’s rationale, and the
underlying assumptions, relating to the need to increase reimbursement or
payment of Costs and, in the case of Contributor, the absence of final approval
over budgetary matters or expenditures.
 
2
Exhibit F– Reimbursements and Payments

--------------------------------------------------------------------------------



2.         Phase I - Payment Structure - First 60 Months.  In setting forth the
following payment structure, the Parties acknowledge that, on the Effective Date
of this Agreement, or at such other time thereafter as may be mutually agreed by
the Parties, Contributor is making to New University, in lieu of any obligation
to pay or right to receive a Priority Payment Differential for the quarterly
periods in New University’s Fiscal Years ending June 30, 2019 and June 30, 2020,
the Immediate Advance.  For the period of the Term commencing on the Effective
Date and ending 60 months following the Effective Date, each quarter, cash in
the NU Account shall be distributed to New University and Contributor pursuant
to the following terms and priorities, payable on the Business Day following,
and based upon the Agreed Reconciliation Statement reflecting the amount of such
payments.  Defined terms used in this Section 2 are set forth below.


(a)       first, to New University, unpaid Academic Costs (other than Excess
Payments)  incurred in the applicable period, up to the NU Costs Cap, plus any
Unpaid NU Funds;


(b)       second, to New University, the New University Efficiency Payment
earned for the just-ended Fiscal Year (or portion thereof), if any, and any
unpaid New University Efficiency Payment earned in prior Fiscal Years (if any),
minus an amount required to set off any outstanding unpaid Excess Payments then
owed by New University;


(c)       third, but only with respect to quarterly periods in New University’s
Fiscal Years ending June 30, 2018, 2021, 2022 and 2023, to New University, the
Priority Payment (taking into account Contributor’s obligation to advance any
required Priority Payment Differential for those quarters), minus (to the extent
not considered in calculating the Priority Payment Differential for such
applicable period) an amount required to set off any unpaid Excess Payments then
owed by New University;


(d)       fourth, to Contributor, any unpaid Support Costs incurred during the
applicable period up to the Contributor Support Costs Cap, plus any Unpaid
Contributor Funds;


(e)       fifth, to Contributor, but only to the extent of Available Cash, the
Contributor Efficiency Payment earned for the just-ended Fiscal Year (or portion
thereof) and any unpaid Contributor Efficiency Payment earned in prior Fiscal
Years (if any);


(f)        sixth, to Contributor, but only to the extent of Available Cash, a
Contributor Fee based upon the actual Revenues of the quarter just-ended, plus
all Unpaid Contributor Fees up to, but not exceeding, the Fee Accrual Cap;


(g)       seventh, to Contributor, but only to the extent of Available Cash, any
unpaid balance of the Immediate Advance; and


(h)       finally, to New University, but only to the extent of Available Cash,
all remaining funds after retention of amounts applied in respect of any
remaining Excess Payments then owed by New University (a “Remainder Payment”).


For purposes of this Exhibit F, the following terms shall be defined as follows:


“Academic Costs” means the line item costs set forth in Exhibit E-1 which have
been incurred by New University during the applicable period in performing
Academic Functions under this Agreement.

 
3
Exhibit F– Reimbursements and Payments

--------------------------------------------------------------------------------

 
“Agreed Reconciliation Statement” is a Reconciliation Statement prepared
pursuant to Section 4 below for the applicable period and:  (1) that neither
Party objects to by providing the other with written notice (specifying therein
the details of such objection), within 15 days of receipt of the Reconciliation
Statement, or (2) as to which the Parties have mutually resolved any disputes,
or (3) which is finalized pursuant to Section 10.2(e) of the Agreement
(Resolution) with respect to objections raised under clause (1) above.  An
Agreed Reconciliation Statement for which the Parties have previously made
payments and adjustments pursuant to the Distribution Waterfall may be further
adjusted solely pursuant to Section 10.2(d) of the Agreement (Examination;
Notice; Disputes) and Section 10.2(e) of the Agreement (Resolution) and such
Statement, if adjusted pursuant to these provisions shall be the “Agreed
Reconciliation Statement”.


“Applicable Interest” means four percent (4%) per annum (calculated on a 360 day
year) for the period commencing on the date a payment is required to be paid
under this Agreement through (and including) the date such payment occurs.


“Applicable Period” means the quarterly or annual period corresponding with the
applicable Reconciliation Statement, as described in Section 4 below
(Reconciliations and Principles of Calculation).


“Available Cash” means the cash balance in the NU Account as of the date of a
distribution, minus the amount of cash deficiencies, if any, projected for the
next six (6) month period based on the New University Budget then in effect for
the applicable period.


“Brand Costs” means, with respect to each applicable period, the actual Support
Costs incurred during the applicable period for brand advertising, marketing and
media activities associated with New University.


“Contributor Efficiency Payment” means a payment determined annually as part of
the Year End Reconciliation, equal to the product of “A” multiplied by “B”,
where such product is a positive number, and:


“A” is an amount equal to:  (1) budgeted Support Costs divided by budgeted
Revenue, in each case, at the beginning of a Fiscal Year minus (2) actual
Support Costs divided by actual Revenue, in each case, for such Fiscal Year; and


“B” is an amount equal to the product of 20% of actual Revenue for such Fiscal
Year.


By way of illustration only, if, for the applicable Fiscal Year:
--Budgeted Support Costs at the beginning of such Fiscal Year were:  $350M
--Budgeted Revenues at the beginning of such Fiscal Year were:  $800M
--Actual Support Costs for such Fiscal Year were:  $360M
--Actual Revenues for such Fiscal Year were:  $850M
Then:
A
=
(budgeted Support Costs / budgeted Revenue) minus (actual Support Costs / actual
Revenue)
 
=
($350M/$800M) - ($360M/$850M)
 
=
(0.4375) - (0.4235)
 
=
0.014
and
   
B
=
(0.20) x (actual Revenue)
 
=
(0.20) x ($850M)
 
=
$170M

And the amount of Contributor Efficiency Payment 
=
A x B
 
=
(0.014) x ($170M)
 
=
$2.38M


“Contributor Fee” means 12.5% of actual Revenues of the quarter just-ended
through June 30, 2022 and thereafter, 13% through the Fiscal Year ending June
30, 2027, and thereafter 12.5% for the remainder of the Term.
 
4
Exhibit F– Reimbursements and Payments

--------------------------------------------------------------------------------

 
“Contributor Non-Brand Costs Cap” means: (a) when determined as of the
quarter-end of any quarter other than the fourth quarter, an amount equal to the
most recently revised annual forecasted Revenue multiplied by the applicable
Non-Brand Support Cost Percentage Limit based on the level of Revenue in the
table below, and (b) when determined as of the end of the fourth quarter, an
amount equal to the actual Revenue for the Fiscal Year just-ended multiplied by
the applicable Non-Brand Support Cost Percentage Limit based on the level of
Revenue in the table below.


Projected Revenue
Non-Brand Support Cost Percentage Limit
[***]
[***]
[***]
[***]
[***]
[***]


* This information has been omitted pursuant to a request for confidential
treatment and has been filed separately with the Securities and Exchange
Commission.


“Contributor Support Costs Cap” means, for any applicable period, the sum of: 
(i) Contributor Non Brand Costs Cap, plus (ii) the actual Brand Costs incurred
during the applicable period.


“Fee Accrual Cap” means for each of the partial Fiscal Year ending June 30, 2018
and the Fiscal Year ending June 30, 2019, 20% of that Fiscal Year’s total
Contributor Fee (but not exceeding the amount of the Unpaid Contributor Fee for
that year) (“20% Allowable Carryover”).  Thereafter, for each of New
University’s Fiscal Years, additional unpaid Contributor Fees may be accrued but
only to the extent that the accrual for any additional Fiscal Year does not
exceed the lesser of:  (a) the sum of the 20% Allowable Carryover for:  (i) the
then current Fiscal Year and (ii) the most recent applicable Fiscal Year; and
(b) 50% of the then current Fiscal Year’s Contributor Fee.


“Immediate Advance” means the advance to be made by Contributor to New
University on the Effective Date of this Agreement, or at such other time
thereafter as may be mutually agreed by the Parties, in the amount of $20
million as described above in this Exhibit F, Section 2. Such advance shall be
in lieu of any Contributor obligation to pay, or New University right to
receive, a Priority Payment Differential for the quarterly periods in New
University’s Fiscal Years ending June 30, 2019 and June 30, 2020. This advance
shall be non-interest bearing and shall not be included in the definition of
Unpaid Contributor Funds.


“New University Efficiency Payment” means a payment determined annually as part
of the Year End Reconciliation, equal to the product of “A” multiplied by “B”,
where such product is a positive number, and:


“A” is an amount equal to:  (1) budgeted Academic Costs divided by budgeted
Revenue, in each case, at the beginning of a Fiscal Year minus (2) actual
Academic Costs divided by actual Revenue, in each case, for such Fiscal Year;
and


“B” is an amount equal to the product of 20% of actual Revenue for such Fiscal
Year.


By way of illustration only, if, for the applicable Fiscal Year:
--Budgeted Academic Costs at the beginning of such Fiscal Year were:  $208M
--Budgeted Revenues at the beginning of such Fiscal Year were:  $650M
--Actual Academic Costs for such Fiscal Year were:  $195M
--Actual Revenues for such Fiscal Year were:  $650M
Then:
A
=
(Budgeted Academic Costs / budgeted Revenue) minus (actual Academic Costs /
actual Revenue)
 
=
($208M/$650M) - ($195M/$650M)
 
=
(0.32) - (0.30)
 
=
0.02
and
   
B
=
(0.20) x (actual Revenue)
 
=
(0.20) x ($650M)


 

 
=
$130M

And the amount of New University Efficiency Payment 
=
A x B
 
=
(0.02) x ($130M)
 
=
$2.6M

 
 
5
Exhibit F– Reimbursements and Payments

--------------------------------------------------------------------------------

 
“NU Costs Cap”  means:  (a) when determined as of the quarter-end of any quarter
other than the fourth quarter, an amount equal to the most recently revised
annual forecasted Revenue multiplied by the applicable Academic Cost Percentage
Limit based on the level of Revenue in the chart below, and (b) when determined
as of the end of the fourth quarter, an amount equal to the actual Revenue for
the Fiscal Year just-ended multiplied by the applicable Academic Cost Percentage
Limit based on the level of Revenue in the table below.


Annual Revenue
Academic Cost Percentage Limit
[***]
[***]
[***]
[***]
[***]
[***]


* This information has been omitted pursuant to a request for confidential
treatment and has been filed separately with the Securities and Exchange
Commission.


“Priority Payment” means $10 million for each twelve (12) month period during
the first sixty (60) months of the Term (other than the twelve (12) month
periods ending June 30, 2019 and June 30, 2020), payable quarterly in arrears in
the amount of $2.5 million per quarter (and prorated for any period less than a
quarter), payable from cash in the NU Account and taking into account
Contributor’s payment of any Priority Payment Differential.  For the sake of
clarity, on a Fiscal Year basis, the quarterly installment of the Priority
Payment to be made for the final quarter of Fiscal Year 2018 shall equal $2.5
million, the quarterly installments of the Priority Payment to be made for
Fiscal Years 2021 and 2022 shall total $10 million in each such Fiscal Year, and
the quarterly installments of the Priority Payment to be made for Fiscal Year
2023 shall total $7.5 million.


“Priority Payment Differential” means, to the extent there is insufficient cash
in the NU Account to distribute to New University the Priority Payment when due,
the amount of such insufficiency which Contributor shall be obligated to advance
to the NU Account in order to cover any insufficiency, minus an amount required
to set off any outstanding unpaid Excess Payments then owed by New University.
 
“Support Costs” means the line item costs set forth in Exhibit E-2 which have
been incurred by Contributor (or any of its Affiliates) through the applicable
period in performing the Support Functions under this Agreement.


“Unpaid Contributor Fees” means Contributor Fees that were not paid pursuant to
the Distribution Waterfall due to Available Cash at the time due, together with
Applicable Interest.


“Unpaid Contributor Funds” means the aggregate of the following sums with
respect to which Contributor was entitled to payment pursuant to the
Distribution Waterfall had there been sufficient cash but with respect to which
Contributor has not been reimbursed or paid, together with Applicable Interest
for each such payment:  (a) Support Costs, (b) Short Term Advances (less, to the
extent of any Short Term Advances, a one-time reduction in an amount equal to
the Deferred Revenue Adjustment), (c) advances of any Priority Payment
Differential, and (d) Deposit Credits to the extent not used for payment
pursuant to Section 5 below (Deposit Credits).  No unpaid Contributor Efficiency
Payment shall be part of Unpaid Contributor Funds.


“Unpaid NU Funds” means any Academic Costs for which New University was entitled
to payment pursuant to the Distribution Waterfall had there been sufficient
cash, and which have not been paid, together with Applicable Interest.  No
unpaid New University Efficiency Payment shall be part of Unpaid NU Funds.
 
3.         Phase II - Payment Structure - After 60 Months.  Commencing on the
date following the 60th month following the Effective Date and continuing for
the balance of the Term, cash in the NU Account shall be distributed to New
University and Contributor in the same order and manner, calculated in the same
way, and subject to the same terms and limitations, as set forth in Section 2
(Phase 1 - Payment Structure - First 60 Months) of this Exhibit F with the
following exceptions:

 
6
Exhibit F– Reimbursements and Payments

--------------------------------------------------------------------------------

 


(a)       Cessation of Priority Payments.  New University shall cease to be
entitled to receive any Priority Payment, and Contributor shall have no
obligation to advance any Priority Payment Differential; and


(b)       NU Upfront Payment.  Following payment to Contributor of its
Contributor Efficiency Payment for the Fiscal Year just-ended, New University
shall be entitled to receive, only to the extent of Available Cash, an annual
payment in an amount equal to ten percent (10%) of Remaining Revenue, less any
unpaid Excess Payments then owed by New University (the “NU Upfront Payment”). 
The term “Remaining Revenue” for any Fiscal Year means the amount of total
Revenues earned during that Fiscal Year, minus the sum of the following payments
made during the Fiscal Year or based on the Year End Reconciliation:  New
University Academic Costs for the Fiscal Year just-ended (or portion thereof),
New University Efficiency Payments (if any), Contributor Support Costs and
Contributor Efficiency Payment (if any).


4.         Reconciliations and Principles of Calculation.  The following
provisions, together with the terms of Article 10 of the Agreement, shall apply
to the calculation and reconciliation of payments made under this Exhibit F.


(a)       Reconciliations.  Because the Parties intend for funds in the NU
Account to be distributed strictly in accordance with the priorities and terms
set forth in Section 2 above (Phase I - Payment Structure - First 60 Months)
and Section 3 above (Phase II - Payment Structure - After 60 Months) of this
Exhibit F, the Parties shall, at the times set forth in this Section below,
reconcile all payments contemplated by this Exhibit, either made to, or from,
the NU Account, including all Revenue and distributions, as well as all Academic
Costs and Support Costs incurred during the applicable period, and any amounts
constituting set offs, credits and advances, during the just completed
applicable period (“Reconciliations”).  Reconciliations shall take into account
funds distributed and payments made based on Reconciliations performed for prior
applicable periods of the same Fiscal Year (and, if applicable, pursuant to the
Distribution Waterfall, for prior Fiscal Years (or portions thereof)).  A
statement reflecting the results of each Reconciliation (“Reconciliation
Statement”) shall be prepared and agreed to by the Parties as provided in this
Section, detailing the discrepancies between the amounts received by, and
amounts owed to, a Party, and any resulting payment obligation of either Party,
pursuant to this Exhibit F, including Section 1(d) above (Excess Payments),
during the applicable period to which such Reconciliation relates.  Quarterly
and Fiscal Year End Reconciliations shall be based on the applicable financial
Books and Records maintained as required by this Agreement, and the Parties
shall not delay preparation of Reconciliations until Audited Financial
Statements are prepared.  Any disputes regarding quarterly and Fiscal Year End
Reconciliations will be resolved pursuant to Section 10.2(d) (Examination
Notice; Disputes) and Section 10.2(e) (Resolution) of the Agreement.


(i)        On a quarterly basis, a reconciliation of Cash Transactions shall be
made to determine whether, and to what extent, a Party may have received more
funds than permitted by this Exhibit through such quarter, including whether: 
(1) New University may have received Excess Payments pursuant to Section 1(b)
(Cash Operations) of this Exhibit F on account of the then applicable NU Costs
Cap for Academic Costs or under Section 1(e)(i) (Changes in Academic Costs) of
this Exhibit F, or (2) Contributor may have received Excess Payments on account
of the applicable Contributor Support Costs Cap for Support Costs (as described
in Section 2 above) or monthly payments of the Contributor Fee, or (3) Excess
Payments were properly paid, set off or credited during the just completed
quarter.  The Reconciliation also shall reflect application of Unpaid NU Funds,
Unpaid Contributor Funds, unpaid balance of the Immediate Advance, if any, and
the balance of such Unpaid NU Funds, Unpaid Contributor Funds and unpaid
Immediate Advance as of the end of such quarter.  Except with respect to the
last calendar quarter of each Fiscal Year (which is covered by Section 4(a)(ii)
below), the quarterly Reconciliation shall be completed within 10 days of the
end of each quarter during the Term (and 10 days following the last day of the
Term).  Based on the quarterly Reconciliation, the Parties shall calculate the
Excess Payments, if any, paid to a Party during the applicable Fiscal Year (or
portion thereof).  In addition, each quarter the Parties may agree to increase a
Party’s outstanding Excess Payment amount based on then current spending and
Revenue projections, even though the NU Cost Cap and Contributor Services Cost
Cap, as applicable, determined as of the end of such quarter, has not been
exceeded.
 
7
Exhibit F– Reimbursements and Payments

--------------------------------------------------------------------------------


 
(ii)       Within 30 days of the end of each Fiscal Year during the Term, a (1)
Reconciliation of Cash Transactions shall be made for the quarter just-ended to
make the same determination described in Section 4(a)(ii) above, and (2) a full
Fiscal Year Reconciliation also shall be made based on the Fiscal Year end
numbers reflecting for such Fiscal Year (or portion thereof) all Revenue earned,
all distributions from the NU Account made, including all Priority Payments and
Contributor Fees, all advances made by Contributor as Short Term Advances, as
the Immediate Advance or as the Priority Payment Differential, all Deposit
Credits applied pursuant to Section 5 (Application of Deposit Credits) below,
all Support Costs paid by Contributor with its own funds, all Academic Costs
incurred by New University (and the applicable NU Costs Cap on such Academic
Costs), all Support Costs incurred by Contributor (and the applicable
Contributor Costs Cap on such Support Costs), all other payments made to either
Party and such other information as the Parties require in order to determine if
each of New University and Contributor received the accurate amount of funds due
it pursuant to the terms of this Exhibit F (“Year End Reconciliation”).   Based
on the Year End Reconciliation, the Parties shall “true-up” all payments made
pursuant to this Exhibit F during the Fiscal Year just-ended in order to assure
that each Party receives the amounts to which it is entitled under the
Distribution Waterfall and, to the extent either Party has received Excess
Payments such Excess Payments shall be repaid pursuant to Section 1(d) (Excess
Payments) of this Exhibit F.


(iii)      Although the Parties may have completed preparation of, and exchanged
payments or credits pursuant to, an Agreed Reconciliation Statement, the Parties
retain the right to examine the Books and Records of the other Party relating to
such Agreed Reconciliation Statement only during the period and pursuant to the
terms described in Section 10.2 of this Agreement.  If any such examination
results in an adjustment to such Agreed Reconciliation Statement, then such
Statement shall be revised to reflect such adjustment and the term “Agreed
Reconciliation Statement” shall mean such Agreed Reconciliation Statement as
finally adjusted pursuant to Sections 10.2(d) and (e) of this Agreement.


(iv)      All payments pursuant to the Distribution Waterfall shall be made on
the Business Day following the date upon which a Reconciliation Statement first
becomes an Agreed Reconciliation Statement.  Any payments pursuant to the
Distribution Waterfall required by adjustments (if any) made pursuant to
Sections 10.2(d) and (e) of this Agreement shall be made on the Business Day
following such Agreed Reconciliation Statement is adjusted.


(b)       Calculation of Payments; Process.  In calculating distributions of
Available Cash pursuant to this Exhibit F, the following principles and
procedures shall apply:


(i)        All amounts (both actual and budgeted) shall be calculated based on
GAAP, consistently applied by each of the Parties in accordance with the agreed
principles set forth on Exhibit G (“Agreed Principles”).  In making any
calculation contemplated by this Agreement, and, without limitation, for
purposes of Section 10.2(d) (Examination Notice; Disputes) and Section 10.2(e)
(Resolution) of this Agreement, the Parties (or any other third party engaged
pursuant to this Agreement) shall first apply the Agreed Principles and then, to
the extent that the Agreed Principles do not provide guidance, GAAP consistently
applied by the applicable Party in the manner used by Kaplan University as of
the Effective Date.
 
(ii)       New University and Purdue each agree that during:  (1) any period
during which any Party has a right to reimbursement or payment under this
Exhibit F; (2) any period during which an Early Termination Fee or a
Post-Initial Term Fee is being paid or is payable; or (3) any Teach-Out Period,
it will not change its accounting policies or accounting principles, including
those that affect revenue recognition.
 
8
Exhibit F– Reimbursements and Payments

--------------------------------------------------------------------------------



(iii)      All amounts that apply to a period of less than a Fiscal Year shall
be prorated for any portion of a Fiscal Year for which the payment applies.  All
quarterly payments that apply to a period of less than a quarter shall be
prorated for any portion of a quarter for which the payment applies.


(c)       Unpaid Funds and Other Financial Reports.  No later than 30 days after
the start of each Fiscal Year during the Term, each of New University and
Contributor shall provide the other a statement setting forth the amount of NU
Unpaid Funds and Contributor Unpaid Funds, respectively, through the end of the
just completed Fiscal Year, together with detail showing the specific unpaid
amounts and the date from which Applicable Interest began to accrue on each such
amount (each, an “Unpaid Funds Report”).  In addition, the Parties shall develop
and exchange such other Financial Reports containing such information and
presented in such manner as is mutually agreeable to the Parties from
time-to-time.  Any disputes regarding Financial Reports will be resolved
pursuant to Section 10.2(d) (Examination Notice; Disputes) and Section 10.2(e)
(Resolution) of this Agreement.


5.         Application of Deposit Credits.  The Parties agree that pursuant to
the Transfer Agreement, Contributor transferred to New University certain leases
to real property on which on-ground Campuses are located, and that the rent
deposits set forth on Exhibit H were made by Contributor under such leases prior
to their transfer (“Deposit Credits”).  The Parties further acknowledge and
agree that, although the deposits under such leases were transferred to New
University pursuant to the Transfer Agreement, Contributor received, in lieu of
cash, a credit in an amount equal to the Deposit Credits for use as credit
against payments of any Short Term Advance, the Immediate Advance, or any
Priority Payment Differential.  So long as any Deposit Credits remain
outstanding, such Deposit Credits shall be Unpaid Contributor Funds.
 
9
Exhibit F– Reimbursements and Payments

--------------------------------------------------------------------------------

 
EXHIBIT G


Agreed Principles


References in this Exhibit to “current methodology” and “current policy” means
the methodologies and policies utilized by Kaplan University immediately prior
to the Effective Date, which methodologies and policies shall apply regardless
of future changes to accounting rules or practices.


Accounts Receivable
Accounts Receivable (A/R) shall be calculated on an earned basis, consistent
with the Revenue Recognition principle as noted below, net of the allowance for
doubtful accounts reserve.  The A/R reserves will be calculated using current
methodology updated for quarterly or annual historical analysis updates. 
Receivables will be written off for non-payment when an account reaches 120 days
since last date of attendance (for online students), and 135 days since the last
payment date.


Inventory
Inventory shall be updated annually based on school physical counts.


Restricted Cash
Cash held for student credit balances shall be recorded as restricted cash. 
Cash held in federal funds or state grant accounts shall be recorded as
restricted cash with an offsetting amount recorded as a current liability (Cash
Held for Students).


Fixed Assets
Fixed Assets are recorded for items purchased with a life of greater than one
year and a value over $5,000.  Fixed assets shall be amortized or depreciated
over the standard useful life as per current policy.


Accrued Payroll
Accrued Payroll shall be recorded on business days worked but not yet paid as of
each month-end.


Accrued Vacation
Adjustments for Accrued Vacation will be recorded annually for employees who are
allowed to carry over vacation from one year to the next.  If an event occurs in
an interim period which would result in material adjustments to Accrued
Vacation, such adjustments will be made monthly.


Accrued Bonus
Accrued Bonuses will be recorded ratably on a monthly basis over the Fiscal Year
based on the latest best estimate of annual operating performance and resulting
payouts.


Other Accruals
Other accruals shall be recorded when services or tangible items have been
received and payment has not been made.


Deferred Rent
Deferred Rent shall be recorded monthly on a straight line basis over the lease
term including rent escalation and sales taxes.


Deferred Revenue
Deferred Revenue shall be calculated by netting earned Revenue from payments
received and adjustments for any tuition cap deferral consistent with the
current methodology.  Credit balances in Accounts Receivable shall be re-classed
to Deferred Revenue.


 
1
Exhibit G – Agreed Principles

--------------------------------------------------------------------------------

 
Revenue Recognition
Revenue shall be recognized as earned on a daily basis (calendar days).  If
applicable, any cap placed on tuition will be netted against Revenue, estimated
on a cohort basis using historical completion rates, and amortized on a straight
line basis.  Revenue is not recognized until a student has completed the
commitment period (generally the first three weeks for new students in
applicable programs).  Scholarships or grants, as applicable, are netted against
Revenue and recognized ratably on a monthly basis.
 
 
 
 
 
 
 
 
 
 
 
 
2
Exhibit G – Agreed Principles

--------------------------------------------------------------------------------

 
EXHIBIT H


Deposit Credits
 
 

   
Lease
Expiration Date
 
Deposit return
date
           
Davenport
   
84,750.00
 
12/31/18
Concord Law - KU Century Center, CA
   
4,396.00
 
8/31/17

 
 
 
 
 
 
1
Exhibit H – Deposit Credits

--------------------------------------------------------------------------------

 
EXHIBIT I-1


Form of Early Termination Note


SECURED PROMISSORY NOTE


FOR VALUE RECEIVED, and subject to the terms and conditions set forth herein,
Purdue University Global, Inc., an Indiana nonprofit, public benefit corporation
(“New University”), hereby unconditionally promises to pay to the order of
[Kaplan Higher Education, LLC] or its assigns (“Noteholder”), the principal
amount of [INSERT AMOUNT OF EARLY TERMINATION FEE], together with all accrued
interest thereon, as provided in this Secured Promissory Note (as may be
amended, this “Note”).
 

1.
Definitions.  Capitalized terms used in this Note have the meanings set forth in
Exhibit A (Definitions).




2.
Principal Payments; Optional Prepayments.



2.1      Principal Payment Dates.  The principal amount of this Note shall be
payable by New University to Noteholder in Forty (40) equal consecutive
quarterly installments of $[AMOUNT].  The first quarterly installment shall be
payable on ________, 20__, and quarterly installments shall be payable
thereafter on the [__th] day of the first month of each subsequent quarter
(each, a “Payment Date”) through and including ________, 20__ (the “Maturity
Date”).  On the Maturity Date, all amounts outstanding under this Note,
including all accrued and unpaid interest and all other amounts payable under
the Note, shall be due and payable in full.


2.2      Optional Prepayment.  New University may prepay this Note in whole or
in part at any time or from time to time without penalty or premium by paying
the principal amount to be prepaid together with accrued interest thereon
through the date of prepayment.  No prepaid amount may be reborrowed.



3.
Interest Payments.



3.1      Applicable Interest Rate.  The outstanding principal amount of this
Note (together with all accrued and unpaid interest and other amounts payable
under the Note) shall bear interest at the Applicable Interest Rate from the
date of this Note through and including the date on which this Note is paid in
full, whether at maturity, upon acceleration, by prepayment or otherwise.  The
term “Applicable Interest Rate” means LIBOR plus two percent (2.0%), compounded
quarterly, unless Noteholder shall have determined in its reasonable discretion
and provided written notice to New University that, by reason of circumstances
affecting the interbank Eurodollar market or otherwise, LIBOR cannot be
determined as provided in this Note, in which case the Applicable Interest Rate
shall be Prime plus two percent (2.0%), compounded quarterly, until such time
that Noteholder provides written notice to New University that LIBOR can again
be determined as provided in this Note.  All computations of interest shall be
made on the basis of a year of 360 days, comprised of twelve 30-day months, and
the actual number of days elapsed.  Noteholder’s computation of the Applicable
Interest Rate shall be conclusive and binding on New University for all
purposes, absent manifest error.


3.2      Interest Payment Dates.  Interest shall be payable quarterly in arrears
by New University to Noteholder at the Applicable Interest Rate on each Payment
Date.


3.3      Default Interest.  Notwithstanding any provision of this Note to the
contrary, if any amount payable hereunder is not paid when due (without regard
to any applicable grace periods) and during the pendency of any other Event of
Default, whether at stated maturity, by acceleration or otherwise, such overdue
amount shall bear interest at the Applicable Interest Rate plus five percent
(5%), compounded quarterly (the “Default Rate”) from the date of such
non-payment until such amount is paid in full.
 


1
Exhibit I-1 – Form of Early Termination Note

--------------------------------------------------------------------------------

 
3.4      Interest Rate Limitation.  In the event interest as computed hereunder
would otherwise exceed the highest rate permitted under applicable Law, then
notwithstanding any provision of this Note to the contrary: (a) the interest
rates hereunder will be reduced to the maximum rate permitted under applicable
Law; (b) such excess amount shall be first applied to any unpaid balance owed by
New University in the manner set forth in Section 4.2; and (c) if there is any
remaining excess, Noteholder shall promptly refund such excess amount to New
University and the provisions hereof shall be deemed amended to provide for such
permissible rate.



4.
Payment Mechanics.



4.1      Manner of Payments.  All payments due under this Note shall be made in
lawful money of the United States no later than 12:00 p.m. (Central time) on the
date on which such payment is due by wire transfer of immediately available
funds to Noteholder’s account at the bank specified by Noteholder in writing to
New University from time to time.


4.2      Application of Payments.  All payments made hereunder shall be applied
first to the payment of any fees or permitted charges outstanding hereunder,
second to accrued interest, and third to the payment of the principal amount
outstanding under this Note.  In the case of prepayments of principal, prepaid
amounts shall be applied (a) first to the quarterly installment of principal due
on the final Payment Date; and (b) thereafter, in reverse chronological order,
to the quarterly installments of principal due on each Payment Date before the
final Payment Date.


4.3      Business Day Convention.  Whenever any payment to be made hereunder
shall be due on a day that is not a Business Day, such payment shall be made on
the next succeeding Business Day and such extension will be taken into account
in calculating the amount of interest payable under this Note.


4.4      Rescission of Payments.  If at any time any payment made by New
University under this Note is rescinded or must otherwise be restored or
returned upon the insolvency, bankruptcy or reorganization of New University or
otherwise, New University’s obligation to make such payment under this Note
shall be reinstated as though such payment had not been made.
 
5.   Security Agreement; New Collateral; Guaranty.  New University’s payment and
performance obligations hereunder are secured by a continuing first priority
security interest in, and a right to set off against, substantially all of the
existing and hereinafter acquired assets of New University and its Subsidiaries
(the “Collateral”) in accordance with the Security Agreement, dated as of the
date of this Note, by and between (and in form and substance reviewed in advance
by and reasonably satisfactory to each of) New University and Noteholder (as may
be amended, the “Security Agreement”), which security interest amends and
restates (but does not novate) the continuing security interest previously
granted to Noteholder by New University under Section 14.2(b) and Exhibit I-3 of
the Support Agreement.  Until all amounts outstanding under this Note have been
paid in full, New University shall, and shall cause its Subsidiaries to,
promptly:  (a) execute and deliver to Noteholder such supplements or amendments
to this Note and the Security Agreement and such other documents and instruments
as are required by this Note or the Security Agreement, or that are otherwise
necessary or advisable, in each case to grant to Noteholder and thereafter
maintain a perfected first priority security interest in all Property (including
Equity Interests of Subsidiaries) owned by New University or any of its
Subsidiaries on the date of this Note or owned or acquired by and of them after
the date of this Note; and (b) take all other actions contemplated by this Note
and the Security Agreement, or that are otherwise necessary or advisable, in
each case to grant to Noteholder and thereafter maintain a perfected first
priority security interest in all Property (including Equity Interests of
Subsidiaries) owned by New University or any of its Subsidiaries on the date of
this Note or owned or acquired by and of them after the date of this Note. 
Fifty percent (50%) of the principal amount of this Note is being guaranteed by
[Purdue or another third party guarantor acceptable to Noteholder] (“Guarantor”)
pursuant to the Guaranty, dated as of the date of this Note, made by Guarantor
in favor of Noteholder (and in form and substance reviewed in advance by and
reasonably satisfactory to each of) Guarantor and Noteholder (as may be amended,
the “Guaranty”).1 2
 
 

--------------------------------------------------------------------------------

1 References to the Guaranty in this Note will need to be modified if a letter
of credit will be provided instead of a guaranty as contemplated by the Support
Agreement.
2 The Guaranty will include a covenant prohibiting Purdue and its Affiliates
from creating a new U.S degree-granting online institution (a) designed to serve
adult learners and other non-traditional students in the U.S. or
internationally, or (b) otherwise targeting the same student profile as ED
Institution, in each case until this Note has been paid in full.  The Guaranty
will also provide for Guarantor’s guarantee to remain equal to 50% of the
original principal amount of this Note irrespective of any pay-down of the
outstanding principal balance hereunder until less than 50% of the original
principal amount of this Note is outstanding, at which time, Guarantor’s
guarantee will be equal to the amount of the Note outstanding from time-to-time.
 
2
Exhibit I-1 – Form of Early Termination Note

--------------------------------------------------------------------------------

 
 

6.
Affirmative Covenants.



6.1      Financial Statements.  Until all amounts outstanding under this Note
have been paid in full, New University shall furnish or, as applicable, cause to
be furnished, the following to Noteholder:


    (a)        Annual Financial Statements.  As soon as available, but in any
event within 120 days after the end of each fiscal year of New University, a
copy of the annual audit report of New University and its Subsidiaries for such
year including a copy of the audited consolidated and consolidating balance
sheet of New University and its Subsidiaries as at the end of such year and the
related audited consolidated and consolidating statements of income and of cash
flows for such year, setting forth in each case in comparative form the figures
for the previous year, together with an opinion as to such audit report of
independent certified public accountants of nationally recognized standing
reasonably acceptable to Noteholder which does not contain a “going concern” or
similar qualification or exception, or qualification arising out of the scope of
the audit.


    (b)        Quarterly Financial Statements.  As soon as available, but in any
event not later than forty-five (45) days after the end of each of the first
three quarterly periods of each fiscal year of New University, the unaudited
consolidated and consolidating balance sheet of New University and its
Subsidiaries as at the end of such quarter and the related unaudited
consolidated and consolidating statements of income and of cash flows for such
quarter and the portion of the fiscal year through the end of such quarter,
setting forth in each case in comparative form the figures for the previous year
and preceding quarter, certified by New University’s Chief Financial Officer as
being fairly stated in all material respects (subject to normal year-end
accounting adjustments).


    (c)        Preparation under GAAP.  The financial statements called for by
this Section 6.1 shall be prepared in accordance with GAAP, applied consistently
throughout the periods specified therein and with prior periods (except for the
absence of footnotes in the quarterly financial statements), and fairly present,
in all material respects, the combined financial position and results of
operations of New University and its Subsidiaries as of the dates set forth
therein or the periods then ended.


    (d)        Additional Certifications; Additional Information.  New
University’s Chief Financial Officer shall furnish a signed compliance
certificate to Noteholder on each date that financial statements are delivered
to Noteholder under this Section 6.1:  (i) setting forth the aggregate
outstanding amount of Indebtedness of New University and its Subsidiaries on a
consolidated basis and the calculation thereof, as of the last day of the
applicable fiscal year or fiscal quarter; and (ii) stating that, to the best of
the certifying Person’s knowledge, during the applicable fiscal year or fiscal
quarter, (y) New University has performed in all material respects all covenants
and other agreements in this Note and the Security Agreement to be performed by
it, or if, in the opinion such certifying Person, New University has not so
performed, a statement as to the nature of any such failures to perform; and (z)
no Default or Event of Default has occurred, or if a Default or Event of Default
has occurred, a statement as to the nature thereof and whether, as of the date
of such compliance certificate, such Default or Event of Default is continuing. 
New University shall furnish to Noteholder such other information respecting the
business, condition (financial or otherwise), operations, performance,
properties or prospects of New University or any of its Subsidiaries as
Noteholder may from time to time reasonably request in writing.
 


3
Exhibit I-1 – Form of Early Termination Note

--------------------------------------------------------------------------------

 
6.2      Maintenance of Existence.  Until all amounts outstanding in this Note
have been paid in full, New University shall, and shall cause its Subsidiaries
to, preserve, renew and maintain in full force and effect their respective
organizational existence and take all reasonable action to maintain all rights,
privileges and franchises necessary or desirable in the normal conduct of their
respective businesses, except, in each case as otherwise expressly permitted
under this Note.


6.3      Insurance.  Until all amounts outstanding under this Note have been
paid in full, New University shall, and shall cause its Subsidiaries to,
maintain the same levels of insurance coverage as provided for under the Support
Agreement.  As soon as available, and in any event within thirty (30) days after
the end of each fiscal year, New University shall furnish to Noteholder a report
summarizing the insurance coverage (specifying type, amount and carrier) in
effect for New University and its Subsidiaries.


6.4      Books and Records; Access Rights.  Until all amounts outstanding under
this Note have been paid in full, New University shall, and shall cause its
Subsidiaries to:


(a)     maintain consistently applied, accurate and complete Books and Records
in conformance with GAAP and all requirements of Law, which shall be at or
accessible from New University’s principal place of business for the period of
time required under applicable Law, but not less than seven (7) years after
creation; and


(b)     upon not less than fifteen (15) day’s advance written notice (unless an
Event of Default exists), permit Noteholder or its representatives to (i) visit
and inspect any of their respect properties; (ii) examine and make copies from
any of their respective Books and Records; and (iii) discuss their respective
business operations, properties and financial and other condition with their
officers and employees and independent certified public accountants, in each
case (unless an Event of Default exists) during normal business hours and in a
manner that does not unreasonably interfere with their course of business.


6.5      Notices.  Until all amounts outstanding under this Note have been paid
in full, New University shall, and shall cause its Subsidiaries to, promptly and
in any event within ten (10) days of its discovering actual knowledge thereof
give written notice to the Noteholder of:


(a)     any events, developments, circumstances or states of facts that
individually or in the aggregate constitute or give rise to, or with or without
notice or lapse of time or both could reasonably be expected to constitute or
give rise to, a Significant Material Event; and


(b)     the occurrence of any Default or Event of Default.


Each notice pursuant to this Section 6.5 shall be accompanied by a statement
signed by New University’s Chief Financial Officer setting forth details of the
information set forth therein and, in the case of subsections (a) and (b) of
this Section 6.5, stating what action New University proposes to take with
respect thereto.
 
7.   Negative Covenants.  Until all amounts outstanding under this Note have
been paid in full, New University shall not, and shall not permit any of its
Subsidiaries to directly or indirectly, without the prior written consent of
Noteholder:
 
7.1      Limitation on Indebtedness.  Create, incur, assume, permit to exist or
otherwise become liable with respect to any Indebtedness, except (a)
Indebtedness of New University existing or arising under this Note; (b) other
secured Indebtedness of New University or any of its wholly-owned Subsidiaries
incurred after the date of this Note (i) that is subordinated to Noteholder’s
Liens arising under the Security Agreement on terms satisfactory to Noteholder;
(ii) that when aggregated with all other Indebtedness of New University and its
Subsidiaries does not exceed the Applicable Debt Cap (if any); and (iii) the
terms and conditions of which are no more restrictive on New University than the
terms and conditions in this Note and the Security Agreement; and (c) unsecured
Indebtedness of New University or any of its Subsidiaries incurred after the
date of this Note (i) that when aggregated with all other Indebtedness of New
University and its Subsidiaries does not exceed the Applicable Debt Cap (if
any); and (ii) the terms and conditions of which are no more restrictive on New
University than the terms and conditions in this Note.  The term “Applicable
Debt Cap” means a dollar amount equal to (A) fifteen percent (15%) of the
original principal amount of this Note for periods during which more than
seventy-five percent (75%) of the original principal amount of this Note remains
outstanding; and (B) twenty-five percent (25%) of the original principal amount
of this Note for periods during which more than fifty percent (50%) but no more
than seventy-five percent (75%) of the original principal amount of this Note
remains outstanding, it being understood that no Applicable Debt Cap will apply
to periods during which the outstanding principal amount of this Note is less
than or equal to fifty percent (50%) of the original principal amount.
 
 
4
Exhibit I-1 – Form of Early Termination Note

--------------------------------------------------------------------------------



7.2      Limitation on Liens.  Create, incur, assume or permit to exist any Lien
on any property or assets (including Equity Interests of any of its
Subsidiaries) now owned or hereafter acquired by it, or on any income or rights
in respect of any thereof, in each case except for Permitted Liens.


7.3      Limitation on Fundamental Changes. (a) Enter into any merger or
consolidation unless New University is the surviving entity; (b) liquidate,
wind-up or dissolve itself; (c) change its jurisdiction of organization; (d)
form or otherwise create any new Subsidiary except for wholly-owned domestic
Subsidiaries that have (i) agreed in writing (in form and substance reviewed in
advance by and reasonably satisfactory to Noteholder) to be bound by all of the
terms of, and to be jointly and severally liable with New University for all of
New University’s obligations under, this Note; and (ii) complied with the
requirements set forth in Section 5 and in the Security Agreement; (e)
materially reduce or cease to operate any material portion of its business; (f)
operate any portion of its business through a Person that is not a wholly-owned
Subsidiary of New University; (g) change its accounting policies or accounting
principles, including those that affect revenue recognition; (h) sell, convey,
transfer, assign, lease, abandon or otherwise dispose of (“Dispose”) in one
transaction or in a series of transactions, voluntarily or involuntarily, any
material amount of assets (tangible or intangible) to any Person (including any
Affiliate or unaffiliated third party) except to a wholly-owned Subsidiary that,
as a condition to such Disposition, has fully-complied with the requirements set
forth in subsection (d) of this Section 7.3; or (i) acquire all or substantially
all of the assets constituting a business, division, branch or other unit of
operation of any Person unless no Default or Event of Default exists or would
exist as a result of such acquisition.


7.4      Limitation on Distributions and Illiquid Investments.  Declare or make
any distribution or payment to The Trustees of Purdue University, an Indiana
body corporate that manages and conducts Purdue University, the State of
Indiana’s land-grant university (“Purdue”), or any other owner of New
University, or make any illiquid investment including in a joint-venture, which
would prevent New University from timely performing its payment obligations
under this Note, or that would cause a breach of any covenant or other agreement
under this Note.


7.5      Limitation on Transactions With Affiliates.  Enter into or be a party
to any transaction including any purchase, sale, lease or exchange of Property,
the rendering of any service or the payment of any management, advisory or
similar fees, with any Affiliate unless such transaction is in the ordinary
course of business of New University and either (a) on fair and reasonable terms
no less favorable to New University than those that could have been obtained in
a comparable transaction on an arm’s length basis from an unrelated Person; or
(b) on the basis provided to New University by Noteholder or its Affiliates
under the Support Agreement.


7.6      Limitation on Negative Pledge Clauses.  Enter into or permit to exist
or become effective any agreement with any Person which prohibits or limits the
ability of New University or any Subsidiary to perform its obligations under
this Note and the Security Agreement.
 
 
5
Exhibit I-1 – Form of Early Termination Note

--------------------------------------------------------------------------------

 
8.
Events of Default.  The occurrence and continuance of any of the following shall
constitute an Event of Default hereunder:



8.1      Failure to Pay.  (a) New University fails to pay any principal when due
under this Note; or (b) fails to pay any interest or other amount that does not
constitute principal when due under this Note and such failure to pay interest
or other amount that does not constitute principal continues for five (5) days
after the applicable due date.


8.2      Breach of Representations and Warranties.  Any representation or
warranty made or deemed made by (a) New University or any of its Subsidiaries to
Noteholder in the Security Agreement or in any other written agreement delivered
to Noteholder pursuant to the terms of this Note or the Security Agreement; or
(b) Guarantor to Noteholder under the Guaranty, in either case is incorrect in
any material respect on the date as of which such representation or warranty was
made or deemed made.


8.3      Breach of Covenants.  New University fails to observe or perform any
covenant, obligation or other agreement contained in this Note, the Support
Agreement, the Security Agreement or any other collateral document contemplated
thereby (other than breaches of its payment obligations under this Note which
are exclusively covered by Section 8.1) and, if the breach is capable of being
cured, fails to cure the breach within fifteen (15) days after Noteholder
notifies New University of the breach in writing.


8.4      Cross-Defaults.  New University or any of its Subsidiaries fails to pay
when due any of its Indebtedness (other than Indebtedness arising under this
Note) with an outstanding principal amount in the aggregate exceeding $25
million, or any interest or premium thereon, when due (whether by scheduled
maturity, acceleration, demand or otherwise), and such failure continues after
the applicable grace period, if any, specified in the agreement or instrument
relating to such Indebtedness.


8.5      Significant Material Event.  A Significant Material Event occurs that
causes Noteholder to reasonably conclude that New University’s ability to timely
perform its payment and other material obligations under this Note will be
significantly impaired.


8.6      Loss of Title IV Eligibility.  The failure of the New University
institution to continue to qualify as an educational institution eligible to
participate in Title IV Programs (or any successor programs) or maintain any
accreditation required to participate in Title IV Programs (or any successor
programs).


8.7      Bankruptcy.  (a) New University or any of its Subsidiaries commences
any case, proceeding or other action (i) under any Law relating to bankruptcy,
insolvency, reorganization, or other relief of debtors, seeking to have an order
for relief entered with respect to it, or seeking to adjudicate it as bankrupt
or insolvent, or seeking reorganization, arrangement, adjustment, winding-up,
liquidation, dissolution, composition or other relief with respect to it or its
debts; or (ii) seeking appointment of a receiver, trustee, custodian,
conservator or other similar official for it or for all or any substantial part
of its assets, or New University or any of its Subsidiaries makes a general
assignment for the benefit of its creditors; (b) there is commenced against New
University or any of its Subsidiaries any case, proceeding or other action of a
nature referred to in Section 8.7(a) which (i) results in the entry of an order
for relief or any such adjudication or appointment; or (ii) remains undismissed,
undischarged or unbonded for a period of forty-five (45) days; (c) there is
commenced against New University or any of its Subsidiaries any case, proceeding
or other action seeking issuance of a warrant of attachment, execution or
similar process against all or any substantial part of its assets which results
in the entry of an order for any such relief which has not been vacated,
discharged, or stayed or bonded pending appeal within forty-five (45) days from
the entry thereof; or (d) New University or any of its Subsidiaries is generally
not, or shall be unable to, or admits in writing its inability to, pay its debts
as they become due.


8.8      Change of Control.  Purdue ceases to be the sole member of New
University.


8.9      Judgments.  One or more judgments or decrees in the aggregate amount
exceeding $25 million shall be entered against New University or any of its
Subsidiaries and either (a) all of such judgments or decrees shall not have been
vacated, discharged, stayed or bonded pending appeal within thirty (30) days
from the entry thereof; or (b) enforcement proceedings shall have been commenced
by any creditor upon any such judgment or decree.
 
6
Exhibit I-1 – Form of Early Termination Note

--------------------------------------------------------------------------------

 


8.10          Collateral.  Noteholder ceases to have a valid first priority Lien
with respect to any of the Collateral as required by the Security Agreement and
fails to cure such breach within fifteen (15) days after Noteholder notifies New
University of the breach in writing.


8.11          Enforceability.  (a) Any provision of this Note or the Security
Agreement shall, for any reason, cease to be valid and binding on New University
or any of its Subsidiaries, or New University, Guarantor or any other Person
shall so claim in writing to Noteholder; (b) any provision of the Guaranty
shall, for any reason, cease to be valid and binding on Guarantor, or Guarantor
or any other Person shall so claim in writing to Noteholder; or (c) New
University, Guarantor or any other Person challenges the validity of or (as
applicable) its liability under this Note, the Security Agreement or the
Guaranty.
 
9.   Remedies. Upon the occurrence of any Event of Default and at any time
thereafter during the continuance of such Event of Default, Noteholder may at
its option, (a) declare the entire principal amount of this Note, together with
all accrued interest thereon and all other amounts payable hereunder,
immediately due and payable; and/or (b) exercise any or all of its rights,
powers or remedies under the Security Agreement, the Guaranty and/or applicable
Law; provided, however that, if an Event of Default under Section 8.7 shall
occur, the principal of and accrued interest on this Note shall become
immediately due and payable without any notice, declaration or other act on the
part of Noteholder.
 

10.
Miscellaneous.



10.1          Notices.  All notices, requests, demands and other communications
permitted or required to be given or delivered under or by reason of the
provisions of this Note shall be in writing and shall be deemed conclusively to
have been given:  (a) when personally delivered, (b) when sent by facsimile
(with hard copy to follow in accordance with sub clauses (a), (d) or (e)) during
a Business Day (or on the next Business Day if sent after the close of normal
business hours or on any non-Business Day), (c) when sent by electronic mail
(with hard copy to follow in accordance with sub clauses (a), (d) or (e)) during
a Business Day (or on the next Business Day if sent after the close of normal
business hours or on any non-Business Day), (d) one Business Day after being
sent by reputable overnight express courier (charges prepaid) or (e) three
Business Days following mailing by certified or registered mail, postage prepaid
and return receipt requested.  Unless another address is specified in writing,
notices, requests, demands and communications to Noteholder and New University
shall be sent to the following addresses:


if to Noteholder:






with a copy to:






if to New University:






with a copy to:






10.2          Set-off.  All payments required to be made by New University under
this Note shall be made irrespective of, and without any deduction, set-off or
counterclaim whatsoever, including for taxes, except that New University may
setoff for amounts claimed and conclusively determined to be owed to New
University in accordance with the timing requirements and procedures set forth
in the Support Agreement.
 
7
Exhibit I-1 – Form of Early Termination Note

--------------------------------------------------------------------------------

 


10.3          Expenses.  New University shall reimburse Noteholder on demand for
all reasonable out-of-pocket costs, expenses and fees (including expenses and
fees of its counsel) incurred by Noteholder in connection with the enforcement
of Noteholder’s rights under this Note, the Security Agreement and the Guaranty.


10.4          Governing Law.  This Note, the Security Agreement and the Guaranty
and any claim, controversy, dispute or cause of action (whether in contract or
tort or otherwise) based upon, arising out of or relating to this Note, the
Security Agreement and/or the Guaranty and the transactions contemplated hereby
and thereby shall be governed by the Laws of the State of Indiana applicable to
contracts executed and to be performed wholly within such State and without
reference to the choice-of-law principles that would result in the application
of the Laws of a different jurisdiction.


10.5          Jurisdiction and Forum.  In any legal action, suit or proceeding
arising out of or relating to this Note, the Security Agreement and/or the
Guaranty or any of the transactions contemplated hereby or thereby, New
University irrevocably submits to the exclusive jurisdiction of the federal
courts located in Indiana and any federal courts of appeal with respect to such
courts (the “Chosen Courts”), and hereby irrevocably agrees that all claims in
respect of such legal action, suit or proceeding may be heard and determined in
the Chosen Courts.  New University hereby irrevocably waives, to the fullest
extent that it may effectively do so, the defense of an inconvenient forum to
the maintenance of such legal action, suit or proceeding in the Chosen Courts.
Delivery of any process required by any such Chosen Court in accordance with
Section 10.1 shall constitute valid and lawful service of process against New
University, without necessity for service by any other means provided by statute
or rule of court.  To the extent permitted by Law, that final and unappealable
judgment against any of them in any legal action, suit or proceeding
contemplated above shall be conclusive and may be enforced in any other
jurisdiction within or outside the United States by suit on the judgment, a
certified copy of which shall be conclusive evidence of the fact and amount of
such judgment.


10.6          WAIVER OF JURY TRIAL.  NEW UNIVERSITY HEREBY IRREVOCABLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A
TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY RELATING TO THIS
NOTE, THE SECURITY AGREEMENT, THE GUARANTY OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY.


10.7          Integration.  This Note, the Security Agreement, the Guaranty and
the provisions of the Support Agreement referenced herein constitute the entire
agreement between New University and Noteholder with respect to the subject
matter hereof and supersede all previous agreements and understandings, oral or
written, with respect thereto.


10.8          Successors and Assigns.  This Note may be assigned or transferred
by Noteholder to any Person owned, directly or indirectly, by Graham Holdings
Company or its successor, or to a purchaser of all or substantially all of the
assets of Noteholder (regardless of the form of such transaction).  New
University may not assign or transfer this Note or any of its rights hereunder
without the prior written consent of Noteholder.  This Note shall be binding
upon New University and its permitted assigns and inure to the benefit of
Noteholder and its permitted assigns.


10.9          Waiver of Notice.  New University hereby waives demand for
payment, presentment for payment, protest, notice of payment, notice of
dishonor, notice of nonpayment, notice of acceleration of maturity and diligence
in taking any action to collect sums owing hereunder.


10.10        Interpretation.  Unless the context requires otherwise:  (a) all
references herein to Sections, Exhibits or Schedules are to Sections, Exhibits
or Schedules of or to this Note; (b) the headings in this Note are for
convenience of reference only and will not control or affect the meaning or
construction of any provisions of this Note; (c) each term defined in this Note
has the meaning assigned to it; (d) each accounting term not otherwise defined
in this Note has the meaning commonly applied to it in accordance with GAAP; (e)
words in the singular include the plural and vice versa; (f) all references to
“$” or “dollar” amounts will be to lawful currency of the United States; (g)
unless the context implies otherwise to the extent the term “day” or “days” is
used, it will mean calendar day(s); (h) all references to “quarter”, unless the
expressly indicated otherwise, means a calendar quarter; (i) references to the
masculine, feminine or neuter gender include each other gender; (j) the words
“herein,” “hereby,” “hereof,” “hereunder,” and other words of similar import
refer to this Note as a whole and not to any particular Section or other
subdivision; (k) the terms “including” and “includes” mean “including or
includes without limitation;” (l) the word “or” is not exclusive; (m) reference
to, and the definition of, any document or Law shall be deemed a reference to
such document or Law as it may be amended, supplemented, revised, or modified,
in writing, from time to time; (n) the Schedules and Exhibits are deemed a part
of this Note and are incorporated by reference herein; and (o) the term “New
University” shall include ED Institution.
 
8
Exhibit I-1 – Form of Early Termination Note

--------------------------------------------------------------------------------

 


10.11        Amendments and Waivers.  No term of this Note may be waived,
modified or amended except by an instrument in writing signed by New University
and Noteholder. Any waiver of the terms hereof shall be effective only in the
specific instance and for the specific purpose given.


10.12        No Waiver; Cumulative Remedies.  No failure to exercise and no
delay in exercising on the part of Noteholder, of any right, remedy, power or
privilege hereunder shall operate as a waiver thereof; nor shall any single or
partial exercise of any right, remedy, power or privilege hereunder preclude any
other or further exercise thereof or the exercise of any other right, remedy,
power or privilege. The rights, remedies, powers and privileges herein provided
are cumulative and not exclusive of any rights, remedies, powers and privileges
provided by law.


10.13        Severability.  If any term or provision of this Note, the Security
Agreement or the Guaranty is held by a court of competent jurisdiction or other
authority to be invalid, void or unenforceable, the remainder of the terms,
provisions, covenants and restrictions of this Note, the Security Agreement and
the Guaranty shall remain in full force and effect and shall in no way be
affected, impaired or invalidated so long as the economic or legal substance of
the transactions contemplated hereby and thereby is not affected in any manner
materially adverse to New University or Noteholder.  Upon such a determination,
New University and Noteholder shall negotiate in good faith to modify this Note,
the Security Agreement or the Guaranty, as applicable, so as to effect their
original intent as closely as possible in a mutually acceptable manner in order
that the transactions contemplated hereby and thereby be consummated as
originally contemplated to the fullest extent possible.


[Signature Page Follows]




 
9
Exhibit I-1 – Form of Early Termination Note

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, New University has executed this Note as of the date first
above written.
 
PURDUE UNIVERSITY GLOBAL, INC.
 
by:
     
Name:
 
Title:

 
 
[Signature Page to Exhibit I-1]

--------------------------------------------------------------------------------


 
EXHIBIT A


DEFINITIONS


“Accrediting Body” means any governmental or non-governmental entity, including
any institutional and/or specialized accrediting agency, that engages in the
granting or withholding of accreditation of postsecondary educational
institutions or programs in accordance with standards relating to the
performance, operations, financial condition or academic standards of such
institutions, including the Higher Learning Commission.
 
“Affiliate” means, with respect to any Person, any other Person that directly,
or through one or more intermediaries, controls, is controlled by or is under
common control with such Person.  For purposes hereof, “control” shall mean, as
to any Person, the power to direct or cause the direction of the management and
policies of such Person, whether through the ownership of voting securities, by
contract or otherwise (and the terms “controlled by” and “under common control
with” shall have correlative meanings).
 
“Applicable Debt Cap” has the meaning set forth in Section 7.1.
 
“Applicable Interest Rate” has the meaning set forth in Section 3.1.
 
“Books and Records” means originals (or true, correct and complete copies) of
all business, accounting, tax and financial records (including supporting orders
and invoices), files, lists, ledgers, correspondence, studies, reports databases
and other documents (whether in hard copy, electronic or other form).
 
“Business Day” means any day other than a Saturday, a Sunday or a day on which
commercial banks in New York, New York are authorized or obligated by law or
executive order to remain closed.
 
“Chosen Courts” has the meaning set forth in Section 11.5.
 
“Code” means the Internal Revenue Code of 1986, as amended for time to time.
 
“Collateral” has the meaning set forth in Section 5.
 
“Default” means any Event of Default or any event which, upon the giving of
notice, the lapse of time, or both, would, unless cured or waived, become an
Event of Default.
 
“Default Rate” has the meaning set forth in Section 3.3.
 
“Dispose” has the meaning set forth in Section 7.3.
 
“ED Institution” means the accredited, Title IV-participating, post-secondary
educational institution operated by New University as of the date of this Note.
 
“Educational Agency” means any Person, whether governmental, government
chartered, private, or quasi-private, that engages in granting or withholding
approvals for, or otherwise regulates, postsecondary institutions, their agents
or employees in accordance with standards relating to performance, operation,
financial condition or academic standards of such institutions, and the
provision of financial assistance to such institutions or students attending
such institutions, including the United States Department of Education, any
Accrediting Body, the Higher Learning Commission, the U.S. Department of
Veterans’ Affairs and state educational agencies.
 
“Educational Law” means any federal, state, municipal, foreign or other law,
regulation, order, Accrediting Body standard or other requirement that is
applicable to New University or Noteholder, including the provisions of Title IV
of the Higher Education Act of 1965, 20 U.S.C. § 1001 et seq., as amended, or
successor statutes thereto, and any regulations or written guidance implementing
or relating thereto, issued or administered by, or related to, any Educational
Agency.
 
11
Exhibit I-1 – Form of Early Termination Note

--------------------------------------------------------------------------------

 
“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.
 
“Event of Default” has the meaning set forth in Section 8.
 
“GAAP” means generally accepted accounting principles in the United States,
applied consistently with the principles used in operating New University during
the term of the Support Agreement.
 
“Governmental Entity” means any court, administrative agency, commission or
other governmental authority, body or instrumentality, supranational, national,
federal, state, provincial, local, municipal, domestic or foreign government or
governmental or regulatory authority or any self-regulatory authority or
arbitral or similar forum of any nature, including any agency, branch, bureau,
commission, department, entity, official or political subdivision, whether
domestic or foreign, including any Educational Agency.
 
“Guarantor” has the meaning set forth in Section 5.
 
“Guaranty” has the meaning set forth in Section 5.
 
“Indebtedness” of any Person at any date, without duplication, means:  (a) all
indebtedness of such Person for borrowed money; (b) all obligations of such
Person for the deferred purchase price of Property or services (other than trade
payables incurred in the ordinary course of business and not past due for more
than ninety (90) days after the date on which each such trade payable or account
payable was created); (c) all obligations of such Person evidenced by notes,
bonds, debentures or other similar instruments; (d) all indebtedness created or
arising under any conditional sale or other title retention agreement with
respect to Property acquired by such Person (even though the rights and remedies
of the seller or lender under such agreement in the event of default are limited
to repossession or sale of such Property); (e) all attributable indebtedness of
such Person under Swap Agreements; and (f) all indebtedness of Persons other
than such Person for whom “Indebtedness” is being tested under this definition
(the “tested Person”) that is secured by any Lien on property owned by the
tested Person, whether or not such indebtedness has been assumed or guaranteed
by the tested Person.
 
“Interest Rate Change Date” means every three months, with the first Interest
Rate Change Date occurring on the date of this Note.
 
“Law” means any laws, statutes, rules, regulations, ordinances, orders, codes,
arbitration awards, judgments, decrees or other legal requirements of any
Governmental Entity or Educational Agency, including any Educational Law,
applicable to New University or Noteholder.
 
“LIBOR” means, with respect to any quarterly period ending on a Payment Date,
the rate per annum (expressed as a percentage and rounded upward, if necessary,
to the nearest one-sixteenth (1/16th) of one percent (1%)) most recently
reported, as of the most recent Interest Rate Change Date to occur on or before
the start of such quarterly period, as the London Inter-Bank Offered Rate for
U.S. dollar deposits having a term of thirty (30) days (provided, that if such
rate is less than zero, such rate shall be deemed to be zero).
 
12
Exhibit I-1 – Form of Early Termination Note

--------------------------------------------------------------------------------

 
 
“Lien” means any lien (statutory or otherwise), mortgage, pledge, charge,
license, security interest, purchase agreement, option, right-of-way, easement,
restriction on transfer, title defect or other , encumbrance.
 
“Maturity Date” has the meaning set forth in Section 2.1.
 
“New University” has the meaning set forth in the introductory paragraph.
 
“Note” has the meaning set forth in the introductory paragraph.
 
“Noteholder” has the meaning set forth in the introductory paragraph.
 
“Order” as to any Person, means any order, decree, judgment, writ, injunction,
settlement agreement, requirement or determination of an arbitrator or a court
or other Governmental Entity, in each case, applicable to or binding on such
Person or any of its properties or to which such Person or any of its properties
is subject.
 
“Payment Date” has the meaning set forth in Section 2.1.
 
“Permitted Liens” means (a) Liens created pursuant to or arising under the
Security Agreement or any other collateral document contemplated thereby; (b)
Liens with respect to Indebtedness expressly permitted under Section 7.1(b); (c)
Liens imposed by law for taxes, assessments or governmental charges not yet due
or which are being contested in good faith and by appropriate proceedings
diligently conducted if adequate reserves with respect thereto are maintained in
accordance with GAAP on the books of the applicable Person; (d) carriers’,
warehousemen’s, mechanics’, materialmen’s, repairmen’s and other similar Liens
imposed by law, arising in the ordinary course of business and securing
obligations that are not overdue by more than thirty (30) days or which are
being contested in good faith and by appropriate proceedings diligently
conducted if adequate reserves with respect thereto are maintained in accordance
with GAAP on the books of the applicable Person; and (e) easements, zoning
restrictions, rights-of-way, minor defects or irregularities in title and
similar encumbrances on real property imposed by law or arising in the ordinary
course of business which, in the aggregate, are not material in amount and which
do not materially detract from the value of the affected property or interfere
materially with the ordinary conduct of business of New University or any of its
Subsidiaries.
 
“Person” means any individual, partnership (general or limited), corporation,
limited liability company, joint venture, association, or other form of business
organization (whether or not regarded as a legal entity under applicable Law),
trust or other entity or organization, including a Governmental Entity and an
Accrediting Body.
 
“Prime” means, with respect to any quarterly period ending on a Payment Date,
the rate per annum (expressed as a percentage and rounded upward, if necessary,
to the nearest one-hundredth (1/100th) of one percent (1%)) most recently
published, as of the most recent Interest Rate Change Date to occur on or before
the start of such quarterly period, as the “Prime Rate” in The Wall Street
Journal; provided, however, that, if The Wall Street Journal ceases to publish
the “Prime Rate,” then Noteholder shall select an equivalent publication that
publishes such “Prime Rate” and such rate shall be used to calculate Prime.
 
“Property” means any right or interest in or to property of any kind whatsoever,
whether real, personal or mixed and whether tangible or intangible, including
Equity Interests.
 
“Purdue” has the meaning set forth in Section 7.4.
 
13
Exhibit I-1 – Form of Early Termination Note

--------------------------------------------------------------------------------

 
“Security Agreement” has the meaning set forth in Section 5.
 
“Significant Material Event” means any event, development, circumstance or state
of facts that individually or in the aggregate will, or would reasonably be
expected to:  (a) be materially adverse to the ability of New University or
Guarantor to timely perform their respective payment obligations under this Note
or the Guaranty, respectively, or to the ability of New University, Guarantor or
any of their respective Affiliates to timely perform its respective obligations
under this Note, the Security Agreement or the Guaranty; or (b) cause a material
adverse change to the business, assets, liabilities, properties, condition
(financial or otherwise), operating results, operations or prospects of New
University and its Subsidiaries on a consolidated basis.  Notwithstanding the
foregoing or anything to the contrary in this Note, none of the following shall
constitute, or shall be taken into account in determining whether there has been
or will be, a Significant Material Event:  (1) changes in the economic
conditions generally in the United States or any other jurisdiction in which New
University operates; (2) changes in the financial condition or operations of New
University resulting from events, developments, circumstances, facts or effects
that apply to similarly situated businesses operating in the same industry and
jurisdiction as New University; (3) changes after the date of this Note in
global or national political conditions, including the outbreak or escalation of
hostilities or war, acts of terrorism, political instability or other national
or international calamity, crisis or emergency, or any governmental response to
the foregoing; (4) changes in Law or accounting principles; or (5) acts of God
(including earthquakes, storms, fires, floods and natural catastrophes).
 
“Subsidiary” as to any Person, means any corporation, partnership, limited
liability company, joint venture, trust or estate of or in which more than fifty
percent (50%) of (a) the issued and outstanding capital stock having ordinary
voting power to elect a majority of the board of directors of such corporation
(irrespective of whether at the time capital stock of any other class of such
corporation may have voting power upon the happening of a contingency); (b) the
interest in the capital or profits of such partnership, limited liability
company, or joint venture; or (c) the beneficial interest in such trust or
estate is at the time directly or indirectly owned or controlled through one or
more intermediaries, or both, by such Person.
 
“Support Agreement” means the Transition and Operations Support Agreement, dated
as of March 22, 2018, by and among Noteholder, [whichever of Kaplan Higher
Education, LLC and Iowa College Acquisition, LLC isn’t Noteholder], New
University, and, solely with respect to certain provisions therein, Purdue.
 
“Title IV Programs” shall mean the programs of federal student financial
assistance administered pursuant to Title IV of the Higher Education Act of
1965, as amended, or successor statutes thereto, and the rules and regulations
thereunder.
 
 
14
Exhibit I-1 – Form of Early Termination Note

--------------------------------------------------------------------------------

 
 
EXHIBIT I-2


Form of Post-Initial Term Note




PROMISSORY NOTE


FOR VALUE RECEIVED, and subject to the terms and conditions set forth herein,
Purdue University Global, Inc., an Indiana nonprofit, public benefit corporation
(“New University”), hereby unconditionally promises to pay to the order of
[Kaplan Higher Education, LLC] or its assigns (“Noteholder”), the principal
amount of [INSERT AMOUNT OF POST-INITIAL TERM FEE], together with all accrued
interest thereon, as provided in this Promissory Note (as may be amended, this
“Note”).
 

1.
Definitions. Capitalized terms used in this Note have the meanings set forth in
Exhibit A (Definitions).




2.
Principal Payments; Optional Prepayments.



2.1      Principal Payment Dates.  Subject to Section 2.2, the principal amount
of this Note shall be payable by New University to Noteholder in Forty (40)
consecutive quarterly installments of an amount equal to the lesser of (a) the
Excess Revenue for the quarter that most recently ended before the applicable
Payment Date (each, a “Calculation Quarter”); and (b) the sum of $[AMOUNT]3 plus
the Permitted Shortfall Amount (if any) then outstanding (each such sum
described in this clause (b), a “Quarterly Principal Amount”).  The initial
quarterly installment shall be payable on ______ [X]4, 20__, and quarterly
installments shall be payable thereafter on the [Xth] day of the first month of
each subsequent quarter (each, a “Payment Date”) through and including ________,
20__ (the “Maturity Date”).  On the Maturity Date, all amounts outstanding under
this Note, including all accrued and unpaid interest, the Permitted Shortfall
Amount (if any) and all other amounts payable under the Note, shall be due and
payable in full.


2.2      Insufficient Excess Revenue.


(a)     Notwithstanding any provision of this Note to the contrary, to the
extent that the Quarterly Principal Amount due on any Payment Date (other than
the Maturity Date) exceeds the Excess Revenue earned during the applicable
Calculation Quarter, the payment due under Section 2.1 shall automatically be
reduced by the amount of such excess; and (ii) the shortfall between the amount
of Excess Revenue actually paid to Noteholder and the Quarterly Principal Amount
then due (the aggregate amount of such shortfall, as increased pursuant to this
Section 2.2(a) or decreased pursuant to payments under Section 2.1, the
“Permitted Shortfall Amount”) shall remain unpaid principal under this Note
which shall be due and payable as provided in Section 2.1 until paid in full,
which shall in no event occur later than the Maturity Date.  For the avoidance
of doubt, the Permitted Shortfall Amount for the first Payment Date shall be
zero dollars ($0.00).


(b)     The term “Excess Revenue” means the following with respect to any
Calculation Quarter, measured on a consolidated, accrual basis in accordance
with generally accepted accounting principles in the United States, applied
consistently with the principles used in operating New University during the
term of the Support Agreement (“GAAP”):  (a) the Revenue of New University and
its Subsidiaries for such Calculation Quarter; minus (b) the costs of operating
New University and its Subsidiaries for such Calculation Quarter (excluding for
this purpose any costs paid to third parties for the delivery support functions
which are the same or comparable to any of the Support Functions); minus (c) the
interest payable to Noteholder under Section 3.2 on the first Payment Date after
the end of such Calculation Quarter.



--------------------------------------------------------------------------------

3 Insert an amount equal to 1/40th of the total principal amount of the Note.
4 “X” to be a few days longer than New University needs to calculate its
“Revenue” and “Excess Revenue” for the previous quarter.
 
 
1
Exhibit I-2 – Form of Post-Initial Term Note

--------------------------------------------------------------------------------

 
(c)     The term “Revenue” means, with respect to any Calculation Quarter, the
revenue of New University and its Subsidiaries for such Calculation Period,
measured on a consolidated, accrual basis in accordance with GAAP, applied
consistently with the principles used in operating New University during the
term of the Support Agreement, adjusted to include all insurance proceeds
payable to New University or any of its Subsidiaries related to either or both
business interruption or a force majeure event, and further adjusted to reflect
a reserve for bad debt calculated in a manner consistently applied in accordance
with the past practices of New University during the term of the Support
Agreement.  The term “Revenue” shall include revenue attributable to the assets
and operations of Purdue, or of any Purdue affiliated entity to the extent that
New University transferred such assets or operations to Purdue or any such
entity while this Note is outstanding.


2.3      Optional Prepayment.  New University may prepay this Note in whole or
in part at any time or from time to time without penalty or premium by paying
the principal amount to be prepaid together with accrued interest thereon
through the date of prepayment.  No prepaid amount may be reborrowed.



3.
Interest Payments.



3.1      Applicable Interest Rate.  The outstanding principal amount of this
Note (together with all accrued and unpaid interest, any Permitted Shortfall
Amount and other amounts payable under the Note) shall bear interest at the
Applicable Interest Rate from the date of this Note through and including the
date on which this Note is paid in full, whether at maturity, upon acceleration,
by prepayment or otherwise.  The term “Applicable Interest Rate” means LIBOR
plus two percent (2.0%), compounded quarterly, unless Noteholder shall have
determined in its reasonable discretion and provided written notice to New
University that, by reason of circumstances affecting the interbank Eurodollar
market or otherwise, LIBOR cannot be determined as provided in this Note, in
which case the Applicable Interest Rate shall be Prime plus two percent (2.0%),
compounded quarterly, until such time that Noteholder provides written notice to
New University that LIBOR can again be determined as provided in this Note.  All
computations of interest shall be made on the basis of a year of 360 days,
comprised of twelve 30-day months, and the actual number of days elapsed. 
Noteholder’s computation of the Applicable Interest Rate shall be conclusive and
binding on New University for all purposes, absent manifest error.


3.2      Interest Payment Dates.  Interest shall be payable quarterly in arrears
by New University to Noteholder at the Applicable Interest Rate on each Payment
Date.


3.3      Default Interest.  Notwithstanding any provision of this Note to the
contrary, if any amount payable hereunder is not paid when due (without regard
to any applicable grace periods) and during the pendency of any other Event of
Default, whether at stated maturity, by acceleration or otherwise, such overdue
amount shall bear interest at the Applicable Interest Rate plus five percent
(5%), compounded quarterly (the “Default Rate”) from the date of such
non-payment until such amount is paid in full.


3.4      Interest Rate Limitation.  In the event interest as computed hereunder
would otherwise exceed the highest rate permitted under applicable Law, then
notwithstanding any provision of this Note to the contrary: (a) the interest
rates hereunder will be reduced to the maximum rate permitted under applicable
Law; (b) such excess amount shall be first applied to any unpaid balance owed by
New University in the manner set forth in Section 4.2; and (c) if there is any
remaining excess, Noteholder shall promptly refund such excess amount to New
University and the provisions hereof shall be deemed amended to provide for such
permissible rate.



4.
Payment Mechanics.



4.1      Manner of Payments.  All payments due under this Note shall be made in
lawful money of the United States no later than 12:00 p.m. (Central time) on the
date on which such payment is due by wire transfer of immediately available
funds to Noteholder’s account at the bank specified by Noteholder in writing to
New University from time to time.
 


2
Exhibit I-2 – Form of Post-Initial Term Note

--------------------------------------------------------------------------------

 
4.2      Application of Payments.  All payments made hereunder shall be applied
first to the payment of any fees or permitted charges outstanding hereunder,
second to accrued interest, third to the payment of any then-outstanding
Permitted Shortfall Amount, and fourth to the payment of the principal amount
outstanding under this Note.  In the case of prepayments of principal, prepaid
amounts shall be applied (a) first to the quarterly installment of principal due
on the final Payment Date; and (b) thereafter, in reverse chronological order,
to the quarterly installments of principal due on each Payment Date before the
final Payment Date.


4.3      Business Day Convention.  Whenever any payment to be made hereunder
shall be due on a day that is not a Business Day, such payment shall be made on
the next succeeding Business Day and such extension will be taken into account
in calculating the amount of interest payable under this Note.


4.4      Rescission of Payments.  If at any time any payment made by New
University under this Note is rescinded or must otherwise be restored or
returned upon the insolvency, bankruptcy or reorganization of New University or
otherwise, New University’s obligation to make such payment under this Note
shall be reinstated as though such payment had not been made.



5.
Affirmative Covenants.



5.1      Financial Statements.  Until all amounts outstanding under this Note
have been paid in full, New University shall furnish or, as applicable, cause to
be furnished, the following to Noteholder:


(a)     Annual Financial Statements.  As soon as available, but in any event
within 120 days after the end of each fiscal year of New University, a copy of
the annual audit report of New University and its Subsidiaries for such year
including a copy of the audited consolidated and consolidating balance sheet of
New University and its Subsidiaries as at the end of such year and the related
audited consolidated and consolidating statements of income and of cash flows
for such year, setting forth in each case in comparative form the figures for
the previous year, together with an opinion as to such audit report of
independent certified public accountants of nationally recognized standing
reasonably acceptable to Noteholder which does not contain a “going concern” or
similar qualification or exception, or qualification arising out of the scope of
the audit.
 
(b)     Quarterly Financial Statements.  As soon as available, but in any event
not later than forty-five (45) days after the end of each of the first three
quarterly periods of each fiscal year of New University, the unaudited
consolidated and consolidating balance sheet of New University and its
Subsidiaries as at the end of such quarter and the related unaudited
consolidated and consolidating statements of income and of cash flows for such
quarter and the portion of the fiscal year through the end of such quarter,
setting forth in each case in comparative form the figures for the previous year
and preceding quarter, certified by New University’s Chief Financial Officer as
being fairly stated in all material respects (subject to normal year-end
accounting adjustments).
 
(c)     Preparation under GAAP.  The financial statements called for by this
Section 5.1 shall be prepared in accordance with GAAP, applied consistently
throughout the periods specified therein and with prior periods (except for the
absence of footnotes in the quarterly financial statements), and fairly present,
in all material respects, the combined financial position and results of
operations of New University and its Subsidiaries as of the dates set forth
therein or the periods then ended.
 
(d)     Additional Certifications; Additional Information.  New University’s
Chief Financial Officer shall furnish a signed compliance certificate to
Noteholder:


      i.      on each Payment Date setting forth New University’s calculations
of its Revenue and Excess Revenue for the applicable Calculation Quarter, and
the resulting Permitted Shortfall Amount (if any), together with reasonable
supporting information to allow Noteholder to verify such calculations; and

 
3
Exhibit I-2 – Form of Post-Initial Term Note

--------------------------------------------------------------------------------

    
  ii.     on each date that financial statements are delivered to Noteholder
under this Section 5.1:  (y) setting forth the aggregate outstanding amount of
Indebtedness of New University and its Subsidiaries on a consolidated basis and
the calculation thereof as of the last day of the applicable fiscal year or
fiscal quarter; and (z) stating that, to the best of the certifying Person’s
knowledge, during the applicable fiscal year or fiscal quarter, (A) New
University has performed in all material respects all covenants and other
agreements in this Note to be performed by it, or if, in the opinion such
certifying Person, New University has not so performed, a statement as to the
nature of any such failures to perform; and (B) no Default or Event of Default
has occurred, or if a Default or Event of Default has occurred, a statement as
to the nature thereof and whether, as of the date of such compliance
certificate, such Default or Event of Default is continuing.


New University shall furnish to Noteholder such other information respecting the
business, condition (financial or otherwise), operations, performance,
properties or prospects of New University or any of its Subsidiaries as
Noteholder may from time to time reasonably request in writing.
 
5.2            Maintenance of Existence.  Until all amounts outstanding in this
Note have been paid in full, New University shall, and shall cause its
Subsidiaries to, preserve, renew and maintain in full force and effect their
respective organizational existence and take all reasonable action to maintain
all rights, privileges and franchises necessary or desirable in the normal
conduct of their respective businesses, except, in each case as otherwise
expressly permitted under this Note.


5.3            Insurance.  Until all amounts outstanding under this Note have
been paid in full, New University shall, and shall cause its Subsidiaries to,
maintain the same levels of insurance coverage as provided for under the Support
Agreement.  As soon as available, and in any event within thirty (30) days after
the end of each fiscal year, New University shall furnish to Noteholder a report
summarizing the insurance coverage (specifying type, amount and carrier) in
effect for New University and its Subsidiaries.


5.4            Books and Records; Access Rights; Examination Rights.  Until all
amounts outstanding under this Note have been paid in full, New University
shall, and shall cause its Subsidiaries to:


(a)     maintain consistently applied, accurate and complete Books and Records
in conformance with GAAP and all requirements of Law, which shall be at or
accessible from New University’s principal place of business for the period of
time required under applicable Law, but not less than seven (7) years after
creation;
 
(b)     upon not less than fifteen (15) day’s advance written notice (unless an
Event of Default exists), permit Noteholder or its representatives to (i) visit
and inspect any of their respect properties; (ii) examine and make copies from
any of their respective Books and Records; and (iii) discuss their respective
business operations, properties and financial and other condition with their
officers and employees and independent certified public accountants, in each
case (unless an Event of Default exists) during normal business hours and in a
manner that does not unreasonably interfere with their course of business; and
 
(c)     during the one year period following (i) the date of this Note, permit
Noteholder to examine and audit (or cause its external auditors to examine and
audit) the Books and Records of New University and its Subsidiaries as necessary
to verify that the original principal amount of this Note is equal to the
Post-Initial Term Fee (as such term is defined in the Support Agreement), and
(ii) Noteholder’s receipt of any certification under Section 5.1(d), permit
Noteholder to examine and audit (or cause its external auditors to examine and
audit) the Books and Records of New University and its Subsidiaries as necessary
to verify New University’s and its Subsidiaries’ compliance with the terms of
this Note, including New University’s calculations of its Revenue and Excess
Revenue for any applicable Calculation Quarter, and any resulting Permitted
Shortfall Amount.  All such examinations shall be performed in accordance with
Section 10.2 of the Support Agreement.
 
4
Exhibit I-2 – Form of Post-Initial Term Note

--------------------------------------------------------------------------------

 
5.5      Notices.  Until all amounts outstanding under this Note have been paid
in full, New University shall, and shall cause its Subsidiaries to, promptly and
in any event within ten (10) days of its discovering actual knowledge thereof
give written notice to the Noteholder of:


(a)     any events, developments, circumstances or states of facts that
individually or in the aggregate constitute or give rise to, or with or without
notice or lapse of time or both could reasonably be expected to constitute or
give rise to, a Significant Material Event; and
 
(b)     the occurrence of any Default or Event of Default.


Each notice pursuant to this Section 5.5 shall be accompanied by a statement
signed by New University’s Chief Financial Officer setting forth details of the
information set forth therein and, in the case of subsections (a) and (b) of
this Section 5.5, stating what action New University proposes to take with
respect thereto.
 
6.   Negative Covenants.  Until all amounts outstanding under this Note have
been paid in full, New University shall not, and shall not permit any of its
Subsidiaries to directly or indirectly, without the prior written consent of
Noteholder:
 
6.1      Limitation on Indebtedness.  Create, incur, assume, permit to exist or
otherwise become liable with respect to any Indebtedness, except (a)
Indebtedness of New University existing or arising under this Note; (b) secured
Indebtedness of New University or any of its wholly-owned Subsidiaries incurred
with the prior written consent of Noteholder after the date of this Note; and
(c) unsecured Indebtedness of New University or any of its Subsidiaries incurred
after the date of this Note (i) that when aggregated with all other Indebtedness
of New University and its Subsidiaries does not exceed the Applicable Debt Cap;
and (ii) the terms and conditions of which are no more restrictive on New
University than the terms and conditions in this Note.  The term “Applicable
Debt Cap” means a dollar amount equal to (A) fifteen percent (15%) of the
original principal amount of this Note for periods during which more than
seventy-five percent (75%) of the original principal amount of this Note remains
outstanding; and (B) twenty-five percent (25%) of the original principal amount
of this Note for periods during which no more than seventy-five percent (75%) of
the original principal amount of this Note remains outstanding.


6.2      Limitation on Liens.  Create, incur, assume or permit to exist any Lien
on any property or assets (including Equity Interests of any of its
Subsidiaries) now owned or hereafter acquired by it, or on any income or rights
in respect of any thereof, in each case except for Permitted Liens.


6.3      Limitation on Fundamental Changes. (a) Enter into any merger or
consolidation unless New University is the surviving entity; (b) liquidate,
wind-up or dissolve itself; (c) change its jurisdiction of organization; (d)
form or otherwise create any new Subsidiary except for wholly-owned domestic
Subsidiaries that have agreed in writing (in form and substance reviewed in
advance by and reasonably satisfactory to Noteholder) to be bound by all of the
terms of, and to be jointly and severally liable with New University for all of
New University’s obligations under, this Note; (e) materially reduce or cease to
operate any material portion of its business; (f) operate any portion of its
business through a Person that is not a wholly-owned Subsidiary of New
University; (g) change its accounting policies or accounting principles,
including those that affect revenue recognition; (h) sell, convey, transfer,
assign, lease, abandon or otherwise dispose of (“Dispose”) in one transaction or
in a series of transactions, voluntarily or involuntarily, any material amount
of assets (tangible or intangible) to any Person (including any Affiliate or
unaffiliated third party) except to a wholly-owned Subsidiary that, as a
condition to such Disposition, has fully-complied with the requirements set
forth in subsection (d) of this Section 6.3; or (i) acquire all or substantially
all of the assets constituting a business, division, branch or other unit of
operation of any Person unless no Default or Event of Default exists or would
exist as a result of such acquisition.


6.4      Limitation on Distributions and Illiquid Investments.  Declare or make
any distribution or payment to Purdue or any other owner of New University, or
make any illiquid investment including in a joint-venture, which would prevent
New University from timely performing its payment obligations under this Note,
or that would cause a breach of any covenant or other agreement under this Note.
 
5
Exhibit I-2 – Form of Post-Initial Term Note

--------------------------------------------------------------------------------

 


6.5      Limitation on Transactions With Affiliates.  Enter into or be a party
to any transaction including any purchase, sale, lease or exchange of Property,
the rendering of any service or the payment of any management, advisory or
similar fees, with any Affiliate unless such transaction is in the ordinary
course of business of New University and either (a) on fair and reasonable terms
no less favorable to New University than those that could have been obtained in
a comparable transaction on an arm’s length basis from an unrelated Person; or
(b) on the basis provided to New University by Noteholder or its Affiliates
under the Support Agreement.


6.6      Limitation on Performing under this Note.  Enter into or permit to
exist or become effective any agreement with any Person which prohibits or
limits the ability of New University or any Subsidiary to perform its
obligations under this Note.



7.
Events of Default.  The occurrence and continuance of any of the following shall
constitute an Event of Default hereunder:



7.1      Failure to Pay.  (a) New University fails to pay any principal or the
Permitted Shortfall Amount when due under this Note (giving effect to Section
2.2); or (b) fails to pay any interest or other amount that does not constitute
principal or the Permitted Shortfall Amount when due under this Note and such
failure to pay interest or other amount that does not constitute principal or
the Permitted Shortfall Amount continues for five (5) days after the applicable
due date.


7.2      Breach of Representations and Warranties.  Any representation or
warranty made or deemed made by New University or any of its Subsidiaries to
Noteholder in any written agreement delivered to Noteholder pursuant to the
terms of this Note is incorrect in any material respect on the date as of which
such representation or warranty was made or deemed made.


7.3      Breach of Covenants.  New University fails to observe or perform any
covenant, obligation or other agreement contained in this Note or the Support
Agreement (other than breaches of its payment obligations under this Note which
are exclusively covered by Section 7.1) and, if the breach is capable of being
cured, fails to cure the breach within fifteen (15) days after Noteholder
notifies New University of the breach in writing.


7.4      Cross-Defaults.  New University or any of its Subsidiaries fails to pay
when due any of its Indebtedness (other than Indebtedness arising under this
Note) with an outstanding principal amount in the aggregate exceeding $25
million, or any interest or premium thereon when due (whether by scheduled
maturity, acceleration, demand or otherwise), and such failure continues after
the applicable grace period, if any, specified in the agreement or instrument
relating to such Indebtedness.


7.5      Significant Material Event.  A Significant Material Event occurs that
causes Noteholder to reasonably conclude that New University’s ability to timely
perform its payment and other material obligations under this Note will be
significantly impaired.


7.6      Loss of Title IV Eligibility.  The failure of the New University
institution to continue to qualify as an educational institution eligible to
participate in Title IV Programs (or any successor programs) or maintain any
accreditation required to participate in Title IV Programs (or any successor
programs).


7.7      Bankruptcy. (a) New University or any of its Subsidiaries commences any
case, proceeding or other action (i) under any Law relating to bankruptcy,
insolvency, reorganization, or other relief of debtors, seeking to have an order
for relief entered with respect to it, or seeking to adjudicate it as bankrupt
or insolvent, or seeking reorganization, arrangement, adjustment, winding-up,
liquidation, dissolution, composition or other relief with respect to it or its
debts; or (ii) seeking appointment of a receiver, trustee, custodian,
conservator or other similar official for it or for all or any substantial part
of its assets, or New University or any of its Subsidiaries makes a general
assignment for the benefit of its creditors; (b) there is commenced against New
University or any of its Subsidiaries any case, proceeding or other action of a
nature referred to in Section 7.7(a) which (i) results in the entry of an order
for relief or any such adjudication or appointment; or (ii) remains undismissed,
undischarged or unbonded for a period of forty-five (45) days; (c) there is
commenced against New University or any of its Subsidiaries any case, proceeding
or other action seeking issuance of a warrant of attachment, execution or
similar process against all or any substantial part of its assets which results
in the entry of an order for any such relief which has not been vacated,
discharged, or stayed or bonded pending appeal within forty-five (45) days from
the entry thereof; or (d) New University or any of its Subsidiaries is generally
not, or shall be unable to, or admits in writing its inability to, pay its debts
as they become due.
 
6
Exhibit I-2 – Form of Post-Initial Term Note

--------------------------------------------------------------------------------



7.8      Change of Control.  Purdue ceases to be the sole member of New
University.


7.9      Judgments.  One or more judgments or decrees in the aggregate amount
exceeding $25 million shall be entered against New University or any of its
Subsidiaries and either (a) all of such judgments or decrees shall not have been
vacated, discharged, stayed or bonded pending appeal within thirty (30) days
from the entry thereof; or (b) enforcement proceedings shall have been commenced
by any creditor upon any such judgment or decree.


7.10    Enforceability.  (a) Any provision of this Note shall, for any reason,
cease to be valid and binding on New University or any of its Subsidiaries, or
New University or any other Person shall so claim in writing to Noteholder; or
(b) New University or any other Person challenges the validity of or (as
applicable) its liability under this Note.
 
8.   Remedies. Upon the occurrence of any Event of Default and at any time
thereafter during the continuance of such Event of Default, Noteholder may at
its option, (a) declare the entire principal amount of this Note, together with
all accrued interest thereon, the Permitted Shortfall Amount and all other
amounts payable hereunder, immediately due and payable; and/or (b) exercise any
or all of its rights, powers or remedies under applicable Law; provided, however
that, if an Event of Default under Section 7.7 shall occur, the principal of and
accrued interest on this Note together with the Permitted Shortfall Amount shall
become immediately due and payable without any notice, declaration or other act
on the part of Noteholder.
 

9.
Miscellaneous.



9.1      Notices.  All notices, requests, demands and other communications
permitted or required to be given or delivered under or by reason of the
provisions of this Note shall be in writing and shall be deemed conclusively to
have been given:  (a) when personally delivered, (b) when sent by facsimile
(with hard copy to follow in accordance with sub clauses (a), (d) or (e)) during
a Business Day (or on the next Business Day if sent after the close of normal
business hours or on any non-Business Day), (c) when sent by electronic mail
(with hard copy to follow in accordance with sub clauses (a), (d) or (e)) during
a Business Day (or on the next Business Day if sent after the close of normal
business hours or on any non-Business Day), (d) one Business Day after being
sent by reputable overnight express courier (charges prepaid) or (e) three
Business Days following mailing by certified or registered mail, postage prepaid
and return receipt requested.  Unless another address is specified in writing,
notices, requests, demands and communications to Noteholder and New University
shall be sent to the following addresses:


if to Noteholder:






with a copy to:






7
Exhibit I-2 – Form of Post-Initial Term Note

--------------------------------------------------------------------------------

 
if to New University:






with a copy to:






9.2      Set-off.  All payments required to be made by New University under this
Note shall be made irrespective of, and without any deduction, set-off or
counterclaim whatsoever, including for taxes, except that New University may
setoff for amounts claimed and conclusively determined to be owed to New
University in accordance with the timing requirements and procedures set forth
in the Support Agreement.


9.3      Expenses.  New University shall reimburse Noteholder on demand for all
reasonable out-of-pocket costs, expenses and fees (including expenses and fees
of its counsel) incurred by Noteholder in connection with the enforcement of
Noteholder’s rights under this Note.


9.4      Governing Law.  This Note and any claim, controversy, dispute or cause
of action (whether in contract or tort or otherwise) based upon, arising out of
or relating to this Note and the transactions contemplated hereby shall be
governed by the Laws of the State of Indiana applicable to contracts executed
and to be performed wholly within such State and without reference to the
choice-of-law principles that would result in the application of the Laws of a
different jurisdiction.


9.5      Jurisdiction and Forum.  In any legal action, suit or proceeding
arising out of or relating to this Note or any of the transactions contemplated
hereby, New University irrevocably submits to the exclusive jurisdiction of the
federal courts located in Indiana and any federal courts of appeal with respect
to such courts (the “Chosen Courts”), and hereby irrevocably agrees that all
claims in respect of such legal action, suit or proceeding may be heard and
determined in the Chosen Courts.  New University hereby irrevocably waives, to
the fullest extent that it may effectively do so, the defense of an inconvenient
forum to the maintenance of such legal action, suit or proceeding in the Chosen
Courts.  Delivery of any process required by any such Chosen Court in accordance
with Section 9.1 shall constitute valid and lawful service of process against
New University, without necessity for service by any other means provided by
statute or rule of court.  To the extent permitted by Law, that final and
unappealable judgment against any of them in any legal action, suit or
proceeding contemplated above shall be conclusive and may be enforced in any
other jurisdiction within or outside the United States by suit on the judgment,
a certified copy of which shall be conclusive evidence of the fact and amount of
such judgment.


9.6      WAIVER OF JURY TRIAL.  NEW UNIVERSITY HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY RELATING TO THIS NOTE OR THE
TRANSACTIONS CONTEMPLATED HEREBY WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY.


9.7      Integration.  This Note and the provisions of the Support Agreement
referenced herein constitute the entire agreement between New University and
Noteholder with respect to the subject matter hereof and supersedes all previous
agreements and understandings, oral or written, with respect thereto.


9.8      Successors and Assigns.  This Note may be assigned or transferred by
Noteholder to any Person owned, directly or indirectly, by Graham Holdings
Company or its successor, or to a purchaser of all or substantially all of the
assets of Noteholder (regardless of the form of such transaction).  New
University may not assign or transfer this Note or any of its rights hereunder
without the prior written consent of Noteholder. This Note shall be binding upon
New University and its permitted assigns and inure to the benefit of Noteholder
and its permitted assigns.

 
8
Exhibit I-2 – Form of Post-Initial Term Note

--------------------------------------------------------------------------------

9.9      Waiver of Notice.  New University hereby waives demand for payment,
presentment for payment, protest, notice of payment, notice of dishonor, notice
of nonpayment, notice of acceleration of maturity and diligence in taking any
action to collect sums owing hereunder.


9.10     Interpretation.  Unless the context requires otherwise:  (a) all
references herein to Sections, Exhibits or Schedules are to Sections, Exhibits
or Schedules of or to this Note; (b) the headings in this Note are for
convenience of reference only and will not control or affect the meaning or
construction of any provisions of this Note; (c) each term defined in this Note
has the meaning assigned to it; (d) each accounting term not otherwise defined
in this Note has the meaning commonly applied to it in accordance with GAAP; (e)
words in the singular include the plural and vice versa; (f) all references to
“$” or “dollar” amounts will be to lawful currency of the United States; (g)
unless the context implies otherwise to the extent the term “day” or “days” is
used, it will mean calendar day(s); (h) all references to “quarter”, unless the
expressly indicated otherwise, means a calendar quarter; (i) references to the
masculine, feminine or neuter gender include each other gender; (j) the words
“herein,” “hereby,” “hereof,” “hereunder,” and other words of similar import
refer to this Note as a whole and not to any particular Section or other
subdivision; (k) the terms “including” and “includes” mean “including or
includes without limitation;” (l) the word “or” is not exclusive; (m) reference
to, and the definition of, any document or Law shall be deemed a reference to
such document or Law as it may be amended, supplemented, revised, or modified,
in writing, from time to time; (n) the Schedules and Exhibits are deemed a part
of this Note and are incorporated by reference herein; and (o) the term “New
University” shall include ED Institution.


9.11     Amendments and Waivers.  No term of this Note may be waived, modified
or amended except by an instrument in writing signed by New University and
Noteholder. Any waiver of the terms hereof shall be effective only in the
specific instance and for the specific purpose given.


9.12     No Waiver; Cumulative Remedies.  No failure to exercise and no delay in
exercising on the part of Noteholder, of any right, remedy, power or privilege
hereunder shall operate as a waiver thereof; nor shall any single or partial
exercise of any right, remedy, power or privilege hereunder preclude any other
or further exercise thereof or the exercise of any other right, remedy, power or
privilege. The rights, remedies, powers and privileges herein provided are
cumulative and not exclusive of any rights, remedies, powers and privileges
provided by law.


9.13     Severability.  If any term or provision of this Note is held by a court
of competent jurisdiction or other authority to be invalid, void or
unenforceable, the remainder of the terms, provisions, covenants and
restrictions of this Note shall remain in full force and effect and shall in no
way be affected, impaired or invalidated so long as the economic or legal
substance of the transactions contemplated hereby is not affected in any manner
materially adverse to New University or Noteholder.  Upon such a determination,
New University and Noteholder shall negotiate in good faith to modify this Note
so as to effect their original intent as closely as possible in a mutually
acceptable manner in order that the transactions contemplated hereby be
consummated as originally contemplated to the fullest extent possible.


[Signature Page Follows]




9
Exhibit I-2 – Form of Post-Initial Term Note

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, New University has executed this Note as of the date first
above written.
 
PURDUE UNIVERSITY GLOBAL, INC.
 
by:
     
Name:
 
Title:



 
[Signature Page to Exhibit I-2]

--------------------------------------------------------------------------------

 
EXHIBIT A


DEFINITIONS


“Academic Functions” means the functions, responsibilities and duties performed
in the ordinary course of business in support of the academic operations of New
University as further described in Section 2.2 of the Support Agreement.
 
“Accrediting Body” means any governmental or non-governmental entity, including
any institutional and/or specialized accrediting agency, that engages in the
granting or withholding of accreditation of postsecondary educational
institutions or programs in accordance with standards relating to the
performance, operations, financial condition or academic standards of such
institutions, including the Higher Learning Commission.
 
“Affiliate” means, with respect to any Person, any other Person that directly,
or through one or more intermediaries, controls, is controlled by or is under
common control with such Person.  For purposes hereof, “control” shall mean, as
to any Person, the power to direct or cause the direction of the management and
policies of such Person, whether through the ownership of voting securities, by
contract or otherwise (and the terms “controlled by” and “under common control
with” shall have correlative meanings).
 
“Applicable Debt Cap” has the meaning set forth in Section 6.1.
 
“Applicable Interest Rate” has the meaning set forth in Section 3.1.
 
“Books and Records” means originals (or true, correct and complete copies) of
all business, accounting, tax and financial records (including supporting orders
and invoices), files, lists, ledgers, correspondence, studies, reports databases
and other documents (whether in hard copy, electronic or other form).
 
“Business Day” means any day other than a Saturday, a Sunday or a day on which
commercial banks in New York, New York are authorized or obligated by law or
executive order to remain closed.
 
“Calculation Quarter” has the meaning set forth in Section 2.1.
 
“Chosen Courts” has the meaning set forth in Section 11.5.
 
“Code” means the Internal Revenue Code of 1986, as amended for time to time.
 
“Default” means any Event of Default or any event which, upon the giving of
notice, the lapse of time, or both, would, unless cured or waived, become an
Event of Default.
 
“Default Rate” has the meaning set forth in Section 3.3.
 
“Dispose” has the meaning set forth in Section 6.3.
 
“ED Institution” means the accredited, Title IV-participating, post-secondary
educational institution operated by New University as of the date of this Note.
 
“Educational Agency” means any Person, whether governmental, government
chartered, private, or quasi-private, that engages in granting or withholding
approvals for, or otherwise regulates, postsecondary institutions, their agents
or employees in accordance with standards relating to performance, operation,
financial condition or academic standards of such institutions, and the
provision of financial assistance to such institutions or students attending
such institutions, including the United States Department of Education, any
Accrediting Body, the Higher Learning Commission, the U.S. Department of
Veterans’ Affairs and state educational agencies.
 
11
Exhibit I-2 – Form of Post-Initial Term Note

--------------------------------------------------------------------------------

 
“Educational Law” means any federal, state, municipal, foreign or other law,
regulation, order, Accrediting Body standard or other requirement that is
applicable to New University or Noteholder, including the provisions of Title IV
of the Higher Education Act of 1965, 20 U.S.C. § 1001 et seq., as amended, or
successor statutes thereto, and any regulations or written guidance implementing
or relating thereto, issued or administered by, or related to, any Educational
Agency.
 
“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.
 
“Event of Default” has the meaning set forth in Section 8.
 
“Excess Revenue” has the meaning set forth in Section 2.2(b).
 
“GAAP” has the meaning set forth in Section 2.2(b).
 
“Governmental Entity” means any court, administrative agency, commission or
other governmental authority, body or instrumentality, supranational, national,
federal, state, provincial, local, municipal, domestic or foreign government or
governmental or regulatory authority or any self-regulatory authority or
arbitral or similar forum of any nature, including any agency, branch, bureau,
commission, department, entity, official or political subdivision, whether
domestic or foreign, including any Educational Agency.
 
“Indebtedness” of any Person at any date, without duplication, means:  (a) all
indebtedness of such Person for borrowed money; (b) all obligations of such
Person for the deferred purchase price of Property or services (other than trade
payables incurred in the ordinary course of business and not past due for more
than ninety (90) days after the date on which each such trade payable or account
payable was created); (c) all obligations of such Person evidenced by notes,
bonds, debentures or other similar instruments; (d) all indebtedness created or
arising under any conditional sale or other title retention agreement with
respect to Property acquired by such Person (even though the rights and remedies
of the seller or lender under such agreement in the event of default are limited
to repossession or sale of such Property); (e) all attributable indebtedness of
such Person under Swap Agreements; and (f) all indebtedness of Persons other
than such Person for whom “Indebtedness” is being tested under this definition
(the “tested Person”) that is secured by any Lien on property owned by the
tested Person, whether or not such indebtedness has been assumed or guaranteed
by the tested Person.
 
“Interest Rate Change Date” means every three months, with the first Interest
Rate Change Date occurring on the date of this Note.
 
“Law” means any laws, statutes, rules, regulations, ordinances, orders, codes,
arbitration awards, judgments, decrees or other legal requirements of any
Governmental Entity or Educational Agency, including any Educational Law,
applicable to New University or Noteholder.
 
“LIBOR” means, with respect to any quarterly period ending on a Payment Date,
the rate per annum (expressed as a percentage and rounded upward, if necessary,
to the nearest one-sixteenth (1/16th) of one percent (1%)) most recently
reported, as of the most recent Interest Rate Change Date to occur on or before
the start of such quarterly period, as the London Inter-Bank Offered Rate for
U.S. dollar deposits having a term of thirty (30) days (provided, that if such
rate is less than zero, such rate shall be deemed to be zero).
 
12
Exhibit I-2 – Form of Post-Initial Term Note

--------------------------------------------------------------------------------

 
“Lien” means any lien (statutory or otherwise), mortgage, pledge, charge,
license, security interest, purchase agreement, option, right-of-way, easement,
restriction on transfer, title defect or other , encumbrance.
 
“Maturity Date” has the meaning set forth in Section 2.1.
 
“New University” has the meaning set forth in the introductory paragraph.
 
“Note” has the meaning set forth in the introductory paragraph.
 
“Noteholder” has the meaning set forth in the introductory paragraph.
 
“Order” as to any Person, means any order, decree, judgment, writ, injunction,
settlement agreement, requirement or determination of an arbitrator or a court
or other Governmental Entity, in each case, applicable to or binding on such
Person or any of its properties or to which such Person or any of its properties
is subject.
 
“Payment Date” has the meaning set forth in Section 2.1.
 
“Permitted Liens” means (a) Liens with respect to Indebtedness expressly
permitted under Section 6.1(b); (b) Liens imposed by law for taxes, assessments
or governmental charges not yet due or which are being contested in good faith
and by appropriate proceedings diligently conducted if adequate reserves with
respect thereto are maintained in accordance with GAAP on the books of the
applicable Person; (c) carriers’, warehousemen’s, mechanics’, materialmen’s,
repairmen’s and other similar Liens imposed by law, arising in the ordinary
course of business and securing obligations that are not overdue by more than
thirty (30) days or which are being contested in good faith and by appropriate
proceedings diligently conducted if adequate reserves with respect thereto are
maintained in accordance with GAAP on the books of the applicable Person; and
(d) easements, zoning restrictions, rights-of-way, minor defects or
irregularities in title and similar encumbrances on real property imposed by law
or arising in the ordinary course of business which, in the aggregate, are not
material in amount and which do not materially detract from the value of the
affected property or interfere materially with the ordinary conduct of business
of New University or any of its Subsidiaries;
 
“Permitted Shortfall Amount” has the meaning set forth in Section 2.2(a).
 
“Person” means any individual, partnership (general or limited), corporation,
limited liability company, joint venture, association, or other form of business
organization (whether or not regarded as a legal entity under applicable Law),
trust or other entity or organization, including a Governmental Entity and an
Accrediting Body.
 
“Prime” means, with respect to any quarterly period ending on a Payment Date,
the rate per annum (expressed as a percentage and rounded upward, if necessary,
to the nearest one-hundredth (1/100th) of one percent (1%)) most recently
published, as of the most recent Interest Rate Change Date to occur on or before
the start of such quarterly period, as the “Prime Rate” in The Wall Street
Journal; provided, however, that, if The Wall Street Journal ceases to publish
the “Prime Rate,” then Noteholder shall select an equivalent publication that
publishes such “Prime Rate” and such rate shall be used to calculate Prime.
 
“Property” means any right or interest in or to property of any kind whatsoever,
whether real, personal or mixed and whether tangible or intangible, including
Equity Interests.
 
 
13
Exhibit I-2 – Form of Post-Initial Term Note

--------------------------------------------------------------------------------

 
“Purdue” means The Trustees of Purdue University, an Indiana body corporate that
manages and conducts Purdue University, the State of Indiana’s land-grant
university.
 
“Quarterly Principal Amount” has the meaning set forth in Section 2.1.
 
“Revenue” has the meaning set forth in Section 2.2(c).
 
“Significant Material Event” means any event, development, circumstance or state
of facts that individually or in the aggregate will, or would reasonably be
expected to:  (a) be materially adverse to the ability of New University to
timely perform its payment obligations under this Note or to the ability of New
University to timely perform any of its other obligations under this Note; or
(b) cause a material adverse change to the business, assets, liabilities,
properties, condition (financial or otherwise), operating results, operations or
prospects of New University and its Subsidiaries on a consolidated basis. 
Notwithstanding the foregoing or anything to the contrary in this Note, none of
the following shall constitute, or shall be taken into account in determining
whether there has been or will be, a Significant Material Event:  (1) changes in
the economic conditions generally in the United States or any other jurisdiction
in which New University operates; (2) changes in the financial condition or
operations of New University resulting from events, developments, circumstances,
facts or effects that apply to similarly situated businesses operating in the
same industry and jurisdiction as New University; (3) changes after the date of
this Note in global or national political conditions, including the outbreak or
escalation of hostilities or war, acts of terrorism, political instability or
other national or international calamity, crisis or emergency, or any
governmental response to the foregoing; (4) changes in Law or accounting
principles; or (5) acts of God (including earthquakes, storms, fires, floods and
natural catastrophes).
 
“Subsidiary” as to any Person, means any corporation, partnership, limited
liability company, joint venture, trust or estate of or in which more than fifty
percent (50%) of (a) the issued and outstanding capital stock having ordinary
voting power to elect a majority of the board of directors of such corporation
(irrespective of whether at the time capital stock of any other class of such
corporation may have voting power upon the happening of a contingency); (b) the
interest in the capital or profits of such partnership, limited liability
company, or joint venture; or (c) the beneficial interest in such trust or
estate is at the time directly or indirectly owned or controlled through one or
more intermediaries, or both, by such Person.
 
“Support Agreement” means the Transition and Operations Support Agreement, dated
as of March 22, 2018, by and among Noteholder, [whichever of Kaplan Higher
Education, LLC and Iowa College Acquisition, LLC isn’t Noteholder], New
University, and, solely with respect to certain provisions therein, Purdue.
 
“Support Functions” has the meaning ascribed to such term in the Support
Agreement.
 
“Title IV Programs” shall mean the programs of federal student financial
assistance administered pursuant to Title IV of the Higher Education Act of
1965, as amended, or successor statutes thereto, and the rules and regulations
thereunder.
 
 
14
Exhibit I-2 – Form of Post-Initial Term Note

--------------------------------------------------------------------------------

 
EXHIBIT I-3


Terms of Security Interest Grant


To secure timely payments of the Early Termination Fee in accordance with the
terms of the Early Termination Note (which Early Termination Fee, the Parties
acknowledge and agree, is a contingent obligation until the termination date on
which the Early Termination Fee becomes payable), New University hereby grants
to Contributor a continuing security interest in, and a right to set off
against, any and all right, title and interest of New University in and to all
of the following, whether now owned or existing or owned, acquired, or arising
hereafter (collectively, the “Collateral”):  all Accounts; all Chattel Paper;
all Commercial Tort Claims; all Deposit Accounts; all Documents; all Equipment;
all Fixtures; all General Intangibles; all Instruments; all Inventory; all
Investment Property; all Letter-of-Credit Rights; all Money; all Software; all
Supporting Obligations; and all Accessions and all Proceeds of any and all of
the foregoing.  Capitalized terms used in this Section 14.2(b)(i) have the
meanings ascribed to such terms in Article 8 or 9 of the UCC (as defined
below).  “UCC” means the Uniform Commercial Code as in effect from time-to-time
in the state of Indiana except as such term may be used in connection with the
perfection of the Collateral and then the applicable jurisdiction with respect
to such affected Collateral shall apply.


New University hereby authorizes Contributor to prepare and file such financing
statements (including continuation statements) and amendments thereof and
supplements thereto and all other instruments, agreements and documents as
Contributor may from time-to-time deem reasonably necessary or appropriate in
order to perfect and maintain the security interests granted hereunder
(including authorization to describe the Collateral as “all personal property”,
“all assets” or words of similar meaning).  Furthermore, New University also
hereby irrevocably makes, constitutes and appoints Contributor or its nominee,
or any other person or entity whom Contributor may designate, as New
University’s attorney in fact with full power and for the limited purpose to
sign in the name of New University any financing statements, or amendments and
supplements to financing statements, renewal financing statements, notices or
any other instruments, agreements and documents which in Contributor’s
reasonable discretion would be necessary or appropriate in order to perfect and
maintain perfection of the security interests granted hereunder, such power,
being coupled with an interest, being and remaining irrevocable until such time
as the Early Termination Fee has been paid in full.


New University agrees to not take any action, or allow any omission, that
directly or indirectly impairs, in any material respect, Contributor’s
continuing first priority lien in the Collateral.


Upon the occurrence of non-payment of the Early Termination Fee, Contributor
shall have, in addition to the rights and remedies provided herein, in the Early
Termination Note, the Security Agreement or in any other documents relating to
the Early Termination Fee, or by law or in equity, the rights and remedies of a
secured party under the UCC.
 
 
1
Exhibit I-3 – Terms of Security Interest Grant

--------------------------------------------------------------------------------

 
EXHIBIT J


Transfer - Examples



 
Year 1
Year 2
Year 3
Year 4
TTM Revenues of New University
 
$500M
$490M
$550M
$550M
TTM Revenues of
Assets Sold
 
$50M
---
$55M
$50M
% of TTM New University Revenues
 
10%
0%
10%
9%
Material Sales Threshold Calculation
 
$50M
$500M
NA
($50M + $55M)  = $105M
($550M + $50M) = $600M
($50M + $55M + $50M)     = $155M
($550M + $50M + $55M)  = $655M
Resulting Threshold %
 
10%
NA
17.5%
23.7%
Calculation Method
 
Not Crossed
Fee Based Product
NA
Not Crossed
Fee Based Product
Crossed
Revenue Based Product
Fee Payable to Contributor
 
$50M x .125 x 6 = $37.5M
NA
$55M x .125 x 6 = $41.3M
$50M  x 1.25 = $62.5M

 
 
 
 
 
1
Exhibit J – Transfer - Examples

--------------------------------------------------------------------------------

 
 